Exhibit 10.1

ASSET PURCHASE AGREEMENT

by and among

ZYGO RICHMOND CORPORATION

ZYGO CORPORATION

and

ASML US, INC.

Dated as of October 27, 2010

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 



 

 

 

 

 

 

ARTICLE I

 

DEFINITIONS; CERTAIN RULES OF CONSTRUCTION

 

2

ARTICLE II

 

ACQUISITION OF ASSETS BY PURCHASER

 

11

 

2.1

 

Purchase and Sale of Assets

 

11

 

2.2

 

Excluded Assets

 

12

 

2.3

 

Liabilities

 

12

 

2.4

 

Purchase Price

 

14

 

2.5

 

The Closing

 

14

 

2.6

 

Allocation of Purchase Price

 

14

 

2.7

 

Purchase Price Adjustment

 

14

 

2.8

 

Prorated, Prepayable and Reimburseable Items

 

16

 

2.9

 

Delivery of the Acquired Assets

 

16

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

17

 

3.1

 

Organization, Standing and Power

 

17

 

3.2

 

Authority

 

17

 

3.3

 

Financial Statements

 

18

 

3.4

 

Absence of Certain Changes

 

18

 

3.5

 

Litigation

 

19

 

3.6

 

Restrictions on Business Activities

 

19

 

3.7

 

Intellectual Property

 

19

 

3.8

 

Material Contracts

 

23

 

3.9

 

Title to Acquired Assets

 

23

 

3.10

 

Real Property

 

24

 

3.11

 

Environmental Matters

 

25

 

3.12

 

Taxes

 

27

 

3.13

 

Employees

 

27

 

3.14

 

Employee Plans

 

29

 

3.15

 

Insurance

 

29

 

3.16

 

Licenses and Permits

 

30

 

3.17

 

Compliance With Laws

 

30

 

3.18

 

Certain Business Practices

 

30


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 



 

 

 

 

 

 

 

3.19

 

Suppliers and Customers

 

31

 

3.20

 

Brokers’ and Finders’ Fee

 

31

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND THE PURCHASER PARENT

 

31

 

4.1

 

Organization, Standing and Power

 

31

 

4.2

 

Authority

 

32

 

4.3

 

Financing

 

32

 

4.4

 

Litigation

 

32

 

4.5

 

Brokers’ and Finders’ Fee

 

33

ARTICLE V

 

CONDUCT PRIOR TO THE CLOSING

 

33

 

5.1

 

Conduct of the Business

 

33

 

5.2

 

Title Insurance

 

35

 

5.3

 

Notice of Certain Events

 

36

 

5.4

 

Bulk Sales Compliance

 

37

 

5.5

 

Environmental Insurance

 

37

ARTICLE VI

 

CONDITIONS TO THE CLOSING

 

38

 

6.1

 

Conditions to Obligations of Each Party

 

38

 

6.2

 

Additional Conditions to the Obligations of the Purchaser and the Purchaser
Parent

 

38

 

6.3

 

Additional Conditions to Obligations of the Seller

 

41

ARTICLE VII

 

COVENANTS

 

42

 

7.1

 

Press Releases and Public Announcements

 

42

 

7.2

 

Payment Received; Payment of Excluded Liabilities and Assumed Liabilities

 

42

 

7.3

 

Future Assurances

 

42

 

7.4

 

Access to Books, Records, etc.

 

43

 

7.5

 

Confidentiality

 

43

 

7.6

 

Non-Assignable Assets

 

44

 

7.7

 

Responsibility for Property Taxes; Other Prorations

 

44

 

7.8

 

Offers of Employment

 

45

 

7.9

 

COBRA and Other Obligations

 

45

 

7.10

 

Wage Reporting

 

46

 

7.11

 

Retention Grants

 

46

-ii-

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 



 

 

 

 

 

 

 

7.12

 

No Solicitation

 

46

 

7.13

 

Cooperation of Independent Accountants

 

48

 

7.14

 

WARN Act

 

48

 

7.15

 

Department of Defense

 

48

 

7.16

 

Use of ASML Name

 

48

ARTICLE VIII

 

TERMINATION

 

48

 

8.1

 

Termination

 

48

 

8.2

 

Effect of Termination

 

49

ARTICLE IX

 

INDEMNIFICATION

 

49

 

9.1

 

Indemnification

 

49

 

9.2

 

Time Limitations

 

51

 

9.3

 

Monetary Limitations

 

51

 

9.4

 

Other Limitations

 

52

 

9.5

 

Claims Procedure

 

53

 

9.6

 

Third Party Claims

 

53

 

9.7

 

Information

 

55

 

9.8

 

Remedies Cumulative; Sole Remedy

 

55

 

9.9

 

Purchase Price Adjustment

 

55

 

9.10

 

Insurance Recoveries

 

55

 

9.11

 

Mitigation

 

55

ARTICLE X

 

MISCELLANEOUS

 

56

 

10.1

 

Entire Agreement

 

56

 

10.2

 

Succession and Assignment; No Third-Party Beneficiary

 

56

 

10.3

 

Counterparts

 

56

 

10.4

 

Headings

 

56

 

10.5

 

Notices

 

56

 

10.6

 

Mail

 

57

 

10.7

 

Governing Law

 

58

 

10.8

 

Amendments and Waivers

 

58

 

10.9

 

Severability

 

58

 

10.10

 

Expenses

 

58

 

10.11

 

Rules of Construction

 

59

 

10.12

 

Incorporation of Schedules

 

59

-iii-

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 



 

 

 

 

 

 

 

10.13

 

Service of Process

 

59

 

10.14

 

Waiver of Jury Trial

 

59

 

10.15

 

Arbitration

 

60

-iv-

--------------------------------------------------------------------------------




 

 

 

Exhibits

 

 



 

 

 

 

 

Exhibit A

 

Form of Preliminary Net Book Value Statement

 

 

 

Exhibit B

 

Supply Agreement

 

 

 

Exhibit C

 

License and Support Agreement

 

 

 

Exhibit D

 

Form of Bill of Sale and Assignment

 

 

 

Exhibit E

 

Form of Assumption Agreement

 

 

 

Exhibit F

 

Form of FIRPTA Certificate

 

 

 

Exhibit G

 

Matters to be Covered by Opinion of the Seller’s Counsel

 

 

 

Exhibit H

 

Form of Trademark Assignment


--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT

          This ASSET PURCHASE AGREEMENT (this “Agreement”) is dated as of
October 27, 2010, by and among ZYGO RICHMOND CORPORATION, a Delaware corporation
(the “Purchaser”), ZYGO CORPORATION, a Delaware corporation and the parent
company of the Purchaser (the “Purchaser Parent”), and ASML US, INC., a Delaware
corporation (the “Seller”).

W I T N E S S E T H:

          WHEREAS, the Seller desires to sell and transfer, and the Purchaser
desires to purchase and acquire, assets, properties and rights (subject to the
terms and conditions set forth in the License and Support Agreement (as defined
herein)) of the Richmond, California operations of the Seller as currently
conducted (the “Business”) and other Intellectual Property (as defined herein)
of the Seller exclusively used in the Business;

          WHEREAS, in connection therewith, subject to the terms and conditions
contained in this Agreement, the Seller hereby shall sell and transfer, and the
Purchaser hereby shall purchase and acquire the Acquired Assets (as defined
herein), and the Seller shall assign and the Purchaser shall assume the Assumed
Liabilities (as defined herein), in exchange for the Purchase Price described
herein;

          WHEREAS, at the Closing (as defined herein), the Seller, ASML NV (as
defined below), the parent company of the Seller, the Purchaser and the
Purchaser Parent will enter into the License and Support Agreement (as defined
herein), pursuant to which the Purchaser or the Purchaser Parent will service
specified equipment owned by the Seller and license the Intellectual Property
(as defined herein) included in the Acquired Assets to the Seller, and the
Seller will license to the Purchaser and the Purchaser Parent certain patent
rights not included in the Acquired Assets but used in the Business as currently
conducted, in each case subject to the restrictions set forth in the License and
Support Agreement;

          WHEREAS, at the Closing, the Seller, the Purchaser and the Purchaser
Parent will enter into the Supply Agreement (as defined herein), pursuant to
which the Purchaser and the Purchaser Parent will serve as a supplier to the
Seller, including as to products produced by the Business, on the terms and
conditions set forth in the Supply Agreement; and

          WHEREAS, the Seller, the Purchaser and the Purchaser Parent recognize
that the success of the Business post-Closing will depend, among other things,
on Employees (as defined herein) helping to maintain the Purchaser’s and the
Purchaser Parent’s capability as a supplier pursuant to the Supply Agreement and
enabling the Purchaser and the Purchaser Parent to render certain support
services contemplated under the License and Support Agreement, and acknowledge
that in furtherance of such objectives, the Purchaser and the Purchaser Parent
have agreed to extend offers to employment to Employees as further described
herein, and the Purchaser Parent has agreed to establish a retention pool of
restricted Common Stock (as defined herein) of the Purchaser Parent to enable
Retention Grants to be made to certain Employees after the Closing, as further
described herein.

--------------------------------------------------------------------------------



          NOW, THEREFORE, in consideration of the premises and the mutual
promises made herein, in the License and Support Agreement and in the Supply
Agreement, and in consideration of the representations, warranties, and
covenants herein contained, the Parties agree as follows.

ARTICLE I

DEFINITIONS; CERTAIN RULES OF CONSTRUCTION

          As used herein, the following terms will have the following meanings:

          “Accounting Firm” has the meaning set forth in Section 6.2(g).

          “Acquired Assets” has the meaning set forth in Section 2.1.

          “Action” means any action, cause of action or suit (whether in
contract or tort or otherwise), litigation (whether at law or in equity and
whether civil or criminal), controversy, assessment, arbitration, formal
investigation, hearing, charge, complaint, notice or proceeding to, from, by or
before any Governmental Authority.

          “Affiliate” means, as to any specified Person at any time, each Person
who is directly or indirectly controlling, controlled by or under direct or
indirect common control with such specified Person at such time.

          “Affiliated Group” means any affiliated group within the meaning of
Section 1504(a) of the Code or any similar group defined under a similar
provision of state, local or non-U.S. law.

          “Agreement” has the meaning set forth in the preamble.

          “Allocation Statement” has the meaning set forth in Section 2.6.

          “Applicable Property” has the meaning set forth in Section 3.11(a)(i).

          “ASML NV” means ASML Holding NV, a company organized under the laws of
The Netherlands.

          “Assumed Contracts” has the meaning set forth in Section 2.1(d).

          “Assumed Liabilities” has the meaning set forth in Section 2.3.

          “Assumption Agreement” has the meaning set forth in Section
6.2(f)(iii).

          “Basket” has the meaning set forth in Section 9.3(a).

          “Business” has the meaning set forth in the recitals.

          “Business Day” means a day, other than Saturday, Sunday or other day
on which commercial banks in New York, New York are authorized or required by
law to close.

          “Business Intellectual Property” has the meaning set forth in Section
3.7(b).

-2-

--------------------------------------------------------------------------------



          “Business Material Adverse Effect” means, with respect to the
Business, any change, effect, event or occurrence (or any development that is
reasonably likely to have any change or effect) that is materially adverse to
the business, financial condition or results of operations of the Business,
taken as a whole, or which is reasonably likely to prevent or materially delay
the consummation of the Contemplated Transactions; provided, however, that none
of the following shall be deemed in themselves, either alone or in combination,
to constitute, and none of the following shall be taken into account in
determining whether there has been a Business Material Adverse Effect: (i) any
adverse change, event, development, circumstance or effect arising from or
relating, directly or indirectly, to general business or economic conditions (to
the extent such change, event, development, circumstance or effect does not
disproportionately affect the Business relative to other businesses in the
industry or industries in which the Business is operated or conducted), (ii) any
failure by the Seller to meet any internal budgets, plans, forecasts or
projections or any published revenue or earnings predictions for the Business
for any period ending (or for which revenues or earnings are released) on or
after the date of this Agreement, (iii) any adverse change, event, development,
circumstance or effect arising from or relating, directly or indirectly, to any
change in GAAP or the interpretation thereof, (iv) any adverse change, event,
development, circumstance or effect arising from or relating, directly or
indirectly, to any changes in applicable law, regulation or other legal or
regulatory conditions or the interpretation thereof after the date of this
Agreement, (v) any adverse change, event, development, circumstance or effect
arising from or relating, directly or indirectly, to any changes generally in
the industry or industries in which the Business is operated or conducted (to
the extent such change, event, development, circumstance or effect does not
disproportionately affect the Business relative to other businesses in the
industry or industries in which the Business is operated or conducted), (vi) any
adverse change, event, development, circumstance or effect arising from or
relating, directly or indirectly, to any acts of war, sabotage or terrorism
(including any escalation or general worsening of any such acts of war, sabotage
or terrorism) in the United States or any other country or region in the world
(to the extent such change, event, development, circumstance or effect does not
disproportionately affect the Business relative to other businesses in the
industry or industries in which the Business is operated or conducted), (vii)
any adverse change, event, development, circumstance or effect arising from or
relating, directly or indirectly, to any earthquakes, hurricanes, tsunamis,
tornadoes, floods, mudslides, wild fires or other natural disasters or weather
conditions in the United States or any other country or region in the world (to
the extent such change, event, development, circumstance or effect does not
disproportionately affect the Business relative to other businesses in the
industry or industries in which the Business is operated or conducted), (viii)
any adverse change, event, development, circumstance or effect arising from or
relating, directly or indirectly, to the announcement of this Agreement by the
Parties or the pendency or consummation of the Contemplated Transactions, (ix)
any adverse change, event, development, circumstance or effect arising from or
relating, directly or indirectly, to compliance by the Parties with the terms
of, or the taking of any action required by this Agreement, or the failure to
take any action prohibited by this Agreement or (x) any adverse change, event,
development, circumstance or effect arising from or relating, directly or
indirectly, to any actions taken, or failure to take action, in each case, to
which the Purchaser has in writing expressly approved, consented to or
requested.

          “Cap” has the meaning set forth in Section 9.3(a).

          “Claims Period” has the meaning set forth in Section 9.2.

-3-

--------------------------------------------------------------------------------



          “Closing” has the meaning set forth in Section 2.5.

          “Closing Date” has the meaning set forth in Section 2.5.

          “Closing Date Employee” has the meaning set forth in Section 7.8.

          “Code” means the Internal Revenue Code of 1986, as amended.

          “Commitment” has the meaning set forth in Section 5.2(a).

          “Common Stock” means the common stock, par value $0.10 per share, of
the Purchaser.

          “Confidential Information” has the meaning set forth in Section
7.5(a).

          “Contemplated Transactions” means the transactions contemplated by
this Agreement.

          “Copyrights” has the meaning set forth in Section 3.7(a)(iii).

          “Default Liabilities” has the meaning set forth in Section 2.3.

          “Disclosure Schedule” has the meaning set forth in the introductory
paragraph of Article III.

          “Dispute Notice” has the meaning set forth in Section 2.7(c).

          “Effective Time” means 12:01 a.m., Eastern Time, on the Closing Date.

          “Employee Plans” means each material “employee benefit plan” (as
defined in Section 3(3) of ERISA), and any material employment, severance,
change in control, incentive, deferred compensation, fringe benefit, or other
compensatory agreement, plan, program or arrangement that is not an “employee
benefit plan” (as so defined) covering any Employee of the Business who may
become a Transferred Employee or any beneficiary or dependent of any such
person.

          “Employees” has the meaning set forth in Section 3.13(a).

          “Environmental Condition” shall mean any pollution, contamination,
degradation, damage or injury caused by, related to, arising from or in
connection with the generation, handling, use, treatment, storage,
transportation, disposal, discharge, Release or emission of any “Hazardous
Materials.”

          “Environmental Impairment Liability Insurance Policy” has the meaning
set forth in Section 5.5.

          “Environmental Laws” means any applicable law relating to (i) the
protection of (A) human health, fish, wildlife or the environment or (B) the
public or employee welfare from actual or potential exposure (or the effects of
exposure) to any actual or potential Release (whether past or present) of any
Hazardous Materials or (ii) pollution, natural resource damages, conservation of
resources, waste management or the manufacture, generation, production,
processing, distribution, use, treatment, labeling, storage, release, emission,
discharge,

-4-

--------------------------------------------------------------------------------



remediation, removal, disposal, transport or handling of any toxic or hazardous
substance or material (including asbestos, polychlorinated biphenyls, crude
petroleum and its fractions or derivatives thereof), including without
limitation the following: the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980 (“CERCLA”), the Resource Conservation
and Recovery Act of 1976 (“RCRA”), the Clean Air Act, the Federal Water
Pollution Control Act, the Safe Drinking Water Act, the Toxic Substances Control
Act, the Hazardous & Solid Waste Amendments Act of 1984, the Superfund
Amendments and Reauthorization Act of 1986, the Hazardous Materials
Transportation Act, the Occupational Safety and Health Act of 1970, the Oil
Pollution Act of 1990, the Emergency Planning and Community Right-to-Know Act of
1986, each as amended, and any state and local laws implementing or comparable
to any of the foregoing federal laws, and any regulations promulgated by any
Governmental Authority pursuant to any of the foregoing.

          “Environmental Liabilities” shall mean any and all liabilities,
responsibilities, claims, suits, damages, costs (including remedial, removal,
response, abatement, clean-up, investigative or monitoring costs and any other
related costs and expenses), other causes of action, damages, settlements,
expenses, charges, assessments, liens, penalties, fines, pre-judgment and
post-judgment interest, attorneys’ fees and other legal fees (a) pursuant to any
agreement, order, notice or responsibility, directive (including directives
embodied in Environmental Laws), injunction, judgment or similar documents
(including settlements) arising out of or in connection with any Environmental
Laws, or (b) pursuant to any claim by a Governmental Authority or other person
for personal injury, property damage, damage to natural resources, remediation
or payment or reimbursement of remediation costs incurred or expended by a
Governmental Authority or person pursuant to Environmental Laws.

          “Environmental Material Adverse Effect” shall mean any Environmental
Liabilities that are reasonably expected to exceed $50,000 per occurrence or
series of related occurrences or $250,000 in the aggregate.

          “Environmental Permit” means any Permit relating to Legal Requirements
under Environmental Laws.

          “Environmental Study” has the meaning set forth in Section 3.11(c).

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

          “Excluded Assets” has the meaning set forth in Section 2.2.

          “Excluded Liabilities” has the meaning set forth in Section 2.3.

          “Financial Statements” has the meaning set forth in Section 3.3.

          “GAAP” means United States generally accepted accounting principles
consistently applied.

          “Governmental Authority” means any United States federal, state or
local or any foreign government, or political subdivision thereof, or any
multinational organization or authority or any authority, agency or commission
entitled to exercise any administrative,

-5-

--------------------------------------------------------------------------------



executive, judicial, legislative, police, regulatory or taxing authority or
power, any court or tribunal (or any department, bureau or division thereof), or
any arbitrator or arbitral body.

          “Hazardous Materials” means, collectively, any substance that is
identified and regulated (or the cleanup of which can be required) under any
Environmental Law, and, in addition, any substance which requires special
handling, storage or disposal procedures or whose use, handling, storage or
disposal of which is in any way regulated, whether now or in the future, in any
case under any applicable law for the protection of health, safety or the
environment. Without limiting the generality of the foregoing, the term
“Hazardous Materials” shall include any material, chemical, liquid, gas
compound, substance, mixture or by-product that is identified, defined,
designated, listed, restricted or otherwise regulated under Environmental Laws
as a “hazardous constituent,” “hazardous substance,” “hazardous material,”
“hazardous waste,” “infectious waste,” “medical waste,” “biomedical waste,”
“solid waste”, “pollutant” “toxic pollutant” or “contaminant,” or any other
formulation or terminology intended to classify or identify substances,
constituents, materials, or wastes by reason of properties that are deleterious
to the environment, natural resources, worker health and safety, or public
health and safety, including, without limitation, ignitability, corrosivity,
reactivity, carcinogenicity, toxicity and reproductive toxicity.

          “Improvements” has the meaning set forth in Section 3.10(c).

          “Indemnified Party” has the meaning set forth in Section 9.2.

          “Indemnifying Party” has the meaning set forth in Section 9.2.

          “Insurance Policies” has the meaning set forth in Section 3.15.

          “Intellectual Property” has the meaning set forth in Section 3.7.

          “Inventory” has the meaning set forth in Section 2(a)(ii).

          “IRS” means the United States Internal Revenue Service or any
successor thereto.

          “Issued Patents” has the meaning set forth in Section 3.7(a)(i).

          “knowledge” (i) of the Seller means the actual knowledge of David Kim,
Dan Bajuk, Rich Rogoff, Remko Mooij and/or William Amalfitano and after
reasonable inquiry of the persons with responsibility for the applicable area
and (ii) of the Purchaser or the Purchaser Parent means the actual knowledge
after reasonable inquiry of Chris Koliopoulos, John Stack, John Tomich and
Douglas Eccleston.

          “Legal Requirement” means any United States federal, state or local
(including, without limitation, California) or any foreign law, statute,
standard, ordinance, code, rule, regulation, resolution or promulgation, or any
order, judgment or decree of any Governmental Authority, or any similar
provision having the force and effect of law.

          “License and Support Agreement” has the meaning set forth in Section
6.1(d).

-6-

--------------------------------------------------------------------------------



          “Lien” means, with respect to any Acquired Asset, any mortgage, lien,
pledge, charge, claim, security interest, judgment, community or other marital
property interest, equitable interest, lease, sublease, license, right of way,
easement, encroachment, servitude, right of first offer or first refusal,
reservation, restriction, buy/sell agreement or other encumbrance with respect
to the use, construction, voting (in the case of any security or equity
interest), transfer, receipt of income, or exercise of any other attribute of
ownership in respect of such Acquired Asset.

          “Losses” means, collectively, any actions, liabilities, governmental
orders, encumbrances, losses, damages, bonds, dues, assessments, fines,
penalties, Taxes, fees, costs (including reasonable costs of investigation,
defense and enforcement of this Agreement), expenses or amounts paid in
settlement (in each case, including reasonable attorneys’ and experts fees and
expenses), whether or not involving a Third Party Claim.

          “Monetary Encumbrances” shall have the meaning set forth in Section
5.2(d).

          “Necessary Intellectual Property” shall have the meaning set forth in
Section 3.7(j).

          “Objection Notice” has the meaning set forth in Section 5.2(c).

          “Objections” has the meaning set forth in Section 5.2(c).

          “Operative Agreements” means this Agreement, the License and Support
Agreement and the Supply Agreement.

          “Ordinary Course of Business” means, with respect to the Business, the
ordinary course of business which is consistent with past customs and practices
of the Seller in the conduct of the Business (including past practice with
respect to quantity, amount, magnitude and frequency, standard employment,
inventory and payroll policies) taken in the ordinary course of the normal
day-to-day operations.

          “Owned Real Property” has the meaning set forth in Section 3.10(a).

          “Parties” means the Purchaser, the Purchaser Parent and the Seller,
collectively.

          “Party” means either of the Parties individually.

          “Patent Applications” has the meaning set forth in Section 3.7(a)(ii).

          “Patents” has the meaning set forth in Section 3.7(a)(ii).

          “Permits” has the meaning set forth in Section 3.16.

          “Permitted Liens” means (i) Liens for current Taxes not yet due and
payable, (ii) such Liens as do not, or would not reasonably be expected to,
materially detract from or materially interfere with the use of the Acquired
Assets subject thereto, and (iii) Liens which will be satisfied or released on
or before Closing.

-7-

--------------------------------------------------------------------------------



          “Person” means an individual, a partnership, a corporation, an
association, a joint stock company, a limited liability company, a trust, a
joint stock or venture, an unincorporated organization, a Governmental
Authority, an estate or other entity or organization.

          “Personal Property” has the meaning set forth in Section 2.1(a).

          “Post-Closing Date Tax Period” means (a) any Tax period beginning on
or after the Closing Date and (b) with respect to any Straddle Period, the
portion of such period beginning on or after the Closing Date.

          “Pre-Closing Date Tax Period” means (a) any Tax period ending before
the Closing Date and (b) with respect to any Straddle Period, the portion of
such period ending the day before the Closing Date.

          “Preliminary Net Book Value” has the meaning set forth in Section
2.7(a).

          “Preliminary Net Book Value Statement” has the meaning set forth in
Section 2.7(a).

          “Pro Forma Statement Date” has the meaning set forth in Section 3.4.

          “Products” has the meaning set forth in Section 3.7(b).

          “Property Tax” means any personal or real property Tax or similar ad
valorem Tax.

          “Purchase Price” has the meaning set forth in Section 2.4.

          “Purchaser” has the meaning set forth in the preamble.

          “Purchaser Indemnified Person” has the meaning set forth in Section
9.1(a).

          “Purchaser Material Adverse Effect” means any change, effect, event or
occurrence (or any development that has had or would be reasonably likely to
have any change or effect) that is materially adverse to the business, financial
condition or results of operations of the Purchaser and its subsidiaries, taken
as a whole, which would be reasonably likely to adversely affect the ability of
the Purchaser to conduct the Business after the Closing as currently conducted,
or which would be reasonably likely to prevent or materially delay the
consummation of the Contemplated Transactions; provided, however, that none of
the following shall be deemed in themselves, either alone or in combination, to
constitute, and none of the following shall be taken into account in determining
whether there has been a Purchaser Material Adverse Effect: (i) any adverse
change, event, development, circumstance or effect arising from or relating,
directly or indirectly, to general business or economic conditions (to the
extent such change, event, development, circumstance or effect does not
disproportionately affect the Purchaser relative to other businesses in the
industry or industries in which the Purchaser conducts its business or
operates), (ii) any failure by the Purchaser to meet any internal budgets,
plans, forecasts or projections or any published revenue or earnings predictions
for any period ending (or for which revenues or earnings are released) on or
after the date of this Agreement, (iii) any adverse change, event, development,
circumstance or effect arising from or relating, directly or indirectly, to any
change in GAAP or other accounting standards or the interpretation thereof,

-8-

--------------------------------------------------------------------------------



(iv) any adverse change, event, development, circumstance or effect arising from
or relating, directly or indirectly, to any changes in applicable law,
regulation or other legal or regulatory conditions or the interpretation thereof
after the date of this Agreement, (v) any adverse change, event, development,
circumstance or effect arising from or relating, directly or indirectly, to any
changes generally in the industry or industries in which the Purchaser conducts
its business or operates (to the extent such change, event, development,
circumstance or effect does not disproportionately affect the Purchaser relative
to other businesses in the industry or industries in which the Purchaser
conducts its business or operates), (vi) any adverse change, event, development,
circumstance or effect arising from or relating, directly or indirectly, to any
acts of war, sabotage or terrorism (including any escalation or general
worsening of any such acts of war, sabotage or terrorism) in the United States
or any other country or region in the world (to the extent such change, event,
development, circumstance or effect does not disproportionately affect the
Purchaser relative to other businesses in the industry or industries in which
the Purchaser conducts its business or operates), (vii) any adverse change,
event, development, circumstance or effect arising from or relating, directly or
indirectly, to any earthquakes, hurricanes, tsunamis, tornadoes, floods,
mudslides, wild fires or other natural disasters or weather conditions in the
United States or any other country or region in the world (to the extent such
change, event, development, circumstance or effect does not disproportionately
affect the Purchaser relative to other businesses in the industry or industries
in which the Purchaser conducts its business or operates), (viii) any adverse
change, event, development, circumstance or effect arising from or relating,
directly or indirectly, to the announcement of this Agreement by the Parties or
the pendency or consummation of the Contemplated Transactions, (ix) any adverse
change, event, development, circumstance or effect arising from or relating,
directly or indirectly, to compliance by the Parties with the terms of, or the
taking of any action required by this Agreement, or the failure to take any
action prohibited by this Agreement or (x) any adverse change, event,
development, circumstance or effect arising from or relating, directly or
indirectly, to any actions taken, or failure to take action, in each case, to
which the Seller has in writing expressly approved, consented to or requested.

          “Purchaser Parent” has the meaning set forth in the preamble.

          “Purchaser Person” has the meaning set forth in Section 7.12(a).

          “Real Property Laws” has the meaning set forth in Section 3.10(d).

          “Records” has the meaning set forth in Section 2.1(g).

          “Referee” has the meaning set forth in Section 2.7(d).

          “Regulation S-X” has the meaning set forth in Section 7.4(a).

          “Release” means any spilling, leaking, pumping, pouring, emitting,
discharging, dumping or disposing of any Hazardous Material into the
environment.

          “Response Notice” has the meaning set forth in Section 5.2(c).

          “Restricted Period” has the meaning set forth in Section 7.12(a).

-9-

--------------------------------------------------------------------------------



          “Restrictive Covenants” has the meaning set forth in Section 7.12(b).

          “Retention Grants” has the meaning set forth in Section 7.11.

          “Revised Net Book Value” has the meaning set forth in Section 2.7(d).

          “Revised Net Book Value Statement” has the meaning set forth in
Section 2.7(b).

          “Richmond Facility” means the Richmond, California facility of the
Seller.

          “Rules” has the meaning set forth in Section 10.15.

          “Seller Indemnified Person” has the meaning set forth in Section
9.1(b).

          “Seller Person” has the meaning set forth in Section 7.12(a).

          “Seller” has the meaning set forth in the preamble.

          “Straddle Period” means any Tax period beginning before the Closing
Date and ending after the Closing Date.

          “Supply Agreement” has the meaning set forth in Section 6.1(c).

          “Survey” has the meaning set forth in Section 5.2(a).

          “Tax” or “Taxes” includes (1) any federal, state, local or foreign
income, gross receipts, capital, franchise, import, goods and services, value
added, sales and use, estimated, alternative minimum, add-on minimum, sales,
use, transfer, registration, excise, natural resources, severance, stamp,
occupation, premium, windfall profit, environmental, customs, duties, real
property, personal property, capital stock, social security, unemployment,
disability, payroll, license, employee withholding or other tax of any kind
whatsoever, including any interest, penalties or additions to tax or additional
amounts in respect of the foregoing, (2) any liability for the payment of any
amounts of the type described in clause (1) as a result of being a member of a
consolidated, combined, unitary or aggregate group for any taxable period, and
(3) any liability for the payment of any amounts of the type described in clause
(1) or clause (2) as a result of being a transferee or successor to any person
or as a result of any express or implied obligation to indemnify any other
Person.

          “Tax Return” means returns, declarations, reports, claims for refund,
information returns or other documents (including any related or supporting
schedules, statements or information) filed or required to be filed in
connection with the determination, assessment or collection of any Taxes.

          “Third Party Claim” has the meaning set forth in Section 9.6(a).

          “Third Party Intellectual Property” has the meaning set forth in
Section 3.7(c).

          “Title Insurer” has the meaning set forth in Section 5.2(a).

-10-

--------------------------------------------------------------------------------



          “Title Policy” has the meaning set forth in Section 5.2(a).

          “Trademark” has the meaning set forth in Section 3.7(a)(iv).

          “Trademark Assignment” has the meaning set forth in Section 6.2(k).

          “Transaction Expenses” means all out-of-pocket fees and expenses
incurred by a Party in connection with the Contemplated Transactions including
the fees and expenses of attorneys, accountants, agents, brokers and any other
advisors.

          “Transfer Taxes” has the meaning set forth in Section 10.10.

          “Transferred Employee” has the meaning set forth in Section 7.8.

          “Treasury Regulations” means the Treasury Regulations (including
Temporary Regulations) promulgated by the United States Department of Treasury
with respect to the Code or other United States federal Tax statutes.

          “Use Laws” has the meaning set forth in Section 3.10(d).

          “WARN” has the meaning set forth in Section 7.14.

          “WIP” has the meaning set forth in Section 2.1(a).

ARTICLE II

ACQUISITION OF ASSETS BY PURCHASER

          2.1          Purchase and Sale of Assets. The Seller agrees to sell
and transfer to the Purchaser, and the Purchaser agrees to purchase and acquire
from the Seller at the Closing, subject to the exclusions contained in Section
2.2 and subject to and upon the other terms and conditions contained herein, all
of the Seller’s right, title and interest in and to all of the following assets,
properties and rights owned by the Seller as of the Closing Date (collectively,
the “Acquired Assets”), free and clear of any Liens and liabilities, other than
Permitted Liens and Assumed Liabilities:

                                   (a)          (i) the tangible personal
property and leasehold improvements, including machinery, equipment (including
computer equipment), tools, furniture, fixtures, furnishings and shelving
located at the Richmond Facility, all as set forth on the fixed asset register
attached hereto as Schedule 2.1(a)(i), and (ii) all inventory of the Business
located at the Richmond Facility, consisting of materials and work in progress
(“WIP”), but excluding obsolete inventory and finished goods, all as set forth
on Schedule 2.1(a)(ii) (such items set forth on Schedule 2.1(a)(ii),
collectively, the “Inventory,” and collectively with the items set forth on
Schedule 2.1(a)(i), “Personal Property”);

                                   (b)          all right, title and interest in
(i) the Owned Real Property and Improvements and (ii) all surveys, plans,
specifications, operating manuals, warranties and guarantees covering the
Improvements;

-11-

--------------------------------------------------------------------------------



                                   (c)          all cash generated by the
Purchaser’s operation of the Acquired Assets after the Closing Date;

                                   (d)          all of the Seller’s rights under
the contracts listed on Schedule 2.1(d) (the “Assumed Contracts”);

                                   (e)          all Intellectual Property,
goodwill associated therewith, licenses and sublicenses granted to the Seller in
respect thereto and rights of the Seller thereunder, remedies against past,
current and future infringements thereof and rights to protection therein, in
each case exclusively used in the current conduct of the Business (except for
Trademarks which include the Seller’s name, other than ASML PerfectWave), to the
extent transferable;

                                   (f)          all licenses, permits, consents,
certificates, franchises or other governmental authorizations exclusively used
in the current conduct of the Business by the Seller or the current ownership,
use or operation of the Owned Real Property or the Improvements by the Seller,
other than any such licenses, permits, consents, certificates, franchises or
other governmental franchises which cannot be legally transferred;

                                   (g)          all books, records, files,
printouts, drawings, data, files, notes, notebooks, accounts, invoices,
correspondence, specifications, creative materials, advertising or promotional
materials, marketing materials, studies, reports, memoranda or papers, software
(including past versions thereof to the extent readily available and
transferable) or relevant portion thereof (collectively, “Records”), in each
case in the Seller’s possession and physically located at the Richmond Facility,
whether in hard copy, electronic or other format, and, in the case of Records in
hard copy, physically located at Richmond Facility, used exclusively in the past
or current conduct of the Business by the Seller or its predecessors, or the
ownership, use and operation of the Owned Real Property and Improvements by the
Seller or its predecessors;

                                   (h)          all goodwill associated with the
Acquired Assets; and

                                   (i)          any supplies ordered by the
Seller for use exclusively in the Business at the Richmond Facility, but not yet
received as of the Closing Date (provided that the obligation to pay for any
such supplies that shall not have been paid for by the Seller prior to the
Closing Date shall be Assumed Liabilities, as defined below, but the cost of
such unpaid supplies shall not be included in the calculation of the net book
value of the Acquired Assets pursuant to Section 2.7).

          2.2          Excluded Assets. Notwithstanding any provision in this
Agreement to the contrary, the Purchaser agrees that the Seller shall retain and
not sell, assign, transfer or deliver, and the Purchaser shall not purchase,
acquire or have any ownership claim, or right in respect of any assets of the
Seller that are not Acquired Assets (collectively, the “Excluded Assets”).

          2.3          Liabilities. Notwithstanding any provision in this
Agreement or any other writing to the contrary, neither the Purchaser nor the
Purchaser Parent is assuming any liability of the Seller or the Seller’s
Affiliates of whatever nature, whether presently in existence or arising
hereafter, other than (a) all liabilities arising out the Purchaser’s and the
Purchaser Parent’s ownership or operation of the Business or the Acquired
Assets, in each case solely after the Closing Date, (b) all liabilities arising
under the Assumed Contracts listed in Schedule 2.1(d)

-12-

--------------------------------------------------------------------------------



hereto, other than the Default Liabilities and (c) the liabilities identified in
Schedule 2.3 hereto (collectively, the “Assumed Liabilities”). Notwithstanding
the foregoing or anything herein to the contrary, the Purchaser shall in no
event assume any liability of the Seller or any Affiliate of the Seller:

                                             (i)           arising from or in
connection with any Excluded Asset;

                                             (ii)          arising from or in
connection with any transactions between the Seller and any Affiliate thereof;

                                             (iii)         not relating to the
Acquired Assets or the Business;

                                             (iv)          arising from or in
connection with the Seller’s Transaction Expenses except to the extent
specifically allocated to the Purchaser pursuant to this Agreement;

                                             (v)           arising from or in
connection with insurance policies of the Seller;

                                             (vi)          arising from or in
connection with obligations under Assumed Contracts that arose or accrued based
on any act, event, or omission that occurred prior to the Closing Date, which
shall in all cases be retained by the Seller irrespective of whether they are
known at Closing or become known only after the Closing or based on any breach
or default of the Seller that occurred prior to the Closing Date (the
liabilities described in this clause (vi), “Default Liabilities”);

                                             (vii)         under or with respect
to any Employee Plan, or to or with respect to any current or former employee of
the Seller, that arose prior to the Closing Date (provided that, for the purpose
of clarity, all liabilities with respect to employment-related claims of
Transferred Employees or payroll of the Business after the Closing Date shall be
Assumed Liabilities);

                                             (viii)        for Taxes for any tax
period prior to the Closing Date, whether or not accrued, assessed, or currently
due and payable and whether or not they relate to the Business, except for Taxes
arising out of the consummation of this Agreement specifically allocated to the
Purchaser pursuant to Section 7.7 or Section 10.10;

                                             (ix)          relating to product
warranty claims for sales of products of the Business prior to the Closing; or

                                             (x)           incurred (or
resulting from any action occurring) prior to the Closing that is not otherwise
an Assumed Liability.

All liabilities of any nature, matured or unmatured, fixed or contingent,
whether pursuant to contracts or otherwise, that are not expressly assumed as
Assumed Liabilities hereunder, or are expressly excluded hereunder, shall be
retained by and remain liabilities of the Seller and satisfied by the Seller in
accordance with their terms (all such liabilities not being assumed, the
“Excluded Liabilities”).

-13-

--------------------------------------------------------------------------------



          2.4          Purchase Price. In consideration for the Acquired Assets,
the Purchaser shall assume the Assumed Liabilities and the Purchaser Parent
shall pay the Seller at Closing aggregate cash consideration in an amount equal
to the Preliminary Net Book Value, subject to adjustment in accordance with
Section 2.7 or reduction pursuant to Section 5.2(c) or (d). Such assumption of
the Assumed Liabilities and payment of cash shall constitute the “Purchase
Price.” The Purchase Price may be adjusted pursuant to Section 2.7, 5.2(c) or
(d), 7.6 or 9.9.

          2.5          The Closing. The closing (the “Closing”) of the sale and
purchase of the Acquired Assets and the assignment and assumption of the Assumed
Liabilities hereunder shall take place at the offices of Fulbright &
Jaworski L.L.P., 666 Fifth Avenue, New York, NY 10103 on November 12, 2010 or at
such other location and on such date as the Parties may mutually agree (the
“Closing Date”). The Closing shall be effective as of the Effective Time.

          2.6          Allocation of Purchase Price. Attached hereto as Schedule
2.6 is a statement (the “Allocation Statement”) setting forth the allocation of
the Purchase Price as described therein, which reflects the agreement between
the Parties with respect to the allocation of the Purchase Price among the
Acquired Assets and which the Parties agree is in accordance with the provisions
of Section 1060 of the Code and the Treasury Regulations. The Allocation
Statement will be revised to reflect any adjustments necessary as a result of
any adjustment to the Purchase Price referenced in Section 2.4. The Parties
agree to be bound by the values assigned and set forth in such Allocation
Statement and to use such Allocation Statement in the preparation, filing and
audit of all relevant Tax Returns (including filing Form 8594 with their federal
income Tax Returns for the taxable year that includes the date of the Closing).
None of the Parties shall take any position (whether in audits, Tax Returns or
otherwise) which is inconsistent with such allocation unless required to do so
by applicable law.

          2.7          Purchase Price Adjustment.

                                   (a)          Preliminary Net Book Value
Statement. Not later than four (4) Business Days prior to the Closing Date, the
Seller shall prepare and deliver to the Purchaser a statement in substantially
the form attached hereto as Exhibit A, reflecting the Seller’s good faith
calculation of (i) the net book value of the Acquired Assets, other than the
Inventory, as of October 31, 2010 and (ii) the projected net book value of the
Inventory as of the Closing Date (such statement, the “Preliminary Net Book
Value Statement”). The Preliminary Net Book Value Statement shall be properly
derived from the books and records of the Business, and prepared in accordance
with GAAP in a manner consistent with the principles, methodologies and
assumptions used by the Seller in preparing the Financial Statements. Following
the Seller’s delivery of the Preliminary Book Value Statement to the Purchaser,
the Seller shall deliver any other information that the Purchaser may reasonably
request in order to verify the amounts reflected in the Preliminary Net Book
Value Statement. If all or any portion of the Preliminary Net Book Value
Statement is not reasonably acceptable to the Purchaser, the Parties will
negotiate in good faith to resolve such disagreements prior to the Closing Date.
The Preliminary Net Book Value Statement shall be subject to the reasonable
approval of the Purchaser, which approval shall not be unreasonably withheld or
delayed. The “Preliminary Net Book Value” shall equal the amount set forth in
the Preliminary Net Book Value Statement as so approved by the Purchaser. The
Preliminary Net Book Value Statement shall be attached as Schedule 2.7(a) to,
and shall form an integral part of, this Agreement.

-14-

--------------------------------------------------------------------------------



                                   (b)          Revised Net Book Value
Statement. As promptly as possible and in any event within thirty (30) days
after the Closing, the Parties will jointly prepare a statement reflecting, in
reasonable detail, the Parties’ good faith calculation of (i) the net book value
of the Acquired Assets, other than the Inventory, as of October 31, 2010, (ii)
the net book value of the Inventory as of the Closing Date, and (iii) any
increase, or decrease (excluding any decrease to the extent resulting from
depreciation), in the net book value of the Acquired Assets, other than
Inventory, from capital expenditures, capital additions or capital improvements
to the Acquired Assets during the period beginning on November 1, 2010 and
ending on the Closing Date (the “Revised Net Book Value Statement”). The Revised
Net Book Value Statement shall be properly derived from the books and records of
the Business, and prepared in accordance with GAAP in a manner consistent with
the principles, methodologies and assumptions used by the Seller in preparing
the Financial Statements.

                                   (c)          Dispute Notice. If the Parties
are unable to agree on the Revised Net Book Value Statement within the 30-day
period contemplated in Section 2.7(b), then each Party shall, within five (5)
Business Days thereafter, provide a written notice (a “Dispute Notice”) to the
other Party identifying in reasonable detail (i) any item on the then current
draft of the Revised Net Book Value Statement which such Party believes is
erroneous and (ii) such Party’s calculation of the correct amount of such item.
Any item or amount to which no dispute is raised in a Dispute Notice will be
final, conclusive and binding on the Parties.

                                   (d)          Resolution of Disputes. The
Purchaser and the Seller will attempt to resolve the matters raised in any
Dispute Notice in good faith. Five (5) Business Days after delivery of the
Dispute Notice, either the Purchaser or the Seller may provide written notice to
the other Party that it elects to submit the disputed items to a nationally
recognized independent accounting firm, other than Deloitte & Touche LLP, chosen
jointly by the Purchaser and the Seller (the “Referee”). The Referee will
promptly, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, review only those items and amounts specifically set
forth and objected to in the Dispute Notice and resolve the dispute with respect
to each such specific item and amount in accordance with the principles
described in Section 2.7(b). In resolving such disputes, the Referee will review
only those items and amounts specifically set forth or objected to in a Dispute
Notice and will resolve the dispute with respect to each such item and amount.
Such resolution will be based solely on the written submission of the Parties,
the Dispute Notice, the Preliminary Net Book Value Statement as attached as
Schedule 2.7(a) to this Agreement and the then current draft of the Revised Net
Book Value Statement and not on any independent review by the Referee. The fees
and expenses of the Referee will be borne by the Purchaser and the Purchaser
Parent, on the one hand, and the Seller on the other hand, based upon the
percentage which the portion of the contested amount not awarded to each Party
bears to the amount actually contested, and the decision of the Referee with
respect to the items set forth in the Dispute Notice submitted to it will be
final, conclusive and binding on the Parties. Each Party shall provide the other
full access to those books and records and working papers of the Business used
in the preparation of, or objection to, as the case may be, the Preliminary Net
Book Value Statement and the Revised Net Book Value Statement. Each of the
Parties agrees to use its commercially reasonable efforts to cooperate with the
Referee and to cause the Referee to resolve any dispute no later than thirty
(30) Business Days after selection of the Referee. The Referee shall, based upon
its resolution of the disputed items and undisputed items set forth in the draft
of the Revised Net Book Value Statement, prepare the final Revised Net Book
Value

-15-

--------------------------------------------------------------------------------



Statement, which shall be binding on the Parties. The sum of (i) the net book
value of the Acquired Assets, other than the Inventory, as of October 31, 2010,
(ii) the net book value of the Inventory as of the Closing Date, and (iii) any
increase, or decrease (excluding any decrease to the extent resulting from
depreciation), in the net book value of the Acquired Assets, other than
Inventory, from capital expenditures, capital additions or capital improvements
to the Acquired Assets during the period beginning on November 1, 2010 and
ending on the Closing Date, as set forth in such Revised Net Book Value
Statement (or as set forth in the Revised Net Book Value Statement agreed to by
the Parties pursuant to the first sentence of Section 2.7(b), if resolution by a
Referee was not required), shall constitute the “Revised Net Book Value”.

                                   (e)          Purchase Price Adjustment.
Promptly, and in any event no later than the fifth (5th) Business Day after
final determination of the Revised Net Book Value in accordance with this
Section 2.7:

                                                  (i)           if the Revised
Net Book Value exceeds the Preliminary Net Book Value paid by the Purchaser
Parent at the Closing, then the Purchaser Parent shall pay such excess amount to
the Seller by wire transfer of immediately available funds to an account
designated in writing by the Seller; and

                                                  (ii)          if the Revised
Net Book Value is less than the Preliminary Net Book Value paid by the Purchaser
Parent at the Closing, then the Seller shall pay an amount equal to such
shortfall to the Purchaser Parent by wire transfer of immediately available
funds to an account designated in writing by the Purchaser Parent.

                                                  (iii)         Any payment made
by a Party pursuant to this Section 2.7(e) shall constitute an adjustment to the
Purchase Price.

          2.8          Prorated, Prepayable and Reimburseable Items. Any amounts
associated with items listed on Schedule 2.8 (and such other items as may be
determined by the Parties as described in the last sentence of this Section 2.8)
which were paid by the Seller or are paid by the Purchaser in the Ordinary
Course of Business shall be prorated between the Purchaser and the Seller in
accordance with GAAP such that the Seller shall bear the cost and expense of
such prorated items applicable to periods ending on or before the Closing Date
and shall receive the benefits thereof, and the Purchaser and the Purchaser
Parent shall bear the cost and expense of such prorated items applicable to
periods from and after the Closing Date and shall receive the benefits thereof.
Each of the Parties agrees to reimburse the other Party for such costs and
expenses as necessary to effectuate such prorations. The Purchaser and the
Seller each hereby agree to use commercially reasonable efforts to determine the
items to be prorated or reimbursed and amounts of such prorations and
reimbursements and to finalize Schedule 2.8 in good faith within thirty (30)
days of the Closing Date.

          2.9          Delivery of the Acquired Assets. To the extent
practicable, the Seller shall deliver, and the Purchaser shall accept, the
Acquired Assets through electronic delivery or in another manner reasonably
calculated and legally permitted to minimize or avoid the incurrence of Transfer
Taxes if such method of delivery does not adversely affect the condition,
operability or usefulness of any Acquired Asset, does not diminish the value of
an Acquired Asset, and does not result in the creation or expansion of any
Assumed Liability.

-16-

--------------------------------------------------------------------------------



ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER

          The Seller represents and warrants to the Purchaser and the Purchaser
Parent that the statements set forth in this Article III are true, correct and
complete as of the date of this Agreement or such other date as may be referred
to in any particular representation and warranty, except as set forth in the
disclosure schedule delivered to the Purchaser Parent concurrently with the
execution of this Agreement (the “Disclosure Schedule”). The Disclosure Schedule
will be arranged in sections, subsections or clauses corresponding to the
numbered and lettered sections, subsections or clauses contained in this Article
III, and the disclosure in any such numbered and lettered section of the
Disclosure Schedule shall qualify only the corresponding section and paragraph
in this Article III (except to the extent it is readily apparent from such
disclosure that such disclosure is responsive to another section, subsection or
clause in this Article III, in which case such disclosure shall also be deemed
to qualify such other section, subsection or clause in this Article III).

          3.1          Organization, Standing and Power. The Seller is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization. The Seller has all requisite corporate
power to own, lease and operate the Acquired Assets owned, leased or operated by
it and, to carry on the Business as now being conducted. The Seller is duly
qualified or licensed to do business and is in good standing in the State of
California. The Seller is not qualified to do business in any state or
jurisdiction other than the State of California with respect to the portion of
its operations that constitute the Business. The Seller is not in violation of
any of the provisions of its certificate of incorporation or bylaws in any
manner that would have a Business Material Adverse Effect.

          3.2          Authority. The Seller has all requisite corporate power
and authority to enter into the Operative Agreements, to perform its obligations
thereunder, and to consummate the Contemplated Transactions. The execution and
delivery of the Operative Agreements, and the consummation of the Contemplated
Transactions, have been duly authorized by all necessary corporate action on the
part of the Seller. No vote of the holders of the shares of capital stock of the
Seller is required to approve the Seller’s execution of the Operative Agreements
and the consummation of the Contemplated Transactions by the Seller. This
Agreement has been duly executed and delivered by the Seller and constitutes the
valid and binding obligation of the Seller enforceable against the Seller in
accordance with its terms, except that such enforceability may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting or relating
to creditors’ rights generally, and is subject to general principles of equity.
The execution and delivery of this Agreement by the Seller does not, the
execution and delivery of the other Operative Agreements by the Seller will not,
and the consummation of the Contemplated Transactions will not, except as set
forth in Section 3.2 of the Disclosure Schedule, require any consent or other
action by any Person under, or conflict with, or result in any violation of, or
default under (with or without notice or lapse of time, or both), or result in
the triggering of any payment or other obligation under, or give rise to a right
of termination, cancellation or acceleration of any obligation or loss of any
benefit under, or result in the creation of any Lien in or upon any of the
Acquired Assets under, (i) any provision of the certificate of incorporation or
bylaws of the Seller, or (ii) any mortgage, indenture, lease, contract or other
agreement,

-17-

--------------------------------------------------------------------------------



obligation, commitment, arrangement, understanding or instrument to which the
Seller is a party, or any Legal Requirements applicable to the Seller or any of
the Acquired Assets, except as would not have a Business Material Adverse
Effect. No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Authority is or will be required by
or with respect to the Seller in connection with the execution and delivery of
the Operative Agreements or the consummation of the Contemplated Transactions,
except as would not have a Business Material Adverse Effect.

          3.3          Financial Statements. The Seller has delivered to the
Purchaser complete and correct copies of the pro forma statements of assets of
the Business, pro forma profit and loss statements of the Business and pro forma
income statements of the Business as of and for the twelve month period ended
December 31, 2009 and as of and for the six-month period ended June 30, 2010
(collectively, the “Financial Statements”). The Financial Statements have been
derived from the books and records of the Seller. The Financial Statements are
complete and correct in all material respects and fairly present the financial
condition and results of operations of the Business as of the dates and for the
periods indicated.

          3.4          Absence of Certain Changes.     (a) Since June 30, 2010
(the “Pro Forma Statement Date”), the Seller has conducted the Business in the
Ordinary Course of Business, and there has not been:

                                        (i)          any event, occurrence or
development which, individually or in the aggregate, has had or reasonably would
be expected to have a Business Material Adverse Effect;

                                        (ii)         any creation or assumption
by the Seller of any Lien on any Acquired Asset;

                                        (iii)        any revaluing in any
material respect any of the Acquired Assets, including without limitation
writing down the value of any inventory included in the Acquired Assets or
writing off of accounts receivable included in the Acquired Assets other than
normal and customary depreciation of physical assets;

                                        (iv)        any material change in any
method of accounting or accounting principles or practice by the Seller relating
to the Business, except for any such change required by reason of a change in
GAAP;

                                        (v)         except as specifically set
forth in the Disclosure Schedule and other than the implementation of the
Seller’s current employee compensation related policies, programs, and
procedures for the Seller’s employees, including the employees of the Seller
employed with respect to the Business, any (i) grant of the right to receive any
severance, retention or termination pay to any current or former officer or
employee of the Business, (ii) entering into of any employment, deferred
compensation or other similar agreement (or any amendment to any such existing
agreement) with any current or former officer or employee of the Business, (iii)
increase or acceleration in vesting or benefits payable under any existing
severance or termination pay policies or employment agreements of any officer or
employee of

-18-

--------------------------------------------------------------------------------



the Business or (iv) increase or acceleration in vesting or payment of
compensation, bonus or other benefits payable to current or former officers or
employees of the Business;

                                        (vi)           any loss or termination
of, or any material adverse change in relations with, any customer or supplier
of the Business that, individually or in the aggregate, had resulted or would
reasonably be expected to result in a Business Material Adverse Effect;

                                        (vii)          any action taken by or on
behalf of the Seller since the date of the Environmental Study which would
reasonably be expected to incur any liability of $50,000 or more under any
applicable Environmental Law;

                                        (viii)         any action by or on
behalf of the Seller which, if it had been taken after the date hereof, would
have required the consent of the Purchaser under Section 5.1 hereof; or

                                        (ix)           any agreement to take any
actions specified in this Section 3.4, except for this Agreement.

                              (b)      The Seller has not removed, disposed of
or transferred any assets used exclusively in the Business, other than
inventory, from the Richmond Facility during the six months prior to the date of
this Agreement.

          3.5          Litigation. There is no Action pending before any
Governmental Authority, or, to the knowledge of the Seller, threatened against
or affecting the Business or any of the Acquired Assets or officers or employees
of the Business (in their capacities as such). There is no judgment, decree or
order against the Seller or any of its Affiliates or, to the knowledge of the
Seller, any of its directors or officers (in their capacities as such), relating
to the Business or the Acquired Assets. No Governmental Authority has indicated
in writing an intention to conduct any audit, investigation or other review with
respect to the Business or the Acquired Assets which investigation or review, if
adversely determined, individually or in the aggregate, would reasonably be
expected to have a Business Material Adverse Effect.

          3.6          Restrictions on Business Activities. There is no
agreement, judgment, injunction, order or decree binding upon the Seller which
has or could reasonably be expected to have the effect of prohibiting or
materially impairing any current business practice of the Seller with respect to
the Business, the conduct of the Business by the Seller as currently conducted
by the Seller, or the conduct of the Business by the Purchaser after the Closing
in a manner consistent in all material respects with the conduct of the Business
by the Seller as currently conducted except with respect to ownership of the
Acquired Assets.

          3.7          Intellectual Property.

                              (a)      For purposes of this Agreement,
“Intellectual Property” refers to the following, to the extent owned by the
Seller and exclusively relating to the current conduct of the Business:

                                        (i)             all issued patents,
reissued or reexamined patents, revivals of patents, renewals, continuations,
continuations-in-part, utility models, certificates of

-19-

--------------------------------------------------------------------------------



invention, registrations of patents and extensions thereof, regardless of
country or formal name (collectively, “Issued Patents”);

                                       (ii)          all published or
unpublished nonprovisional and provisional patent applications, reexamination
proceedings, invention disclosures and records of invention (collectively
“Patent Applications” and, with the Issued Patents, the “Patents”);

                                       (iii)         all copyrights and
copyrightable works, including all rights of authorship, use, publication,
reproduction, distribution, performance transformation, moral rights and rights
of ownership of copyrightable works, semiconductor topography works and mask
works and all applications, registrations, and renewals relating thereto, and
all rights to register and obtain renewals and extensions of registrations,
copies and tangible embodiments of the foregoing (in whatever form or medium)
together with all other interests accruing by reason of international copyright
conventions (collectively, “Copyrights”);

                                       (iv)         all trademarks, registered
trademarks, applications for registration of trademarks, service marks,
registered service marks, applications for registration of service marks, logos,
trade names, registered trade names and applications for registrations of trade
names, trade dress, domain names, vanity numbers or goodwill associated
therewith, or translations, adaptations, derivations, and combinations thereto
regardless of the country, including, without limitation, the “PerfectWave”
trademark, which is not registered, and U.S. Trademark Registration No.
3,181,179 (based on International Registration No. 0867299) for the mark “ASML
PerfectWave”, except for any of the foregoing which include the ASML name other
than ASML PerfectWave (collectively, the “Trademarks”);

                                       (v)          all Confidential Information
including technology, ideas, inventions, designs, proprietary information,
manufacturing and operating specifications, know how, formulae, trade secrets,
technical data, computer programs, hardware, software and processes, drawings,
customer and supplier lists, cost information and marketing plans and proposals;
and

                                       (vi)         all other intangible assets,
properties and rights (whether or not appropriate steps have been taken to
protect, under applicable law, such other intangible assets, properties or
rights).

                              (b)     With respect to each item of Intellectual
Property incorporated into any product of the Business (collectively, the
“Products”) or otherwise used in the Business (except “off the shelf” or other
software widely available through regular commercial distribution channels at a
cost not exceeding $10,000 on standard terms and conditions, as modified for the
Business) (the “Business Intellectual Property”), Section 3.7(b) of the
Disclosure Schedule lists:

                                       (i)           all Issued Patents and
Patent Applications, all Trademarks and all registered Copyrights and all mask
works used in the Business as currently conducted, including the jurisdictions
in which each such item of Intellectual Property has been issued or registered
or in which any such application for such issuance and registration has been
filed; and

-20-

--------------------------------------------------------------------------------



                                         (ii)          the following agreements
relating to each of the Products or the Business Intellectual Property: all (A)
agreements granting any right to distribute or sublicense a Product on any
exclusive basis, (B) any exclusive or non-exclusive licenses of Intellectual
Property to or from the Seller, (C) agreements pursuant to which the amounts
actually paid or payable under firm commitments to the Seller are $100,000 or
more, (D) joint development agreements, (E) any agreement by which the Seller
grants any ownership right to any Business Intellectual Property owned by the
Seller, (F) any order relating to the Business Intellectual Property and (G) any
option relating to any Business Intellectual Property, but in each case of items
(A) through (G) excluding development, cross-license or other agreements to
which ASML NV or any of its Affiliates other than the Seller is a party.

                              (c)       Section 3.7(c) of the Disclosure
Schedule contains an accurate list of all licenses, sublicenses and other
agreements to which the Seller is a party and pursuant to which the Seller is
authorized to use any Intellectual Property owned by any third party in the
Business, excluding “off the shelf” or other software at a cost not exceeding
$10,000 and widely available through regular commercial distribution channels on
standard terms and conditions, but in each case excluding development,
cross-license or other agreements to which ASML NV or any of its Affiliates
other than the Seller is a party (“Third Party Intellectual Property”).

                              (d)       To the Seller’s knowledge, there is no
unauthorized use, disclosure, infringement or misappropriation of any Business
Intellectual Property, including any Third Party Intellectual Property, by any
third party, including any Employee of the Business. Except as disclosed in
Section 3.7(d) of the Disclosure Schedule, the Seller has not entered into any
agreement to indemnify any other Person against any charge of infringement of
any Intellectual Property. Except as disclosed in Section 3.7(d) of the
Disclosure Schedule, there are no agreements that require the payment of
royalties, fees or other payments payable by the Seller to any Person by reason
of the ownership, use, sale, assignment or disposition of Products or
Intellectual Property, including Business Intellectual Property and Third Party
Intellectual Property.

                              (e)       The Seller is not in breach of any
license, sublicense or other agreement relating to the Business Intellectual
Property or Third Party Intellectual Property Rights. Neither the execution,
delivery or performance of this Agreement or any ancillary agreement
contemplated hereby nor the consummation of the Contemplated Transactions will
breach any such agreement, contravene, conflict with or result in an
infringement on the Purchaser’s right to own or use any Business Intellectual
Property, including any Third Party Intellectual Property. Neither the
execution, delivery or performance of this Agreement or any ancillary agreement
contemplated hereby nor the consummation of the Contemplated Transactions will
require any payments to third parties and such agreements will continue to be
enforceable on identical terms following the consummation of the Contemplated
Transactions.

                              (f)       The only Patents used in the Business
are the Patents identified in Exhibit C to the License and Support Agreement.
All Patents, registered Copyrights and registered Trademarks held by the Seller,
to the extent used in the Business, are owned by the Seller and enforceable,
valid and subsisting. All maintenance and annual fees with respect to such
Intellectual Property have been fully paid and all fees paid during prosecution
and after issuance of any patent comprising or relating to such item have been
paid in the correct entity

-21-

--------------------------------------------------------------------------------



status amounts and no such fees will be due within six (6) months after the
Closing. To the knowledge of the Seller, the Seller is not infringing,
misappropriating or making unlawful use of in connection with the Business, and
the Seller has not received any notice or other communication (in writing or
otherwise) of any actual, alleged, possible or potential infringement,
misappropriation or unlawful use of in connection with the Business, any
Intellectual Property or other proprietary asset owned or used by any third
party. There is no Action pending or, to the knowledge of the Seller, threatened
nor has any written claim or demand been made, which challenges the legality,
validity, enforceability or ownership of any item of the Business Intellectual
Property or Third Party Intellectual Property or alleges a claim of infringement
of any Patents, Copyrights or Trademarks or violation of any trade secret or
other proprietary right of any third party. The Seller has not brought an Action
alleging infringement of the Business Intellectual Property or breach of any
license or agreement involving Intellectual Property against any third party.

                              (g)       All current and former officers and
employees of the Seller who have or have had access to proprietary information
of the Business or have contributed to the development of Business Intellectual
Property have executed and delivered to the Seller an agreement (containing no
exceptions or exclusions from the scope of its coverage) regarding the
protection of such proprietary information and the assignment to the Seller of
any such Intellectual Property arising from services performed for the Seller by
such Persons, the form of which has been supplied to the Purchaser. All current
and former consultants and independent contractors to the Seller involved in the
development, modification, marketing and servicing of the Products and/or the
Business Intellectual Property have executed and delivered to the Seller an
agreement in the form provided to the Purchaser (containing no exceptions or
exclusions from the scope of its coverage) regarding the protection of
proprietary information and the assignment to the Seller of any Intellectual
Property arising from services performed for the Seller with respect to the
Business by such Persons. To the Seller’s knowledge, no employee or independent
contractor of the Seller is in violation of any term of any patent disclosure
agreement or employment contract or any other contract or agreement relating to
the relationship of any such employee or independent contractor with the Seller.
No current or former officer, director, shareholder, employee, consultant or
independent contractor has any right, claim or interest in or with respect to
any Business Intellectual Property.

                              (h)       The Seller has taken commercially
reasonable and customary measures and precautions necessary to protect and
maintain the confidentiality of all the Business Intellectual Property (except
such the Business Intellectual Property whose value would be unimpaired by
public disclosure) and otherwise to maintain and protect the full value of all
Intellectual Property owned or used in connection with the Business. All use,
disclosure or appropriation of Intellectual Property not otherwise protected by
patents, patent applications or copyrights owned by the Seller and relating to
the Business by or to a third party is subject to the terms of a written
agreement between the Seller and such third party. All use, disclosure or
appropriation of Intellectual Property not owned by the Seller and relating to
the Business is subject to the terms of a written agreement between the Seller
and the owner of such Intellectual Property, or is otherwise lawful.

                              (i)       The Seller is not subject to any Action
or outstanding decree, order, judgment or stipulation restricting in any manner
the use, transfer or licensing thereof by

-22-

--------------------------------------------------------------------------------



the Seller, or which may affect the validity, use or enforceability of such the
Business Intellectual Property. The Seller is not subject to any agreement which
restricts in any material respect the use, transfer or licensing by the Seller
of the Business Intellectual Property or the Seller Products.

                              (j)       To the Seller’s knowledge, other than
the Business Intellectual Property, Third Party Intellectual Property and
Intellectual Property licensed to ASML pursuant to development, cross license or
other agreements to which the Seller, its parent or any Affiliate are a party
(collectively, the “Necessary Intellectual Property”), no Intellectual Property
is necessary to operate the Business. The Seller has not disposed of any
Necessary Intellectual Property during the six months prior to the date of this
Agreement.

          3.8          Material Contracts.

                              (a)       True, correct and complete copies of
each Assumed Contract have been delivered to the Purchaser.

                              (b)       With respect to each Assumed Contract:
(i) the agreement is legal, valid, binding and enforceable and in full force and
effect with respect to the Seller, and to the Seller’s knowledge is legal,
valid, binding, enforceable and in full force and effect with respect to each
other party thereto, in either case subject to the effect of bankruptcy,
insolvency, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and except as the availability of equitable remedies
may be limited by general principles of equity; (ii) the agreement will continue
to be legal, valid, binding and enforceable and in full force and effect
immediately following the Closing in accordance with the terms thereof as in
effect prior to the Closing, subject to the effect of bankruptcy, insolvency,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and except as the availability of equitable remedies may be limited by
general principles of equity; (iii) the Seller has performed all the obligations
required to be performed by it and is entitled to all benefits thereunder; and
(iv) neither the Seller nor, to the Seller’s knowledge, any other party is in
breach or default, and no event has occurred which with notice or lapse of time
would constitute a breach of default by the Seller or, to the Seller’s
knowledge, by any such other party, or permit termination, modification or
acceleration, under the agreement.

          3.9          Title to Acquired Assets.

                              (a)       The Seller has good and marketable title
to all of the Personal Property included in the Acquired Assets free and clear
of all Liens, except for Permitted Liens. The Seller is in possession of all of
the Personal Property, all of which is located at the Richmond Facility. At the
Closing, the Purchaser will obtain from the Seller good and marketable title to
the owned Personal Property included in the Acquired Assets free and clear of
all Liens, except for Permitted Liens. None of the Personal Property included in
the Acquired Assets are owned or leased by any Person other than the Seller.

                              (b)       The Personal Property included in the
Acquired Assets is in all material respects in good operating condition and
repair, subject to normal wear and tear not caused by neglect.

-23-

--------------------------------------------------------------------------------



          3.10          Real Property.

                                   (a)          Section 3.10 of the Disclosure
Schedule identifies all interests in real property including land and
improvements owned by the Seller which are used by the Seller in the conduct of
the Business at the Richmond Facility as of the date hereof (the “Owned Real
Property”). There are no tenants, subtenants, licensees, occupants or other
parties in possession of all or any portion of the Owned Real Property other
than the Seller. Neither the Seller nor any Affiliate of the Seller leases,
subleases, licenses or otherwise occupies or uses any real property (or interest
therein) in connection with the Business except for the Owned Real Property.

                                   (b)          The Seller holds and at the
Closing will convey to the Purchaser, good, valid and marketable fee title to
the Owned Real Property, free and clear of all Liens whatsoever except for
Permitted Liens.

                                   (c)          Except as set forth in Section
3.10(c) of the Disclosure Schedule, to the Seller’s knowledge, all buildings,
structures, improvements, facilities, fixtures, all material components of all
buildings, structures, landscaping, and other improvements included within the
Owned Real Property, including, but not limited to, the roofs and structural
elements thereof, shrubbery and the ventilation, air conditioning, plumbing,
electrical, mechanical, sewer, waste water, storm water, paving and parking
equipment, systems and facilities included therein (collectively, the
“Improvements”) are in good operating condition and repair, subject to normal
wear and tear, given their relative ages, and are usable in the Ordinary Course
of Business, and no maintenance, repair or replacement thereof has knowingly
been deferred. There are no unsatisfied written requests for any repairs,
restorations or improvements to the Owned Real Property and Improvements from
any Governmental Authority, there are no ongoing repairs to the Owned Real
Property and Improvements being made by or on behalf of the Seller, and all
repairs for which payment is due have been paid for. No portion of the Owned
Real Property has suffered any material damage by fire, earthquake or other
casualty which heretofore has not been repaired and restored. No Person other
than the Seller owns any Improvements necessary to the operation of the
Business.

                                   (d)          The use and operation of the
Owned Real Property and Improvements in the manner currently operated is lawful
and is in compliance with all use laws, statutes, rules, regulations,
ordinances, orders, writs, injunctions, judgments, decrees, awards and
restrictions, including, without limitation, zoning and land use laws
(collectively, “Use Laws”) of every Governmental Authority having jurisdiction
over such Owned Real Property and Improvements. The use and operation of the
Improvements and the Owned Real Property in the manner currently operated by the
Seller are lawful and in compliance with all Legal Requirements, including,
without limitation, all laws relating to the construction and safety of the
Improvements and access thereto by the handicapped (such laws, collectively with
the Use Laws, “Real Property Laws”) of every Governmental Authority having
jurisdiction. The Seller has not received any written notice of any uncured
violation of or pending investigation regarding any Real Property Laws with
respect to the Owned Real Property. The Seller has provided to the Purchaser
copies, if in the possession of the Seller or any of its Affiliates, of (i) the
most recent title reports relating to the Owned Real Property and all title
insurance policies currently in effect with respect to the Owned Real Property,
(ii) all as-built surveys, site plans and recorded plats relating to the Owned
Real Property and/or the Improvements, (iii) every engineering review and

-24-

--------------------------------------------------------------------------------



inspection, geotechnical report, environmental site assessment or other
environmental document (including Phase I and Phase II reports), health
inspection report, license, permit, or similar document and contract relating to
the Owned Real Property and/or the Improvements, (iv) all plans, specifications
and other drawings relating to the Owned Real Property and/or the Improvements,
including building specifications and certificate of occupancy, (v) all
materials submitted by the Seller to Governmental Authorities in connection with
the development, operation or zoning of the Owned Real Property and/or the
Improvements, and (vi) the most recent property tax assessments and bills for
the last three (3) years.

                                   (e)          The Seller has not received
written notice of, and does not otherwise have knowledge of, any pending or
threatened condemnation, fire, health, safety, building, zoning or other land
use regulatory proceeding, which would have a Business Material Adverse Effect
or materially impair the use and operation of any portion of the Owned Real
Property and/or Improvements as currently conducted in connection with the
Business or the value of any material portion of the Owned Real Property or
Improvements, nor has the Seller received written notice of any special
improvements, Liens, assessments or pending assessment proceedings affecting any
of the Owned Real Property or Improvements, nor has the Seller received any
written notice of uncured violation or pending claimed violation, in any
material respect, of any Real Property Law with respect to the Owned Real
Property.

                                   (f)          All water, sewer, gas, electric,
telephone and drainage facilities, and all other utilities required by any
applicable Legal Requirements or by the current use and operation of the Owned
Real Property and Improvements are installed to the property lines of the Owned
Real Property, connected pursuant to valid permits to municipal or public
utility services or proper drainage facilities, to service the Owned Real
Property and Improvements as currently used in the operation of the Business.
The Seller does not have knowledge or written notice of any fact or condition
which could result in the termination or material reduction of the current
access from the Owned Real Property to existing roads or to sewer or other
utility services presently serving the Owned Real Property.

                                   (g)          All licenses, permits,
certificates (including, without limitation, certificates of occupancy),
easements and rights of way, including proof of dedication, required from all
Governmental Authorities having jurisdiction over the Owned Real Property for
the use and operation of the Owned Real Property and Improvements as currently
used in the operation of the Business and to ensure vehicular and pedestrian
ingress to and egress from the Owned Real Property have been obtained, except
where the failure to obtain any such license, permit, certificate, easement or
right of way would not have a Business Material Adverse Effect or materially
impair the value or current use of the Owned Real Property in connection with
the Business.

                                   (h)          The Seller has not granted any
easements or entered into any arrangement or agreement affecting rights to the
Owned Real Property, except those of record.

          3.11          Environmental Matters.

                                   (a)          Except as would not have an
Environmental Material Adverse Effect:

-25-

--------------------------------------------------------------------------------



                                        (i)          The Seller is and has been
in compliance with all restrictions, standards and obligations established under
applicable Environmental Laws relating to the Owned Real Property and
Improvements (each, an “Applicable Property”).

                                        (ii)         During the period of
ownership or operation by the Seller of any Applicable Property, and, to the
Seller’s knowledge, prior to the period of such ownership or operation, no
Hazardous Material has been treated or disposed of, and there have been no
Releases or threatened Releases of Hazardous Material at, in, on, under or
affecting any such Applicable Property or any contiguous site that may or will
give rise to any Environmental Liabilities or that may be imposed upon the
Seller or any purchaser of the Acquired Assets under Environmental Laws a
requirement to remediate any Applicable Property.

                                        (iii)        Section 3.11(a)(iii) of the
Disclosure Schedule identifies all Environmental Permits necessary to operate
the Applicable Properties in all material respects in the manner they are
currently operated, all such Environmental Permits have been duly obtained or
filed and are in full force and effect, and the Seller is in compliance with
such Environmental Permits.

                                        (iv)        No employee of the Seller or
other Person has claimed that the Seller is liable for alleged injury or illness
resulting from an alleged exposure to a Hazardous Material at any Applicable
Property.

                                        (v)         No Action against the Seller
or its Affiliates is pending or, to the Seller’s knowledge, threatened against
the Seller, with respect to Hazardous Materials or Environmental Laws, and the
Seller is not aware of any facts or circumstances which could form the basis for
assertion of a claim against the Seller or which could form the basis for any
Environmental Liabilities to be asserted against the Seller or any purchaser of
the Acquired Assets, regarding the Release of any Hazardous Materials or
regarding actual or potential noncompliance with Environmental Laws at any
Applicable Property.

                                        (vi)        The Seller has not received
any written notice of, or entered into or assumed by contract, judicial or
administrative settlement, or operation of law any indemnification obligation,
order, settlement or decree relating to: (1) any violation of any Environmental
Laws or the institution or pendency of any Action by any Governmental Authority
or any third party in connection with any alleged violation of Environmental
Laws or any Release of Hazardous Materials at any Applicable Property, (2) the
response to or remediation of Hazardous Material at any Applicable Property or
arising from the Seller’s activities at any Applicable Property or (3) payment
for any response action relating to or remediation of Hazardous Material at any
Applicable Property or arising from any of the Seller’s activities at any
Applicable Property.

                              (b)     The Seller has provided to the Purchaser
copies of any reports, data, summaries, correspondence, or similar documents in
its possession reflecting the Environmental Condition of any Applicable Property
and any violations of Environmental Law known to the Seller that have not been
remedied.

-26-

--------------------------------------------------------------------------------



                                   (c)          The Seller has delivered to the
Purchaser a Phase II environmental site assessment, dated September 14, 2010,
prepared by URS Corporation (the “Environmental Study”).

          3.12          Taxes.

                                   (a)          The Seller has properly prepared
and timely filed all Tax Returns required to be filed which reflect any income
from or attributable to the Business or the ownership of the Acquired Assets,
such Tax Returns are true and correct in all material respects and the Seller
has paid all Taxes shown thereon as owing to the extent of income from or
attributed to the Business or the ownership of the Acquired Assets.

                                   (b)          There are no Liens for Taxes on
any of the Acquired Assets, except for Liens for Taxes not yet due and payable,
and the Seller has taken no action, and has not failed to take any action, which
could result in the Acquired Assets becoming subject to any Lien for unpaid
Taxes.

                                   (c)          To the knowledge of the Seller,
no action, suit, proceeding, or audit regarding Taxes is pending against the
Seller with respect to the Business or the ownership of the Acquired Assets.

                                   (d)          To the extent related to the
Acquired Assets or the Business, or to the extent the Purchaser could have
successor liability, the Seller is not and has never been a party to any Tax
allocation agreement, Tax sharing agreement or similar arrangement with any
other party, and the Seller has not assumed any Tax obligations of, or with
respect to any transaction relating to, any other Person or agreed to indemnify
any other Person with respect to any Tax, that could result in a Lien being
placed on the Acquired Assets.

                                   (e)          To the extent related to the
Acquired Assets, the Business or to the extent the Purchaser or the Purchaser
Parent would have successor liability, the Seller has complied in all material
respects with all applicable laws, rules and regulations relating to the payment
and withholding of Taxes and have duly and timely withheld from employee
salaries, wages and other compensation and have paid over to the appropriate
taxing authorities all amounts required to be so withheld and paid over for all
periods under all applicable laws.

          3.13          Employees.

                                   (a)          The Seller has furnished to the
Purchaser Parent a schedule setting forth a true, correct and complete list of
each Person currently employed by the Seller in the Business (individually, an
“Employee” and collectively, the “Employees”) and, with respect to each such
Employee, (i) the amount of salary currently being paid on a gross annualized
basis, the hourly pay rate (if applicable) of such Employee and the amount of
compensation paid in the twelve months ended June 30, 2010 and June 30, 2009;
(ii) the material terms of any employment or similar agreement with such
Employee; and (iii) the nature and amount of any perquisites or personal
benefits currently being provided to or for the account of such Employee, other
than the employee benefit plans of general application. The Seller is not in
default in any material respect of any of the foregoing obligations and the
Seller will bear full responsibility for any such obligations outstanding or
due, owing or accrued prior to the Closing Date (including,

-27-

--------------------------------------------------------------------------------



for the avoidance of doubt, under any employee benefit plans of general
application). The Seller has also furnished to the Purchaser Parent a true,
correct and complete list of individuals who are (A) “leased employees” of the
Business within the meaning of Section 414(n) of the Code or (B) “independent
contractors” of the Business within the meaning of the Code and the rules and
regulations promulgated thereunder, and in each case, the amount paid by the
Seller during the twelve months ended June 30, 2010 and July 30, 2009 and the
hourly pay rate or other compensatory arrangements with respect to each such
Person.

                                   (b)          To the knowledge of the Seller,
no Employee is a party to any Confidential Information or other agreement that
in any way restricts the ability of such Employee to perform his or her duties
for the Seller.

                                   (c)          The Seller has complied, with
respect to the Business, in all material respects with all laws, rules and
regulations relating to the employment of labor, including provisions thereof
relating to wages, hours, meal periods and rest breaks, equal opportunity,
collective bargaining, nondiscrimination, harassment, and the payment of social
security and other Taxes. There are no pending or, to the knowledge of the
Seller, threatened charges of unfair labor practices, employment discrimination
or other wrongful action with respect to any aspect of employment of any Person
employed by the Seller in the Business. All Persons who have performed services
for the Seller in connection with the Business and have been classified as
independent contractors have, to the knowledge of the Seller, satisfied the
requirements of all laws to be so classified and, as applicable, the Seller has
fully and accurately reported their compensation on IRS Forms 1099 or other
applicable tax forms for independent contractors when required to do so.

                                   (d)          There are no Actions pending or,
to the knowledge of the Seller, threatened, between the Seller, on the one hand,
and any current or former Employee, on the other hand, including any claims for
actual or alleged harassment or discrimination based on race, national origin,
age, sex, sexual orientation, religion, disability, or similar tortuous conduct,
wage and hour claims, breach of contract, wrongful termination, defamation,
intentional or negligent infliction of emotional distress, interference with
contract or interference with actual or prospective economic advantage. There
are no claims pending, against the Seller under any workers’ compensation or
long term disability plan or policy applicable to any current Employee.

                                   (e)          The Seller is not a party to, or
bound in any manner by, any collective bargaining agreement contract, or other
agreement of understanding with a labor or trade union, labor organization,
staff association or works council, or similar grouping of employee
representations with respect to the Business, and the Seller has no knowledge of
any activities or proceedings of any labor union to organize the Employees by
any Person, unit or group seeking to act as their bargaining agent. To the
knowledge of the Seller, no union representation elections relating to the
Employees have been scheduled by any Governmental Authority and no investigation
of the employment policies or practices of the Seller by any Governmental
Authority is pending or threatened. There has not been over the last three (3)
years any labor strike, slowdown or work stoppage or lockout by Employees.

-28-

--------------------------------------------------------------------------------



                                   (f)          The Seller has provided all
Employees with all wages, benefits, relocation benefits, stock options, bonuses
and incentives and all other compensation which became due and payable through
the date of this Agreement. The Seller has not instituted any “freeze” of, or
delayed or deferred the grant of, any cost-of-living or other salary adjustments
for any of the Employees.

                                   (g)          The Seller is not in default in
any material respect with respect to any (a) contributions or material
obligations under any Employee Plan or (b) withholding or other employment Taxes
or payments on behalf of any current or former Employee.

                                   (h)          The Seller does not currently
employ, and has not employed within the preceding twelve months, 75 or more
persons at the Richmond Facility and is not required to comply with the notice
requirements of the California Worker Adjustment and Retraining Notification
Act.

          3.14          Employee Plans.

                                   (a)          With respect to the current
Employees, the Seller has not incurred nor may incur, directly or indirectly,
any liability or obligation under Title IV of ERISA with respect to any
“employee pension plan” (within the meaning of Section 3(2) of ERISA),
including, without limitation, any multiemployer plan described in Section 3(37)
of ERISA. No lien has been imposed on the Acquired Assets pursuant to Section
302, 303 or Title IV of ERISA or Section 412 or 430 of the Code and no fact
exists that would reasonably be expected to give rise to such lien. The Seller
has not contributed to or had an obligation to contribute to a multiemployer
plan as described in Section 3(37) of ERISA with respect to any individuals who
may become Transferred Employees.

                                   (b)          No Employee Plan provides to
individuals who may become Transferred Employees (or such Transferred Employees’
eligible dependants) for continuing benefits or coverage for any participant or
any beneficiary of a participant after such participant’s termination of
employment, except as may be required by COBRA or any similar state law at such
participant’s or such beneficiary’s expense. The requirements of section 4980B
of the Code and Part 6 of Subtitle B of Title I of ERISA relating to COBRA
continuation of health coverage have been substantially satisfied with respect
to each Employee Plan in which a Transferred Employee Participates that is
subject to such requirements. As of the Closing Date, all contributions
(including all premiums, employer contributions and employee salary reduction
contributions) required to be made to, under or with respect to each Employee
Plan with respect to individuals who may become Transferred Employees (and their
dependents and beneficiaries) will have been made.

                                   (c)          No Employee who may become a
Transferred Employee is covered by an Employee Plan that is subject to the laws
of, or maintained primarily for the benefit of employees whose principal
employment is located in, a country other than the United States.

          3.15          Insurance. The Seller carries property, liability,
workers’ compensation and such other types of insurance with respect to the
Business pursuant to the insurance policies listed and

-29-

--------------------------------------------------------------------------------



briefly described in Section 3.15 of the Disclosure Schedule (collectively, the
“Insurance Policies”). The Insurance Policies cover such risks and contain such
policy limits, types of coverage and deductibles as are, in the Seller’s
judgment, adequate to insure fully (subject to the deductibles and retention
amounts described in Section 3.15 of the Disclosure Schedule) against risks to
which the Business and its employees, business, properties and other assets may
be exposed in the operation of the Business as currently conducted. Section 3.15
of the Disclosure Schedule sets forth a list of all claims under any such
Insurance Policy in excess of $50,000 per occurrence filed by or on behalf of
the Seller relating to the Business (including any Closing Date Employee) since
June 30, 2009. There is no material claim pending under any of such policies or
bonds as to which coverage has been questioned, denied or disputed by the
underwriters of such policies or bonds. All of such Insurance Policies are valid
and enforceable policies, all premiums due and payable under all such policies
and bonds have been paid and the Seller is otherwise in compliance in all
material respects with the terms of such policies and bonds. The Seller has no
knowledge of any threatened termination of, or material premium increase with
respect to, any of such policies.

          3.16          Licenses and Permits. The Seller has obtained each
federal, state, county, local or foreign governmental consent, license, permit,
grant or other authorization of a Governmental Authority (i) pursuant to which
the Seller currently operates or holds any interest in any of the Acquired
Assets or (ii) that is required for the operation of the Business, the current
operation and use of the Owned Real Property and the Improvements or the holding
of any of the Acquired Assets by the Seller (collectively, “Permits”), all of
which are listed (with expiration dates, if applicable) on Section 3.16 of the
Disclosure Schedule, and all of such Permits are in full force and effect,
except where the failure to obtain or have any such authorizations could not
reasonably be expected to have a Business Material Adverse Effect. No Permit is
subject to revocation or forfeiture by virtue of any existing circumstances,
there is no Action pending or, to the knowledge of the Seller, threatened to
modify or revoke any Permit, and no Permit is subject to any outstanding order,
decree, judgment, stipulation or, to the knowledge of the Seller, investigation
that would reasonably be likely to materially adversely affect such Permit.

          3.17          Compliance With Laws. The Seller has complied in all
material respects with, is not in violation in any material respect of and has
not received any written notices of violation with respect to, any Legal
Requirement with respect to the ownership or operation of the Business or the
Acquired Assets. To the knowledge of the Seller, no investigation or review by
any Governmental Authority (including without limitation any audit or similar
review by any federal, foreign, state or local taxing authority) with respect to
the ownership and operation of the Business or the Acquired Assets is pending or
threatened, nor has any Governmental Authority indicated in writing to the
Seller an intention to conduct the same.

          3.18          Certain Business Practices. To the knowledge of the
Seller, no Closing Date Employee has (i) used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns or violated any provision of the Foreign Corrupt Practices Act of
1977, as amended, or (iii) made any other unlawful payment.

-30-

--------------------------------------------------------------------------------



          3.19          Suppliers and Customers.

                                   (a)          The Seller has furnished to the
Purchaser a schedule setting forth a true, correct and complete list, for the
12-month periods ended June 30, 2010 and June 30, 2009, the names of (i) the top
twenty (20) customers, as determined by revenue, of the Business, and the amount
of revenues generated by each such customer in each such period and (ii) each
supplier that accounted for more than $50,000 of the operating expenses of the
Business during any such period.

                                   (b)          The Seller has not received any
written or, to its knowledge, oral notice that any customer or supplier
identified on the schedule referred to in Section 3.19(a) has canceled or
otherwise terminated, or to the Seller’s knowledge threatened to cancel or
terminate, its relationship with the Business, or to the Seller’s knowledge
threatened to decrease or limit materially, its business done with the Business,
and, except as set forth on such schedule, the Seller has no reason to believe
that any such customer or supplier would not continue its business relationship
in respect of the Business with the Purchaser following the Closing on
substantially the same terms as such customer or supplier has heretofore done
business with the Seller in respect of the Business.

          3.20          Brokers’ and Finders’ Fee. No broker, finder or
investment banker engaged by the Seller or its Affiliates is entitled to
brokerage or finders’ fees or agents’ commissions or investment bankers’ fees or
any similar charges for which the Purchaser or the Purchaser Parent would be
liable or which would be payable by the Purchaser or the Purchaser Parent in
connection with this Agreement or the Contemplated Transactions.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND THE
PURCHASER PARENT

          The Purchaser and the Purchaser Parent represent and warrant to the
Seller, jointly and severally, that the statements set forth in this Article IV
are true and correct as of the date of this Agreement or such other date as may
be referred to in any particular representation and warranty:

          4.1          Organization, Standing and Power. Each of the Purchaser
and the Purchaser Parent is a corporation duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization. Each of the
Purchaser and the Purchaser Parent has all requisite corporate power to own,
lease and operate its properties and to carry on its business, if any, as now
being conducted and is duly qualified or licensed to do business and is in good
standing in each jurisdiction in which the nature of its business or the
ownership, leasing or operation of its properties makes such qualification or
licensing necessary, except where the failure to be so qualified and in good
standing would not have a Purchaser Material Adverse Effect. Each of the
Purchaser and the Purchaser Parent has delivered to the Seller a true and
correct copy of its certificate of incorporation and bylaws, each as amended to
date, and such certificates of incorporation and bylaws are in full force and
effect. Neither the Purchaser nor the Purchaser Parent is in violation of any of
the provisions of its certificate of incorporation or bylaws.

-31-

--------------------------------------------------------------------------------



          4.2          Authority. Each of the Purchaser and the Purchaser Parent
has all requisite corporate power and authority to enter into the Operative
Agreements to which it is a party, to perform its obligations thereunder, and to
consummate the Contemplated Transactions. The execution and delivery of the
Operative Agreements, and the consummation of the Contemplated Transactions,
have been duly authorized by all necessary corporate action on the part of each
of the Purchaser and the Purchaser Parent. No vote of the holders of the shares
of capital stock of the Purchaser Parent is required to approve the Purchaser
Parent’s execution of the Operative Agreements and the consummation of the
Contemplated Transactions. This Agreement has been duly executed and delivered
by the Purchaser and the Purchaser Parent, and constitutes the valid and binding
obligation of the each of the Purchaser and the Purchaser Parent, enforceable
against each such Party in accordance with its terms, except that such
enforceability may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting or relating to creditors’ rights generally, and is
subject to general principles of equity. The execution and delivery of this
Agreement by the Purchaser and the Purchaser Parent does not, the execution and
delivery of the other Operative Agreements to which it is a Party by the
Purchaser and the Purchaser Parent will not, and the consummation of the
Contemplated Transactions will not, require any consent or other action by any
Person under, or conflict with, or result in any violation of, or default under
(with or without notice or lapse of time, or both), or result in the triggering
of any payment or other obligation under, or give rise to a right of
termination, cancellation or acceleration of any obligation or loss of any
benefit under, or result in the creation of any Lien in or upon any material
assets of the Purchaser or the Purchaser Parent under, (i) any provision of the
certificate of incorporation or bylaws of the Purchaser or the Purchaser Parent,
or (ii) any material mortgage, indenture, lease, contract or other agreement,
obligation, commitment, arrangement, understanding or instrument to which the
Purchaser or the Purchaser Parent is a party, or any Legal Requirements
applicable to the Purchaser or the Purchaser Parent, except as would not have a
Purchaser Material Adverse Effect. No consent, approval, order or authorization
of, or registration, declaration or filing with, any Governmental Authority is
or will be required by or with respect to the Purchaser or the Purchaser Parent
in connection with the execution and delivery of the Operative Agreements or the
consummation of the Contemplated Transactions, other than the filing of the deed
of transfer referred to in Section 6.2(f)(iii) in the appropriate real property
recording office and except as would not have a Purchaser Material Adverse
Effect.

          4.3          Financing. The Purchaser Parent and Purchaser have
readily available to them sufficient funds to pay the Purchase Price under this
Agreement.

          4.4          Litigation. There is no Action pending before any
Governmental Authority, or, to the knowledge of the Purchaser or the Purchaser
Parent, threatened against or affecting the Purchaser or the Purchaser Parent or
officers or employees of either the Purchaser or the Purchaser Parent (in their
capacities as such) which would reasonably be expected to prevent the
consummation of the transactions contemplated by the Operative Agreements. There
is no judgment, decree or order against the Purchaser, the Purchaser Parent or
any of their Affiliates or, to the knowledge of the Purchaser or the Purchaser
Parent, any of their directors or officers (in their capacities as such) which
would reasonably be expected to prevent the consummation of the transactions
contemplated by the Operative Agreements. No Governmental Authority has
indicated in writing an intention to conduct any audit, investigation or other
review of the Purchaser or the Purchaser Parent which investigation or review,
if adversely determined,

-32-

--------------------------------------------------------------------------------



individually or in the aggregate, would reasonably be expected to prevent the
consummation of the transactions contemplated by the Operative Agreements.

          4.5          Brokers’ and Finders’ Fee. No broker, finder or
investment banker engaged by the Purchaser, the Purchaser Parent or their
Affiliates is entitled to brokerage or finders’ fees or agents’ commissions or
investment bankers’ fees or any similar charges in connection with this
Agreement or the Contemplated Transactions.

ARTICLE V

CONDUCT PRIOR TO THE CLOSING

          5.1          Conduct of the Business. During the period from the date
of this Agreement and continuing until the earlier of the termination of this
Agreement or the Closing Date, the Seller agrees (except to the extent expressly
contemplated by this Agreement or as consented to in writing by the Purchaser
Parent, which consent shall not be unreasonably withheld or delayed), to use
commercially reasonable efforts to carry on the Business in the Ordinary Course
of Business in substantially the same manner as heretofore conducted, and in
compliance in all material respects with all applicable Legal Requirements, to
pay or perform its obligations when due and to use commercially reasonable
efforts to preserve intact the present business organization of the Business,
keep available the services of its present employees of the Business and
preserve in all material respects its relationships with customers, suppliers,
distributors, licensors, licensees and others having business dealings with the
Business to the end that the goodwill of the Acquired Assets and the continued
operation of the Acquired Assets shall be unimpaired at the Closing Date.
Without limiting the foregoing, except as expressly contemplated by this
Agreement or the Disclosure Schedule, the Seller shall not do or cause to be
done any of the following, without the prior written consent of the Purchaser
Parent, which consent shall not be unreasonably withheld or delayed:

                                   (a)          Intellectual Property. Transfer
to any Person any rights to its Intellectual Property included in the Acquired
Assets;

                                   (b)          Intellectual Property Rights.
Amend or enter into any agreement, whether or not an Assumed Contract, pursuant
to which any other party is granted rights of any type or scope with respect to
the Intellectual Property included in the Acquired Assets;

                                   (c)          Dispositions. Sell, lease,
license or otherwise dispose of or encumber any of the Acquired Assets, other
than sales of inventory in the ordinary course of business and disposition of
obsolete inventory in the Ordinary Course of Business;

                                   (d)          Liens. Permit the incurrence of
any Lien, other than Permitted Liens, on the Acquired Assets;

                                   (e)          Agreements. Enter into,
terminate or amend, or otherwise modify or waive any of the terms in a manner
which will adversely affect the Business, any Assumed Contract;

-33-

--------------------------------------------------------------------------------



                                   (f)          Capital Expenditures. Make any
material capital expenditures, capital additions or capital improvements to the
Acquired Assets;

                                   (g)          Insurance. Materially reduce the
amount of any insurance coverage provided by existing insurance policies which
insure the Business or the Acquired Assets;

                                   (h)          Employee Plans and Compensation.
With respect to Employees who will become Transferred Employees, increase their
base salaries under any Employee Plan or otherwise, other than as part of any
adjustments applicable generally to employees of the Seller;

                                   (i)          Termination or Waiver. Terminate
or waive any right of substantial value that is included in the Acquired Assets;

                                   (j)          Acquisitions. Acquire or agree
to acquire by merging or consolidating with, or by purchasing a substantial
portion of the assets of, or by any other manner, any business or any Person or
division thereof, make any investment in any other Person or otherwise acquire
or agree to acquire any assets which are material, individually or in the
aggregate, to the Business;

                                   (k)          Taxes. With respect to the
Acquired Assets or the Business:

                                                  (i)          make or change
any election in respect of Taxes;

                                                  (ii)         adopt or change
any accounting method in respect of Taxes or file any amendment to a Tax Return;

                                                  (iii)        enter into any
closing agreement;

                                                  (iv)        settle any claim
or assessment in respect of Taxes; or

                                                  (v)         consent to any
extension or waiver of the limitation period applicable to any material claim or
assessment in respect of Taxes.

                                   (l)          Revaluation. Except as required
by GAAP, revalue any of the Acquired Assets, including without limitation
writing down the value of inventory;

                                  (m)         Environmental Matters. Take any
action with respect to the Business or the Acquired Assets which would
reasonably be expected to incur any liability for Purchaser in excess of $50,000
under any applicable Environmental Law; or

                                   (n)         Other. Agree or commit to take
any of the actions described in Sections 5.1(a) through (m) above, or take or
agree or commit to take any action that would cause the conditions set forth in
Section 6.1 or 6.2 not to be satisfied or that would reasonably be expected to
prevent, impair or materially delay the ability of any of the Parties to
consummate the transactions contemplated by this Agreement.

-34-

--------------------------------------------------------------------------------



          5.2          Title Insurance.

                                   (a)          As soon as practicable after the
date hereof, the Purchaser and the Purchaser Parent shall obtain a binding
commitment (the “Commitment”) for the issuance of a then current fee owners
extended coverage title insurance policy, either on the current ALTA form or in
such other form as may be reasonably acceptable to the Purchaser Parent and its
counsel (together with such endorsements as the Purchaser Parent may deem
appropriate, the “Title Policy”), insuring title to each parcel of Owned Real
Property and the Improvements in the Purchaser as prospective fee simple owner
from a nationally recognized title insurance company selected by the Purchaser
Parent (the “Title Insurer”) such that such Owned Real Property and Improvements
shall be insured as of the Closing and no lapse in insurance coverage of such
Owned Real Property and Improvements shall occur. The Purchaser Parent shall
deliver a true, correct and complete copy of the Commitment to the Seller as
soon as practicable after obtaining such Commitment. In addition, the Purchaser
Parent shall obtain a survey of the Owned Real Property made by a registered
land surveyor bearing a certificate addressed to the Purchaser, such other
Persons that may be designated by the Purchaser Parent, and the Title Insurer,
signed by the surveyor, certifying that the survey was actually made on the
ground and that there are no encroachments except as shown, and complying with
the then current minimum detail requirements for ALTA/ACSM and land title
surveys as adopted by the American Land Title Association and the American
Congress on Surveying and Mapping, and shall include the following Additional
Survey Requirements shown on Table A thereof: Item No. 1, Item No. 2, Item No.
3, Item No. 6, Item No. 7(a), Item No. 7(b)(1), Item No. 8, Item No. 9, Item No.
10, Item No. 11(a), Item No. 13, Item No. 14, Item No. 15, and Item No. 16, and
providing sufficient detail to enable the Title Insurer to issue the Title
Policy without the general exception for survey matters (the “Survey”). Without
limitation of the foregoing, the Survey shall show the following items (whether
covered by the minimum detail requirements specified above or not): (i) all
courses and distances of the boundaries and the legal description of the Owned
Real Property; (ii) the location and dimensions of all improvements located on
the Owned Real Property and their relation to lot lines, set back and building
line requirements (whether such requirements are imposed by law, recorded deed
or recorded plat); (iii) the location of all rights of way, water courses and
easements serving or existing on the Owned Real Property; and (iv) all easements
or restrictions contained within the Commitment including those which burden the
Owned Real Property along with the improvements thereon and the limits of those
off-site easements which benefit the Owned Real Property without improvements
thereon. The Survey shall reference the most recent Commitment and
cross-reference the easements noted by keying in the exception number allocated
in the Commitment.

                                   (b)          The Purchaser Parent shall pay
all premiums, fees, costs and other expenses relating to the Commitment, Title
Policy and Survey.

                                   (c)          Within ten (10) Business Days
following the Purchaser Parent’s receipt of a copy of the Commitment and the
documents of record reflected therein, the Purchaser shall give written notice
(the “Objection Notice”) to the Seller of any material conditions of title which
are not reasonably acceptable to the Purchaser (the “Objections”). The Seller
shall give the Purchaser notice (the “Response Notice”) if the Seller is unable
or unwilling to convey title to the Owned Real Property without being subject to
any or all of the Objections (specifying in detail the Objections which the
Seller does not intend to cure) within five (5)

-35-

--------------------------------------------------------------------------------



Business Days after the Response Notice is given. If the Seller does not respond
within such five (5) Business Day period, then the Seller shall be required to
convey title to the Owned Real Property without exception for such Objections at
Closing. The Purchaser may elect, by written notice given to the Seller within
five (5) Business Days after the Purchaser’s receipt of the Response Notice, to
(i) accept such title to the Owned Real Property as the Seller is able or
willing to convey, or (ii) extend the time for the cure or removal of the
Objections, provided such extension shall not derogate from the Purchaser’s
rights under clause (iv) below, (iii) cause the Objections relating to Liens
other than Permitted Liens (including Monetary Encumbrances) to be cured at the
Seller’s expense, and proceed to the Closing (and the Seller acknowledges and
agrees that the Purchaser Parent may deduct a portion of the Preliminary Net
Book Value payable at the Closing in connection with the removal of Monetary
Encumbrances), or (iv) terminate this Agreement, in which event no Party hereto
shall have any liability to another Party hereto.

                                   (d)          Notwithstanding anything to the
contrary contained in this Agreement, at or prior to the Closing, the Seller
shall cause to be removed of record (i) any mortgage, deed of trust, security
agreement, or financing statement secured by all or any portion of the Owned
Real Property and/or Improvements, (ii) remove all mechanics’ liens filed
against all or any portion of the Owned Real Property and/or Improvements, (iii)
remove any broker’s lien, judgment lien or any other Lien with respect to an
obligation secured by the Owned Real Property and/or Improvements which can be
satisfied solely by payment of a liquidated sum (the items described in the
preceding clauses (i), (ii) and (iii) are, collectively, “Monetary
Encumbrances”). The Purchaser and the Purchaser Parent acknowledge and agree
that the Seller may use a portion of the Preliminary Net Book Value payable at
the Closing in connection with the removal of Monetary Encumbrances.

          5.3          Notice of Certain Events.

                                   (a)          Each Party shall promptly notify
each other of:

                                                 (i)           any notice or
other communication from any Person alleging that the consent of such Person is
or may be required in connection with the Contemplated Transactions;

                                                 (ii)          any notice or
other communication from any Governmental Authority in connection with the
Contemplated Transactions;

                                                 (iii)         any Actions
commenced or, to the knowledge of the such Party, threatened against, relating
to or involving or otherwise affecting such Party which relate to the
consummation of the Contemplated Transactions;

                                                 (iv)          its obtaining
knowledge of the occurrence, or failure to occur, of any event which occurrence
or failure to occur will be likely to cause (A) any representation or warranty
made by such Party contained in this Agreement that is qualified as to
materiality becoming untrue or inaccurate in any respect or any such
representation of warranty that is not so qualified becoming untrue or
inaccurate in any material respect, in each case where such representation or
warranty becoming untrue or inaccurate would cause the conditions set

-36-

--------------------------------------------------------------------------------



forth in Section 6.1 or 6.2 not to be satisfied, (B) the failure of such Party
to comply with or satisfy in any material respect any covenant, condition or
agreement to be complied with or satisfied by it under this Agreement and (C)
any fact or development which would reasonably be expected to result in the
failure of any condition hereto not to be satisfied;

                                                 (v)          the failure of
such Party to perform, or comply with, in any material respect any of its
obligations, covenants, or agreements contained in this Agreement; or

                                                 (vi)          such Party
obtaining knowledge of a material breach by the other Party of such other
Party’s representations, warranties or covenants hereunder of which the
breaching Party has not already given notice pursuant to clauses (iv) or (v)
above, which material breach would cause the conditions set forth in Section 6.1
or 6.2 not to be satisfied.

                                   (b)          The Seller shall promptly notify
the Purchaser and the Purchaser Parent of any proposed action described in
Section 5.1, or of any event or occurrence not in the Ordinary Course of
Business which would reasonably be expected to have a Business Material Adverse
Effect.

                                   (c)          No notification under this
Section 5.3 shall affect the representations, warranties or obligations of the
Parties or the conditions to the obligations of the Parties hereunder, or limit
or otherwise affect the remedies available hereunder to the Party receiving such
notice.

          5.4          Bulk Sales Compliance. The Seller will comply with the
provisions of any applicable bulk sales laws (or similar laws) of any state
required in connection with the transactions contemplated by this Agreement.

          5.5          Environmental Insurance. As soon as reasonably
practicable after the date of this Agreement, the Purchaser and the Purchaser
Parent shall obtain, at their expense, an environmental impairment liability
insurance policy (the “Environmental Impairment Liability Insurance Policy”)
with respect to the Owned Real Property, from an insurance company reasonably
acceptable to the Purchaser and the Purchaser Parent. The Purchaser and the
Purchaser Parent shall be named insureds therein. Subject to its terms, the
Environmental Impairment Liability Policy shall cover first- and third-party
claims for cleanup costs for unknown, preexisting on-site conditions, and
third-party claims for cleanup costs, bodily injury or property damage due to
unknown, pre-existing on-site conditions. The Purchaser and the Purchaser Parent
shall agree upon the insurance indication and the policy form, including
reasonable endorsements thereto acceptable to the insurance company. Such
endorsements may include an insured contract endorsement, renewal, approval of
the Purchaser and the Purchaser Parent to changes to the policy, limitation of
the insured v. insured exclusion, separation of insureds, and additional
insureds. The Seller shall cooperate in the preparation of any required
applications for the Environmental Impairment Liability Policy, which
applications shall be executed and submitted by the Purchaser and the Purchaser
Parent.

-37-

--------------------------------------------------------------------------------



ARTICLE VI

CONDITIONS TO THE CLOSING

          6.1          Conditions to Obligations of Each Party. The respective
obligations of each Party to this Agreement to consummate and effect this
Agreement and the Contemplated Transactions shall be subject to the satisfaction
at or prior to the Closing of each of the following conditions, any of which may
be waived, in writing, by agreement of the Parties:

                                   (a)          No Injunctions or Restraints;
Illegality. No temporary restraining order, preliminary or permanent injunction
or other order issued by any court of competent jurisdiction or other legal or
regulatory restraint or prohibition preventing the consummation of the
Contemplated Transactions shall be and remain in effect, nor shall any Action
brought by an administrative agency or commission or other Governmental
Authority seeking any of the foregoing be pending, which would reasonably be
expected to have a Business Material Adverse Effect or which would reasonably be
expected to prevent the Purchaser or the Purchaser Parent from completing the
transactions contemplated by the Operative Agreements, nor shall there be any
action taken, or any statute, rule, regulation or order enacted, entered,
enforced or deemed applicable to the Contemplated Transactions, which makes the
consummation of the Contemplated Transactions illegal.

                                   (b)          Governmental Approval. The
Parties shall have obtained from each Governmental Authority all approvals,
waivers and consents, if any, necessary for consummation of, or in connection
with, the Contemplated Transactions.

                                   (c)          Supply Agreement. The Seller,
the Purchaser and the Purchaser Parent shall have entered into a Supply
Agreement substantially in the form attached hereto as Exhibit B (the “Supply
Agreement”).

                                   (d)          License and Support Agreement.
The Seller, ASML NV, the Purchaser and the Purchaser Parent shall have entered
into a License and Support Agreement substantially in the form attached hereto
as Exhibit C (the “License and Support Agreement”).

          6.2          Additional Conditions to the Obligations of the Purchaser
and the Purchaser Parent. The obligations of the Purchaser and the Purchaser
Parent to consummate and effect this Agreement and the Contemplated Transactions
shall be subject to the satisfaction at or prior to the Closing of each of the
following conditions, any of which may be waived, in writing, by the Purchaser
and the Purchaser Parent:

                                   (a)          Accuracy of Representations and
Warranties. Each of the representations and warranties of the Seller in this
Agreement that is expressly qualified by a reference to materiality shall be
true and correct in all respects as so qualified, and each of the
representations and warranties of the Seller in this Agreement that is not so
qualified shall be true and correct in all material respects, each as of the
date when made and at and as of the Closing, except for such changes as are
permitted by this Agreement and except to the extent a representation or
warranty speaks only as of an earlier date, which shall be true and correct as
of such date.

-38-

--------------------------------------------------------------------------------



                                   (b)          Performance of Obligations. The
Seller shall have performed and complied in all material respects with all
covenants, obligations and conditions of this Agreement required to be performed
and complied with by it as of the Closing.

                                   (c)          Third Party Consents. All
consents or approvals from any applicable third party to the contemplated
assignment of the Assumed Contracts identified in Schedule 6.2(c) attached
hereto shall have been obtained and shall be in full force and effect.

                                   (d)          No Governmental Litigation.
Except for Actions which, individually or in the aggregate, would not reasonably
be expected to have a Business Material Adverse Effect, there shall not be
pending or threatened any Action by any Governmental Authority, and none of the
Parties shall have received any communication from any Governmental Authority in
which such Governmental Authority indicates the probability of commencing any
Action, (i) seeking to restrain or prohibit consummation of the Contemplated
Transactions, seeking to place limitations on the ownership of Acquired Assets
or assumption of the Assumed Liabilities by the Purchaser, (ii) seeking to
prohibit or materially limit the ownership or operation of the Business or the
Acquired Assets by the Purchaser, or to compel any Party the divest or hold
separate any portion of the Business or the Acquired Assets or (iii) seeking to
prohibit the Purchaser or the Purchaser Parent from effectively controlling the
Business in any material respect.

                                   (e)          No Material Adverse Change. No
event, occurrence or development shall have occurred since the date of this
Agreement and be continuing which has had or would be reasonably likely to
result in any change, effect, event, occurrence or state of facts (or any
development that has had or is reasonably likely to have any change or effect)
that, individually or in the aggregate, has had or would have a Business
Material Adverse Effect.

                                   (f)          Seller’s Closing Deliveries. The
Seller shall have delivered to the Purchaser and the Purchaser Parent the
following:

                                                 (i)           Officer’s
Certificate. A certificate executed on behalf of the Seller by the president of
the Seller certifying that the conditions set forth in Section 6.2(a), (b) and
(e) have been satisfied.

                                                 (ii)          Bill of Sale and
Assignment. A bill of sale and assignment in the form attached hereto as Exhibit
D.

                                                 (iii)         Assumption
Agreement. An executed counterpart of an instrument of assumption of the Assumed
Liabilities and the Assumed Contracts in substantially the form attached hereto
as Exhibit E (the “Assumption Agreement”).

                                                (iv)          Real Property
Deed. A deed of transfer with respect to the Owned Real Property and
Improvements, in form and substance reasonably acceptable to the Purchaser and
its counsel.

                                                 (v)          Title Affidavit.
All affidavits, indemnities and agreements required for or requested by the
Title Insurer, including such affidavits, indemnities and agreements sufficient
for the Purchaser and the Purchaser Parent to obtain the Title Policy

-39-

--------------------------------------------------------------------------------



without exception for any gap period, mechanic’s or materialmen’s liens, parties
in possession, or other general or standard exceptions title affidavit in the
form and substance reasonably acceptable to the Title Insurer.

                                                 (vi)         Other Instruments
of Transfer. Such other instruments of sale, transfer, conveyance and assignment
as the Purchaser and its counsel have reasonably requested at the Closing.

                                                 (vii)        Release of Liens.
Written evidence reasonably acceptable to the Purchaser and its counsel of the
release of the Liens, if any, on the Acquired Assets.

                                                 (viii)       FIRPTA
Certificate. A certification substantially in the form attached hereto as
Exhibit F, conforming to the requirements of Treasury Regulations 1.1445-2(b)(2)
(FIRPTA certificate).

                                                 (ix)         Good Standing
Certificates and Authorizing Documents. A certificate of good standing of the
Seller from the Secretary of State of the State of Delaware and a certificate of
good standing and qualification to do business (or the equivalent) of the Seller
from the Secretary of State of the State of California, together with a copy of
all organizational documents, and all affidavits and other documents necessary
to establish the authority of the Seller and the persons executing documents for
the Seller to enter into this Agreement and consummate the transactions
contemplated by this Agreement, in the form and substance reasonably acceptable
to the Purchaser Parent and the Title Insurer.

                                                 (x)          Purchase Orders.
Purchase orders for inventory and WIP included in the Acquired Assets to be
repurchased by the Seller, and for any additional backlog for the Seller, and a
rolling twelve-month forecast of the Seller’s projected post-Closing demand for
products from the Business.

                                   (g)          Independent Accountants. The
report of findings on the performed agreed upon procedures to the Pro-forma
Profit and Loss statement of the Business, on a “standalone” basis, for the
fiscal year 2009, prepared at the Seller’s expense by Deloitte Accountants B.V.,
the Seller’s registered independent accounting firm (the “Accounting Firm”), as
set forth in that certain letter to the Seller from the Accounting Firm dated
October 25, 2010 will not have been withdrawn or otherwise revoked and the
findings reported in such letter will not have been modified, rescinded,
retracted or otherwise called into question by the Seller or the Accounting
Firm.

                                   (h)          Title Policy. The Purchaser
Parent shall have obtained a fully effective Title Policy reasonably acceptable
to the Purchaser and its counsel, in the amount of the Purchase Price, which
Title Policy shall not contain any “general” or “standard” exceptions, and shall
not be subject to or contain any Liens, conditions, requirements or exceptions,
except for the Permitted Liens.

                                   (i)          Opinion. Counsel for the Seller
shall have delivered to the Purchaser and the Purchaser Parent an opinion
covering the matters set forth on Exhibit G.

                                   (j)          Employees.

-40-

--------------------------------------------------------------------------------



                                                 (i)          In the event that
any Employee is no longer employed by the Seller, or the Seller has hired any
new Employee prior to the Closing, the Seller shall deliver to the Purchaser an
updated version of the schedule of Employees referred to Section 3.13.

                                                 (ii)          Seven (7) of the
nine (9) Employees identified on Schedule 6.2(j), including specifically each of
Robert Kestner, James Kennon and Daniel Bajuk, shall have accepted the Purchaser
Parent’s offer of employment pursuant to Section 7.8.

                                                 (iii)        At least 75% of
the Employees identified on the schedule referred to in Section 3.13(a) (as
amended pursuant to Section 6.2(j)(i), if applicable) to whom the Purchaser
Parent makes an offer of employment (at least four (4) Business Days before the
Closing in accordance with Section 7.8) shall have accepted the Purchaser
Parent’s offer of employment pursuant to Section 7.8.

                                   (k)          Trademark Assignment. ASML NV
shall deliver a trademark assignment of the registered trademark “ASML
PerfectWave” in substantially the form attached hereto as Exhibit H (the
“Trademark Assignment”).

                                   (l)          Environmental Impairment
Liability Insurance Policy. The Purchaser and the Purchaser Parent shall have
obtained a binding commitment for the issuance of the Environmental Impairment
Liability Insurance Policy reasonably acceptable to the Purchaser Parent and its
counsel.

          6.3          Additional Conditions to Obligations of the Seller. The
obligations of the Seller to consummate and effect this Agreement and the
Contemplated Transactions shall be subject to the satisfaction at or prior to
the Closing of each of the following conditions, any of which may be waived, in
writing, by the Seller:

                                   (a)          Accuracy of Representations and
Warranties. Each of the representations and warranties of the Purchaser and the
Purchaser Parent in this Agreement that is expressly qualified by a reference to
materiality shall be true and correct in all respects as so qualified, and each
of the representations and warranties of the Purchaser and the Purchaser Parent
in this Agreement that is not so qualified shall be true and correct in all
material respects, each as of the date when made and at and as of the Closing,
except for such changes as are permitted by this Agreement and except to the
extent a representation or warranty speaks only as of an earlier date, which
shall be true and correct as of such date.

                                   (b)          Performance of Obligations. The
Purchaser and the Purchaser Parent shall have performed and complied in all
material respects with all covenants, obligations and conditions of this
Agreement required to be performed and complied with by them as of the Closing.

                                   (c)          Purchaser Closing Deliveries.
The Purchaser and the Purchaser Parent shall have delivered to the Seller the
following:

                                                 (i)          Officer’s
Certificate. Certificates executed on behalf of the Purchaser and the Purchaser
Parent by their respective chief executive officers certifying that the
conditions set forth in Section 6.3(a) and (b) have been satisfied.

-41-

--------------------------------------------------------------------------------



                                                 (ii)          Consideration.
Immediately available funds equal to the sum of the Preliminary Net Book Value
(less any reductions pursuant to Section 5.2(c) or (d)) and the net amount of
reimbursements and prorations in favor of the Seller, if any, provided for in
Section 2.8, by wire transfer to a bank account designated by the Seller (such
designation to be provided to the Purchaser Parent not later than two (2)
Business Days prior to the Closing Date).

                                                 (iii)         Assumption
Agreement. An executed counterpart of the Assumption Agreement.

                                                 (iv)         Other Instruments
of Assignment and Assumption. Such other instruments of assumption of
liabilities as the Seller and its counsel have reasonably requested at the
Closing.

ARTICLE VII

COVENANTS

          7.1          Press Releases and Public Announcements. No public
announcement, press release, or other publicity regarding this Agreement or the
Contemplated Transactions shall be made on or after the date of this Agreement
without the prior written approval of the other Party following an opportunity
to review such proposed announcement or release, which approval of the other
Party shall not be unreasonably withheld by such other Party. Notwithstanding
the foregoing, nothing in this Agreement shall preclude or prevent either Party
from making any public announcement or filing that the disclosing Party believes
in good faith is required for it to comply with by applicable Legal Requirements
(in which case the disclosing Party will provide the other Party with the
opportunity to review in advance the disclosure), including applicable federal
or state securities laws or any rules of a stock exchange upon which any shares
of such Party are listed for trading.

          7.2          Payment Received; Payment of Excluded Liabilities and
Assumed Liabilities. After the Closing, in the event that a Party receives any
payment or other amount allocated to the other Party pursuant to this Agreement,
the receiving Party agrees to forward such payment or other amount in good faith
as promptly as practicable to the other Party. The Seller agrees to continue to
pay all Excluded Liabilities, and the Purchaser agrees to pay (and the Purchaser
Parent agrees to cause the Purchaser to pay) all Assumed Liabilities, in each
case in the Ordinary Course of Business following the Closing.

          7.3          Future Assurances. At any time and from time to time
after the Closing, at the request of a Party and without further consideration,
the other Party will execute and deliver such other appropriate instruments of
sale, transfer, conveyance, assignment and confirmation (in each case, as the
requesting Party may reasonably request) and take such action as shall
reasonably be necessary to effectuate the provisions and purposes of this
Agreement; provided however that, notwithstanding anything to the contrary
herein, such assistance shall not be required to the extent it would
unreasonably interfere with the business or operations of the Party from whom
such assistance is being requested; provided further that nothing herein shall
require such assistance to the extent it would require the Party from whom such
assistance is being requested

-42-

--------------------------------------------------------------------------------



to pay (or agree to pay) any fees, reimburse any expenses, incur any liability
or give any indemnities for which it is not reimbursed or indemnified.

          7.4          Access to Books, Records, etc.

                                   (a)          Subject to Section 7.5 below,
each of the Purchaser and the Purchaser Parent agrees that it will cooperate
with and make available to the Seller, during normal business hours and upon
reasonable notice, all books and records, information and Closing Date Employees
(without substantial disruption of employment) retained and remaining in
existence after the Closing Date (excluding Tax Returns and records and
information pertaining to the period from and after the Closing) that are
necessary in connection with any inquiry, audit, investigation, dispute,
litigation or other proceeding or similar matter involving or related to the
Seller (other than any dispute among the Parties or their respective Affiliates
with respect to this Agreement and the Contemplated Transactions) or which the
Seller may otherwise request in connection with the performance of its
obligations under this Agreement. The Purchaser and the Purchaser Parent each
agrees that it shall preserve and keep all Records for a period of at least
seven (7) years from the Closing Date; provided that the Purchaser or the
Purchaser Parent may thereafter destroy any Records in the Ordinary Course of
Business.

                                   (b)          In addition, subject to Section
7.5 below, the Seller agrees to cooperate with and make available to the
Purchaser and the Purchaser Parent, during normal business hours and upon
reasonable notice, all books, records and information of the Seller which relate
to the Business, the Acquired Assets or the Assumed Liabilities, retained by the
Seller and remaining in existence after the Closing Date that are necessary
solely in connection with any financial reporting obligation to the extent
required by Regulation S-X under the Securities Exchange Act of 1934
(“Regulation S-X”), inquiry, audit, investigation, dispute, litigation or other
proceeding or similar matter to which the Purchaser or the Purchaser Parent is a
party and which involves or relates to the Business, the Acquired Assets or the
Assumed Liabilities. The Seller agrees that it shall preserve and keep all books
and records of the Seller relating to the Business, the Acquired Assets and the
Assumed Liabilities for a period of at least seven (7) years from the Closing
Date; provided that the Seller may thereafter destroy records and information in
the ordinary course of business to the extent in the Seller’s possession.

          7.5          Confidentiality.

                                   (a)          Each Party agrees to maintain in
the strictest confidence, and shall cause their respective lenders, and
representatives, including representatives of such lenders, to maintain in the
strictest confidence, any and all information, written or otherwise, related to
the assets, liabilities, operations and/or business of the other Party
(“Confidential Information”), unless (i) such Confidential Information is
already known to such Party or to others not bound by a duty of confidentiality
or such Confidential Information becomes publicly available, in each case,
through no fault of such Party from a person who is not otherwise bound by this
provision with respect to the Confidential Information, (ii) the use of such
Confidential Information is necessary in making any filing or obtaining any
consent or approval required for the consummation of the Contemplated
Transactions or the satisfaction of the public company reporting requirements
applicable to the applicable Party, with the prior consent of the Seller and the
Purchaser Parent, which consent will not be unreasonably withheld or delayed;
(iii)

-43-

--------------------------------------------------------------------------------



disclosure of Confidential Information required by applicable Legal
Requirements, as set forth in Section 7.5(b); or (iv) such disclosures occur
pursuant to and in accordance with the License and Support Agreement or the
Supply Agreement.

                                   (b)          Each Party agrees that in the
event it or its representatives are required by applicable Legal Requirements to
disclose the Confidential Information or the terms of this Agreement or
existence of the Contemplated Transactions, then such Party will provide prompt
written notice thereof to the other Party, together with a copy of any process
documents received in connection with such Legal Requirements, and will
cooperate with the other Party so as to enable the other Party to seek an
appropriate protective order or other remedy.

                                   (c)          Each Party agrees that, in the
event of an actual or threatened breach of this Section 7.5 by such Party, the
other Party shall be entitled to injunctive relief to prevent such actual or
threatened breach, it being agreed that the other Party shall not have any
adequate remedy at law.

          7.6          Non-Assignable Assets. Following the Closing, the Seller
shall use commercially reasonable efforts at no undue expense to cooperate with
and assist the Purchaser and the Purchaser Parent in obtaining all consents
required in connection with the Contemplated Transactions not obtained as of the
Closing. To the extent that any consent is not obtained, at the Purchaser’s
request the Seller and the Purchaser shall enter into agreements for each
Assumed Contract, Permit or other right included in the Acquired Assets for
which consent was not obtained, under which the Purchaser shall obtain the
rights and benefits of any such Assumed Contract, Permit or other right at the
Purchaser’s cost and assume the corresponding obligations and liabilities of the
Seller thereunder, so that the Parties are, to the greatest extent possible, put
in the same economic position they would have been in had such consent been
obtained unconditionally and without recourse. Such agreements may be in the
form of a subcontract, sub-license or sub-lease appointing the Purchaser as
agent to the Seller to perform thereunder, or any other arrangement under which
the Purchaser could enforce for the benefit of the Purchaser any and all rights
and benefits of the Seller against the third party thereto. If the Parties are
able neither to obtain a consent nor enter into an agreement providing the
Purchaser the rights and benefits with respect to any Assumed Contract, Permit
or other right, they shall promptly and in good faith agree upon an appropriate
reduction of the Purchase Price, and the Seller shall promptly pay such
reduction amount to the Purchaser.

          7.7          Responsibility for Property Taxes; Other Prorations. All
Property Taxes levied with respect to any of the Acquired Assets for any
Straddle Period shall be apportioned between the Seller and the Purchaser based
upon the number of days of such period included in the Pre-Closing Date Tax
Period and the number of days of such Tax period included in the Post-Closing
Date Tax Period. The prorations described in the preceding sentence shall be
based upon the actual Tax bills for the applicable Tax periods. In the event
that the actual amount of any such Taxes for an applicable Tax period is not
known as of the Closing Date, the proration of such Taxes shall be made based
upon the latest available Tax figures, and when the actual Tax bills for such
Taxes for the applicable Tax period is received by any Party, such Party shall
provide notice of its receipt and a copy of such bills to the other Party, and
if necessary, the Parties shall thereafter promptly make a cash settlement based
upon the actual Tax rates and appraised values. Except as otherwise herein
expressly provided, the customs in respect to title closings of the state

-44-

--------------------------------------------------------------------------------



in which the Owned Real Property is located shall apply to all other
apportionments and prorations.

          7.8          Offers of Employment. The Purchaser Parent shall, at
least four (4) Business Days before the Closing, offer at-will employment to all
of the Employees identified to the Purchaser Parent in the schedule of Employees
referred to in Section 3.13 (as amended pursuant to Section 6.2(j)(i), if
applicable) who are in good standing on the Closing Date (each, a “Closing Date
Employee”), any such offer to be contingent upon the Closing. The Seller shall
cooperate with the Purchaser Parent in connection with the foregoing. In
addition, the Seller shall notify each Closing Date Employee in writing that his
or her employment with the Seller will be terminated as of immediately prior to
the Effective Time. A Closing Date Employee who accepts such offer of employment
will become a “Transferred Employee,” if at all, on or as of: (1) immediately
after the Closing, if such Closing Date Employee is then actively at work; (2)
immediately after the Closing Date, if such Closing Date Employee is absent from
work on such date due to authorized vacation or jury duty and returns to active
employment following the end of the vacation or the completion of jury duty, as
the case may be; or (3) the date such Closing Date Employee is able to perform
the essential functions of his or her job and returns to active employment, in
the case of a Closing Date Employee who, on the Closing Date, is absent from
work due to sick leave, short term disability, maternity leave, military leave
or other authorized leave of absence with a right to return to his or her job,
and who returns to active employment within the time required under the original
terms and conditions applicable to such absence. Notwithstanding the foregoing,
the Purchaser Parent shall not be obligated to hire any Closing Date Employee
who fails to provide the Purchaser Parent documentation as required by
applicable federal or state laws in connection with the commencement of such
employment or who fails to pass any pre-employment background check required by
the Purchaser Parent. In addition, after the Closing, the Purchaser Parent shall
provide employee benefits to the Transferred Employees that are comparable in
the aggregate to those provided to similarly situated employees of the Purchaser
Parent as of the Closing Date, and, where applicable, shall provide credit for
service with the Seller for the purposes of eligibility and vesting (but not for
benefit accrual) under the Purchaser Parent’s corresponding employee benefit
plans and such credit for the Seller service shall also be given for the purpose
of determining the amount of vacation Transferred Employees may take after the
Closing Date. Notwithstanding the foregoing, nothing in this Section 7.8 shall
be construed to require any duplication of benefits. This Section 7.8 shall not
be deemed to prohibit the Purchaser Parent from amending, modifying, replacing
or terminating such arrangements in accordance with their terms or terminating
any Closing Date Employee who is an employee at will. The Seller shall be
responsible for the payment of all unused vacation, bonuses and other
compensation and benefits accrued by Transferred Employees prior to the date
they become Transferred Employees (including, without limitation, unused
vacation time that was accrued by a Transferred Employee while employed by a
predecessor employer and that was assumed by the Seller).

          7.9          COBRA and Other Obligations. The Seller will continue to
maintain group health plan coverage available to its employees after the Closing
such that neither the Purchaser nor the Purchaser Parent will become a
“successor employer,” as that term is defined in paragraph (c) of Q&A-8 of
Treasury Regulation §54.4980B-9. Neither the Purchaser nor the Purchaser Parent
assumes and neither of them will assume the sponsorship of, the responsibility
for contributions to, or any liability under or in connection with, any Employee
Plan. Without

-45-

--------------------------------------------------------------------------------



limiting the foregoing, the Purchaser and the Purchaser Parent shall have no
obligation whatsoever to pay all or any part of, and the Seller shall remain
responsible for, (i) any severance benefits that the Seller is or may be
obligated to pay in connection with the termination of employment by the Seller
of any Employee, (ii) accrued but unpaid salaries, wages, bonuses, incentive
compensation or other compensation owing by the Seller to Employees or (iii) any
bonuses or other amounts due to Employees with respect to their employment by
the Seller arising from or related to the transactions contemplated herein or
any other types of stay or change in control bonus payments.

          7.10          Wage Reporting. The Purchaser Parent will file a Form
W-2 for 2010 for each Transferred Employee reporting only the wages paid by the
Purchaser Parent during such year to such Transferred Employee. The Seller will
be responsible for filing a Form W-2 for each Transferred Employee with respect
to wages paid by the Seller before the Closing Date. In addition, each of the
Seller and the Purchaser Parent will file Forms 941 for the quarter during which
the Closing occurs, reflecting the wages and deposits made during its period of
ownership with respect to the Transferred Employees.

          7.11          Retention Grants. After the Closing, the Purchaser
Parent shall reserve 120,000 shares of Common Stock for issuance to certain
Transferred Employees. The Purchaser Parent, in coordination with senior
management of the Business, shall determine which Transferred Employees should
receive grants of restricted Common Stock (such grants, the “Retention Grants”),
the number of shares of restricted Common Stock recommended to be granted to
each such employee, and the recommended vesting and other terms of such
restricted Common Stock. The Retention Grants shall be made under the Purchaser
Parent’s existing Equity Incentive Plan, and shall be subject to the approval of
the Purchaser Parent’s Compensation Committee.

          7.12          No Solicitation.

                                   (a)          During the period commencing on
the Closing Date and continuing through the third anniversary of the Closing
Date (the “Restricted Period”), (i) neither the Seller nor any of its Affiliates
(each, a “Seller Person”) shall, whether for its own account or for the account
of any Person, directly or indirectly, solicit to terminate the relationship, or
otherwise interfere with the relationship of the Purchaser or the Purchaser
Parent or any of their Affiliates (each, a “Purchaser Person”) with, any Person
that (A) is a Transferred Employee or employed by or otherwise engaged to
perform services for any Purchaser Person or (B) is a customer or client of, or
subcontractor for, the Business, and (ii) no Purchaser Person shall, whether for
its own account or for the account of any Person, directly or indirectly,
solicit to terminate the relationship, or otherwise interfere with the
relationship of any Seller Person with, any Person that is a customer, employee
or client of, or subcontractor for, any Seller Person; provided, however, that
this Section 7.12(a) shall not prevent advertisements, solicitations, position
listings or notices of employment opportunities that are published or made
available to the public generally or hiring of personnel responding thereto.

                                   (b)          The restrictive covenants set
forth in this Section 7.12 (the “Restrictive Covenants”) have been separately
bargained for to protect the respective interests of the Parties hereunder and
to ensure that the Parties shall have the full benefit of the value of such
interests. Each Party recognizes and acknowledges that other Party is investing
substantial

-46-

--------------------------------------------------------------------------------



sums in connection with the Parties’ respective execution of this Agreement and
the consummation of the transactions contemplated hereunder, that such
Restrictive Covenants are necessary in order to protect and maintain the
respective legitimate business interests of the Parties and are reasonable in
all respects, and that the Parties would not consummate the transactions
contemplated hereby but for such Restrictive Covenants. Each Party hereby waives
any and all right it may have to contest the validity of the Restrictive
Covenants on any grounds.

                                   (c)          If any Seller Person or
Purchaser Person breaches, or threatens to commit a breach of, any of the
Restrictive Covenants, the Purchaser and the Purchaser Parent or the Seller, as
the case may be, shall have, in addition to, and not in lieu of, any other
rights and remedies available to such Party under law or in equity, the right to
seek to have the Restrictive Covenants specifically enforced by any court of
competent jurisdiction, it being agreed that any breach or threatened breach of
the Restrictive Covenants would cause irreparable injury to the applicable
Party, as the case may be, and that money damages would not provide an adequate
remedy. Each of the Parties covenants and agrees not to oppose any demand for
specific performance and injunctive and other equitable relief in case of any
such breach or attempted breach, as applicable.

                                   (d)          The existence of any claim or
cause of action against the a Party under this Section 7.12 shall not constitute
a defense to the enforcement by a Party of the Restrictive Covenants, and any
such claim or cause of action shall be litigated separately.

                                   (e)          In addition to the remedies that
the Parties may seek and obtain pursuant to Section 7.12(c), the Restricted
Period shall be extended by any and all periods during which a Seller Person or
Purchaser Person, respectively, shall be found by a final non-appealable
judgment of a court possessing personal jurisdiction over such Seller Person or
Purchaser Person, respectively, to have been in violation of any Restrictive
Covenant.

                                   (f)          Whenever possible, each
provision of this Section 7.12 shall be interpreted in such manner as to be
effective and valid under applicable law but if any provision of this Section
7.12 shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Section 7.12. If any provision of this Section 7.12 shall, for any reason, be
judged by any court of competent jurisdiction to be invalid or unenforceable,
such judgment shall not affect, impair or invalidate the remainder of this
Section 7.12 but shall be confined in its operation to the provision of this
Section 7.12 directly involved in the controversy in which such judgment shall
have been rendered. In the event that the provisions of this Section 7.12 should
ever be deemed to exceed the limitations permitted by applicable law, then such
provision shall be reformed to the maximum limitations permitted by applicable
law.

                                   (g)          The Seller, the Purchaser and
the Purchaser Parent shall each cause any Affiliate such Party controls to
comply with the Restrictive Covenants, and shall use its reasonable best efforts
to cause any Affiliate which such Party does not control to comply with the
Restrictive Covenants.

-47-

--------------------------------------------------------------------------------



          7.13          Cooperation of Independent Accountants. If the Purchaser
Parent reasonably determines that historical financial statements of the
Business, on a “standalone” basis, are required with respect to any historical
period of the Business under Regulation S-X (and that have not been previously
provided), from and after the Closing, the Seller shall use commercially
reasonable efforts to cause the Accounting Firm to cooperate with the Purchaser
Parent and its independent accountants in the preparation of such financial
statements, but only to the extent required for the Purchaser Parent to comply
with its financial reporting obligations to the extent required by Regulation
S-X.

          7.14          WARN Act. With respect to the Transferred Employees, the
Seller shall be responsible at all times prior to the Closing for taking any and
all action that may be necessary to comply with the terms and provisions of the
Worker Adjustment and Retraining Act (“WARN”), or any similar California or
local Legal Requirement as a result of the Contemplated Transactions. The
Purchaser Parent shall be responsible for compliance with WARN and any similar
California or local Legal Requirement at all times after the Closing.

          7.15          Department of Defense. The Seller shall be responsible
for providing any and all notices and making any and all filings with the United
States Department of Defense concerning the Contemplated Transactions which are
required to be made before the Closing under applicable Legal Requirements.

          7.16          Use of ASML Name. Neither the Purchaser nor the
Purchaser Parent shall make use of the “ASML” name in connection with the
trademark assigned to them pursuant to the Trademark Assignment or otherwise in
connection with this Agreement and the transactions contemplated hereby.

ARTICLE VIII

TERMINATION

          8.1          Termination. This Agreement may be terminated at any time
prior to the Closing Date (with respect to Sections 8.1(c) and (d), by written
notice by the terminating Party to the other Party):

                                   (a)          by either the Purchaser or the
Purchaser Parent or the Seller, if the Closing shall not have occurred on or
before December 1, 2010 or such other date that the Parties may agree upon in
writing (the “Termination Date”); provided, however, that the right to terminate
this Agreement under this clause (a) shall not be available to the Seller if its
breach of this Agreement causes the conditions set forth in Section 6.1 or 6.2
not to be satisfied on or before the Termination Date or to the Purchaser or the
Purchaser Parent if its breach of this Agreement causes the conditions set forth
in Section 6.1 or 6.3 not to be satisfied on or prior to the Termination Date;

                                   (b)          by the mutual written consent of
the Parties;

                                   (c)          by either the Purchaser and the
Purchaser Parent or the Seller if a court of competent jurisdiction or other
Governmental Authority shall have issued a nonappealable final order, decree or
ruling or taken any other action, in each case having the

-48-

--------------------------------------------------------------------------------



effect of permanently restraining, enjoining or otherwise prohibiting the
Contemplated Transactions;

                                        (d)          by either the Purchaser and
the Purchaser Parent or the Seller (if such Party is not in material breach of
their obligations under this Agreement) if there has been a breach of any
representation, warranty, covenant or agreement on the part of the other Party
set forth in this Agreement, which breach (i) causes the conditions set forth in
Section 6.1 or 6.2 (in the case of termination by the Purchaser and the
Purchaser Parent ) or Section 6.1 or 6.3 (in the case of termination by the
Seller) not to be satisfied and (ii) shall not have been cured within twenty
(20) Business Days following receipt by the breaching Party of written notice of
such breach from the other Party; or

                                        (e)          by the Purchaser as
provided in clause (iv) of Section 5.2(c).

          8.2          Effect of Termination. In the event of termination of
this Agreement as provided in Section 8.1, there shall be no liability or
obligation on the part of any Party; provided that the provisions of Article X
(including Section 10.10 as to expenses) shall remain in full force and effect
and survive any termination of this Agreement.

ARTICLE IX

INDEMNIFICATION

          9.1          Indemnification.

                                        (a)          Subject to the limitations
set forth in this Article IX, if the Closing is completed, the Seller will
indemnify and hold harmless the Purchaser, the Purchaser Parent and their
respective Affiliates, officers, directors, managers, members, stockholders,
employees, agents and successors and assigns (each, a “Purchaser Indemnified
Person”), from, against and in respect of any and all Losses incurred or
suffered by the Purchaser Indemnified Persons or any of them as a result of or
arising out of:

                                                      (i)          any breach
of, or inaccuracy in, any representation or warranty made by the Seller in this
Agreement, including any claims, Actions, suits, proceedings, demands,
assessments, judgments, costs and expenses, including, without limitation, any
legal fees and expenses, arising out of the foregoing (provided that materiality
standards or qualifications in any such representation or warranty shall only be
taken into account in determining whether a breach in connection with such
representation or warranty exists, and shall not be taken into account in
determining the amount of any Losses with respect to such breach);

                                                      (ii)         any breach of
any covenant or agreement of the Seller in or pursuant to this Agreement,
including any claims, Actions, suits, proceedings, demands, assessments,
judgments, costs and expenses, including, without limitation, any legal fees and
expenses, arising out of the foregoing items in this clause (ii);

-49-

--------------------------------------------------------------------------------



                                                 (iii)        any fraud or
intentional misrepresentation in connection with this Agreement (as determined
by a court of competent jurisdiction, notwithstanding Section 10.15) by the
Seller;

                                                 (iv)         any Excluded
Liability;

                                                 (v)          Property Taxes
specifically allocated to the Seller pursuant to Section 7.7 or Transfer Taxes
specifically allocated to the Seller pursuant to Section 10.10;

                                                 (vi)         any Excluded
Asset;

                                                 (vii)        the failure by the
Seller to comply with the provisions of any applicable bulk sales laws (or
similar laws) of any state in connection with the Contemplated Transaction;

                                                 (viii)       the International
and Traffic in Arms Regulations matter set forth in Section 3.2 of the
Disclosure Schedule; or

                                                 (ix)         any claims,
Actions, suits, proceedings, demands, assessments, judgments, costs and
expenses, including, without limitation, any legal fees and expenses, arising
out of any of the foregoing clauses (iii) through (viii).

                                   (b)          Subject to the limitations set
forth in this Article IX, the Purchaser and the Purchaser Parent will, jointly
and severally, indemnify and hold harmless the Seller, its Affiliates and their
respective officers, directors, managers, members, stockholders, employees,
agents and successors and assigns (each, a “Seller Indemnified Person”), from,
against and in respect of any and all Losses incurred or suffered by the Seller
Indemnified Persons or any of them as a result of or arising out of:

                                                 (i)          any breach of, or
inaccuracy in, any representation or warranty made by the Purchaser or the
Purchaser Parent in this Agreement, including any claims, Actions, suits,
proceedings, demands, assessments, judgments, costs and expenses, including,
without limitation, any legal fees and expenses, arising out of the foregoing
(provided that materiality standards or qualifications in any such
representation or warranty shall only be taken into account in determining
whether a breach in connection with such representation or warranty exists, and
shall not be taken into account in determining the amount of any Losses with
respect to such breach);

                                                 (ii)          any breach of any
covenant or agreement of the Purchaser or the Purchaser Parent in or pursuant to
this Agreement, including any claims, Actions, suits, proceedings, demands,
assessments, judgments, costs and expenses, including, without limitation, any
legal fees and expenses, arising out of the foregoing items in this clause (ii);

                                                 (iii)         any fraud or
intentional misrepresentation in connection with this Agreement (as determined
by a court of competent jurisdiction, notwithstanding Section 10.15) by the
Purchaser or the Purchaser Parent;

                                                 (iv)         any Assumed
Liability;

-50-

--------------------------------------------------------------------------------



                                                 (v)          the ownership and
operation of the Acquired Assets and the conduct of the Business by the
Purchaser after the Closing Date;

                                                 (vi)         Property Taxes
specifically allocated to the Purchaser pursuant to Section 7.7 or Transfer
Taxes specifically allocated to the Purchaser pursuant to Section 10.10; or

                                                 (vii)        any claims,
Actions, suits, proceedings, demands, assessments, judgments, costs and
expenses, including, without limitation, any legal fees and expenses, arising
out of any of the foregoing clauses (iii) through (vi).

          9.2          Time Limitations. No claim may be made or suit instituted
seeking indemnification under this Article IX unless an Officer’s Certificate
(as defined below) is delivered by the party seeking indemnification under
Section 9.1 (the “Indemnified Party”) to the party against whom indemnity is
sought (the “Indemnifying Party”) on or before (such applicable period during
which indemnification under this Article IX may be sought, the “Claims Period”):

                                   (a)          except as set forth in Section
9.2(b), the first anniversary of the Closing Date, in the case of a claim for
indemnification pursuant to Section 9.1(a)(i) or Section 9.1(b)(i);

                                   (b)          at any time prior to the
thirtieth day after the expiration of the applicable statute of limitations
(taking account any tolling periods or other extensions), in the case of a claim
for indemnification pursuant to Section 9.1(a)(i) with respect to any breach of,
or inaccuracy in, the representations and warranties of the Seller set forth in
Section 3.2 (Authority) and Section 3.9(a) (Title to Acquired Assets);

                                   (c)          except as set forth in Section
9.2(d), at any time prior to the thirtieth day after the expiration of the
applicable statute of limitations (taking account any tolling periods or other
extensions), in the case of a claim for indemnification other than under Section
9.1(a)(i) or Section 9.1(b)(i); and

                                   (d)          the 18-month anniversary of the
Closing Date, in the case of a claim for indemnification pursuant to Section
9.1(a)(viii).

          9.3          Monetary Limitations.

                                   (a)          An Indemnified Party will not
assert any claim for indemnification under Section 9.1(a)(i) or Section
9.1(b)(i) until such time as the aggregate of all Losses that the Indemnified
Party may claim against the Indemnifying Party under Section 9.1(a)(i) or
Section 9.1(b)(i), as applicable, exceed $100,000 (at which point the
Indemnified Party will indemnify the Indemnified Party for all such Losses) (the
“Basket”). Subject to Section 9.3(c), (i) the maximum aggregate liability of the
Seller for all claims by the Purchaser Indemnified Persons under Section
9.1(a)(i) for Losses shall be limited to ten percent (10%) of the Revised Net
Book Value (the “Cap”) and (ii) the maximum aggregate liability of the Purchaser
and the Purchaser Parent for all claims by the Seller Indemnified Persons under
Section 9.1(b)(i) for Losses shall be limited to the Cap.

-51-

--------------------------------------------------------------------------------



                                   (b)           Any and all dollar amounts
payable by the Seller as an Indemnifying Party to the Purchaser or the Purchaser
Parent as an Indemnified Party in connection with a claim for Losses under
Section 9.1(a) will be paid in cash by the Seller in accordance with payment
instructions provided by the Purchaser or the Purchaser Parent, as applicable.
Any and all dollar amounts payable by the Purchaser or the Purchaser Parent as
an Indemnifying Party to the Seller as an Indemnified Party in connection with a
claim for Losses under Section 9.1(b) will be paid in cash in accordance with
payment instructions provided by the Seller.

                                   (c)           Notwithstanding the foregoing,
the limitations on liability in Section 9.3(a) shall not apply to (i) claims for
Taxes of the Seller and its Affiliates or Taxes with respect to the Acquired
Assets or the Business that are attributable to any Pre-Closing Date Tax Period;
or (ii) claims for indemnification pursuant to the provisions of clauses (ii)
through (ix) of Section 9.1(a) or clauses (ii) through (vii) of Section 9.1(b);
or (iii) claims for indemnification pursuant to Section 9.1(a)(i) which pertain
to the matters described in Section 9.2(b); provided however, that,
notwithstanding anything to the contrary herein, the aggregate liability of an
Indemnifying Party with respect to all Losses arising out of claims for
indemnification pursuant to any provision of this Article IX (other than Section
9.1(a)(iii) (Fraud or Intentional Misrepresentation by the Seller) or Section
9.1(b)(iii) (Fraud or Intentional Misrepresentation by the Purchaser or the
Purchaser Parent) shall not exceed the Purchase Price; provided further that,
notwithstanding anything to the contrary herein, the aggregate liability of an
Indemnifying Party with respect to all Losses incurred or suffered by the
Purchaser Indemnified Persons or any of them pursuant to Section 9.1(a)(i) for
any breach of, or inaccuracy in, the representations and warranties of the
Seller set forth in Section 3.9(a) (Title to Acquired Assets) shall not exceed,
with respect to the item of Personal Property with respect to which
indemnification is sought, an amount equal to the portion of the Purchase Price
allocated to such item of Personal Property as set forth in Schedule 9.3(c) to
this Agreement (as may be revised to reflect any adjustments necessary as a
result of any adjustment to the Purchase Price referenced in Section 2.4);
provided further, that, notwithstanding anything to the contrary herein, the
aggregate liability of an Indemnifying Party with respect to all Losses arising
out of claims for indemnification pursuant to Section 9.1(a)(viii) shall be
limited to ten percent (10%) of the Revised Net Book Value (for the avoidance of
doubt, such ten percent (10%) limitation shall be separate and independent from,
and not subject to, the Cap and Basket described in Section 9.3(a)); and
provided further that nothing herein shall be deemed to limit an Indemnified
Party’s ability, notwithstanding Section 10.15, to bring a claim for equitable
relief or from bringing any action based on fraud or intentional
misrepresentation or the monetary relief available for such claim under Section
9.1(a)(iii) or Section 9.1(b)(iii) in a court of competent jurisdiction.

          9.4           Other Limitations. Notwithstanding anything to the
contrary herein, an Indemnified Party shall not be entitled to assert any claim
for indemnification under this Article IX:

                                   (a)           for Losses resulting, directly
or indirectly, from the Indemnifying Party’s compliance with the terms of, or
the taking of any action required by this Agreement, or the failure to take any
action prohibited by this Agreement;

-52-

--------------------------------------------------------------------------------



                                   (b)           for Losses resulting, directly
or indirectly, from any actions taken, or failure to take action by the
Indemnifying Party, in each case, to which the Indemnified Party has in writing
expressly approved, consented to or requested; or

                                   (c)           for consequential, punitive,
special or similar Losses, except in the case of fraud or intentional
misrepresentation.

          9.5           Claims Procedure.

                                   (a)           At any time prior to the
expiration of the applicable Claims Period (and in each case promptly after
gaining knowledge of the matter giving rise to such claim), an Indemnified Party
may deliver to the Indemnifying Party a certificate signed by any officer of the
Indemnified Party (an “Officer’s Certificate”):

                                                  (i)           stating that the
Indemnified Party has incurred or suffered Losses;

                                                  (ii)          stating the
Indemnified Party’s current estimate as to the amount of such Losses; and

                                                  (iii)         specifying in
reasonable detail (based upon the information then possessed by the Indemnified
Party) the individual items of such Losses included in the amount so stated and
the nature of the claim to which such Losses are related.

                                   (b)           If the Indemnifying Party
objects in writing to any claim set forth by the Indemnified Party in an
Officer’s Certificate delivered pursuant to this Article IX within twenty (20)
days after receipt of such Officer’s Certificate, the Indemnified Party and the
Indemnifying Party shall attempt in good faith for twenty (20) days after the
Indemnified Party’s receipt of such written objection to resolve such claim. If
the Indemnifying Party and the Indemnified Party shall so agree, a memorandum
setting forth such agreement shall be prepared and signed by both Parties.

                                   (c)           If no such agreement can be
reached after good faith negotiations, but in any event upon the expiration of
the twenty (20) day period specified in Section 9.5(b), either the Purchaser and
the Purchaser Parent or the Seller may, by written notice to the other Party,
demand arbitration of the dispute pursuant to Section 10.15 and, in such event,
the matter shall be settled by arbitration conducted in accordance with the
terms thereof. The decision of the arbitrator as to the validity and amount of
any claim in such Officer’s Certificate shall be binding and conclusive upon the
Parties.

          9.6           Third Party Claims.

                                   (a)           If any third party notifies an
Indemnified Party with respect to any matter (a “Third Party Claim”) which may
give rise to an indemnification claim against an Indemnifying Party under this
Article IX, then the Indemnified Party will promptly give written notice to the
Indemnifying Party; provided, however, that no delay on the part of the
Indemnified Party in notifying the Indemnifying Party will relieve the
Indemnifying Party from any

-53-

--------------------------------------------------------------------------------



obligation under this Article IX, except to the extent such delay actually and
materially prejudices the Indemnifying Party.

                                   (b)           The Indemnifying Party will be
entitled to assume control of the defense of any Third Party Claim that is the
subject of a notice given by the Indemnified Party pursuant to Section 9.6(a)
and shall be entitled to defend the Indemnified Party against the Third Party
Claim with counsel of its choice reasonably satisfactory to the Indemnified
Party so long as (i) the Indemnifying Party gives written notice to the
Indemnified Party, with fifteen (15) days after the Indemnified Party has given
notice of the Third Party Claim pursuant to Section 9.6(a), that the
Indemnifying Party will assume control of the defense of such Third Party Claim,
(ii) the Third Party Claim involves only money damages and does not seek an
injunction or other equitable relief against the Indemnified Party, (iii) the
Indemnified Party has not been advised by counsel that an actual or potential
conflict exists between the Indemnified Party and the Indemnifying Party in
connection with the defense of the Third Party Claim and (iv) the Third Party
Claim does not relate to or otherwise arise in connection with any criminal or
regulatory enforcement action. The Indemnified Party may retain separate
co-counsel at its sole cost and expense and participate in (but not control) the
defense of the Third Party Claim; provided, however, that the Indemnifying Party
will pay the fees and expenses of separate co-counsel retained by the
Indemnified Party that are incurred prior to Indemnifying Party’s assumption of
control of the defense of the Third Party Claim.

                                   (c)           The Indemnifying Party will not
consent to the entry of any judgment or enter into any compromise or settlement
with respect to the Third Party Claim without the prior written consent of the
Indemnified Party, which consent shall not be unreasonably withheld or delayed,
unless such judgment, compromise or settlement (i) provides for the payment by
the Indemnifying Party of money as sole relief for the claimant, (ii) results in
the full and general release of the Purchaser Indemnified Persons or the Seller
Indemnified Persons, as applicable, from all liabilities arising or relating to,
or in connection with, the Third Party Claim and (iii) involves no finding or
admission of any violation of Legal Requirements or the rights of any Person and
no negative effect on any other claims that may be made against the Indemnified
Party.

                                   (d)           If the Indemnifying Party does
not deliver the notice contemplated by clause (i) of Section 9.6(b) within
fifteen (15) days after the Indemnified Party has given notice of the Third
Party Claim, (i) the Indemnified Party may defend, and may consent to the entry
of any judgment or enter into any compromise or settlement with respect to, the
Third Party Claim in any manner it may deem appropriate and (ii) the
Indemnifying Party shall be entitled to participate in (but not control) the
defense of such action, at its own expense, provided that, the Indemnified Party
shall not settle or compromise such Third Party Claim without the prior written
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld or delayed. In the event that the Indemnified Party conducts the
defense of the Third Party Claim pursuant to this Section 9.6(d), the
Indemnifying Party will (i) advance the Indemnified Party promptly and
periodically upon request for the reasonable costs of defending against the
Third Party Claim (including reasonable attorneys’ fees and expenses) and (ii)
remain responsible for any and all other Losses that the Indemnified Party may
incur or suffer resulting from or arising out of the Third Party Claim to the
fullest extent provided in this Article IX.

-54-

--------------------------------------------------------------------------------



                                   (e)           Each Party (notwithstanding
Section 10.13 and Section 10.15), in its respective capacity as an Indemnifying
Party, hereby consents to the non-exclusive jurisdiction of any court in which
any Third Party Claim may be brought against any Indemnified Party for purposes
of any claim which such Indemnified Party may have against such Indemnifying
Party pursuant to this Agreement in connection with such Third Party Claim.

          9.7           Information. Each Party hereby agrees to provide to the
other Parties on request all information and documentation reasonably necessary
to support and verify any Losses which give rise to a claim for indemnification
pursuant to this Article IX and to provide reasonable access to all books,
records and personnel in their possession or under their control which would
have a bearing on such claim of the defense thereof, which information and
documentation shall be subject to the provisions of Section 7.5(a); provided
that each Party reserves the right to exclude such information and documentation
which, based on advice of outside counsel, would reasonably be expected to
jeopardize the providing party’s ability to claim the attorney-client privilege;
provided further, however, in any case, each Party shall provide to the other
reasonably sufficient information and documentation to enable the Indemnified
Party to support, verify and receive indemnification for all Losses in
accordance with this Article IX.

          9.8           Remedies Cumulative; Sole Remedy. The rights of the
Purchaser Indemnified Persons and the Seller Indemnified Persons under this
Article IX are cumulative, and each Purchaser Indemnified Person and Seller
Indemnified Persons, as the case may be, will have the right in any particular
circumstance, in its sole discretion, to enforce any provision of this Article
IX without regard to the availability of a remedy under any other provision of
this Article IX. Notwithstanding the foregoing, except to the extent that a
claim involves fraud or intentional misrepresentation (as determined by a
non-appealable decision of a court of competent jurisdiction), the sole and
exclusive remedy for the matters set forth in Section 9.1(a)(i) or Section
9.1(b)(i) shall be indemnification in accordance with this Article IX.

          9.9           Purchase Price Adjustment. Any indemnity payments made
pursuant to this Article IX shall be treated by the Parties as adjustments to
the Purchase Price for all purposes; provided, however, that for purposes of
determining the Cap, the Revised Net Book Value shall not be adjusted as a
result of any indemnity payment.

          9.10           Insurance Recoveries. The amount of any Losses payable
by a Party hereunder shall be net of any amounts actually recovered in cash by
an Indemnified Party under applicable insurance policies, including the Title
Policy, net of all expenses incurred in prosecuting such insurance claim and the
present value of any increase in insurance premiums or other charges paid or to
be paid by such Party directly attributable to such Loss.

          9.11           Mitigation. Each of the Parties agrees that an
Indemnified Party shall act in good faith to mitigate the amount of any Losses
for which indemnification under this Article IX may be sought by such
Indemnified Party; provided, however, that this Section 9.11 shall not enable an
Indemnifying Party to avoid its indemnification obligations, in whole or in
part, under this Article IX, except upon a showing of lack of good faith by the
Indemnified Party in mitigating Losses in a proceeding duly commenced under
Section 10.16.

-55-

--------------------------------------------------------------------------------



ARTICLE X

MISCELLANEOUS

          10.1           Entire Agreement. This Agreement, together with the
Mutual Nondisclosure Agreement dated November 24, 2009, the License and Support
Agreement and the Supply Agreement, constitute the entire agreement among the
Parties with respect to the subject matter hereof and supersede any and all
prior discussions, negotiations, proposals, undertakings, understandings and
agreements, whether written or oral, with respect thereto.

          10.2           Succession and Assignment; No Third-Party Beneficiary.
Subject to the immediately following sentence, this Agreement will be binding
upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns, each of which such successors and permitted
assigns will be deemed to be a party hereto for all purposes hereof. Neither
Party may assign, delegate or otherwise transfer either this Agreement or any of
its rights, interests, or obligations hereunder without the prior written
approval of the other Party. This Agreement is for the sole benefit of the
Parties and their permitted successors and assignees and nothing herein
expressed or implied will give or be construed to give any Person, other than
the Parties and such successors and assignees, any legal or equitable rights
hereunder.

          10.3           Counterparts. This Agreement may be executed in any
number of counterparts, each of which will be deemed an original, but all of
which together will constitute but one and the same instrument. This Agreement
will become effective when duly executed by each Party hereto.

          10.4           Headings. The headings contained in this Agreement are
for convenience purposes only and will not in any way affect the meaning or
interpretation hereof.

          10.5           Notices. All notices, requests, demands, claims and
other communications required or permitted to be delivered, given or otherwise
provided under this Agreement must be in writing and must be delivered, given or
otherwise provided:

                                      (a)           by hand (in which case, it
will be effective upon delivery);

                                      (b)           by facsimile (in which case,
it will be effective on the Business Day following receipt of confirmation of
good transmission; provided that a copy of any such facsimile is concurrently
sent to the recipient by first class mail); or

                                      (c)           by overnight delivery by a
nationally recognized courier service (in which case, it will be effective on
the Business Day after being deposited with such courier service);

in each case, to the address (or facsimile number) listed below:

 

 

 

 

If to the Seller:

ASML US, Inc.
77 Danbury Road
Wilton, CT 06897
Phone: (203) 761-4502

-56-

--------------------------------------------------------------------------------




 

 

 

 

 

Fax: (203) 761-4207
Attention: William Amalfitano
                 Rich Rogoff

 

 

 

 

With a copy to:

David D. Kim, Esq.
ASML US, Inc.
8555 S. River Parkway
Tempe, AZ 85284
Phone: (480) 383-4024
Fax: (480) 383-3978

 

 

 

 

 

and

 

 

 

 

 

Jeffrey R. Vetter, Esq.
Ralph M. Pais, Esq.
Fenwick & West LLP
Silicon Valley Center
801 California Street
Mountain View, CA 94041
Phone: (650) 335-7631
Fax: (650) 938-5200

 

 

 

 

If to the Purchaser Parent

 

or the Purchaser:

Zygo Corporation
Laurel Brook Road
P.O. Box 448
Middlefield, CT 06455-0448
Phone: (860) 347-8506
Fax: (860) 347-8372
Attention: Chris L. Koliopoulos, Ph.D.
                 John A. Tomich, Esq.

 

 

 

 

With a copy to:

Paul Jacobs, Esq.
Sheldon Nussbaum, Esq.
Fulbright & Jaworski L.L.P.
666 Fifth Avenue
New York, NY 10103
Phone: (212) 318-3000
Fax: (212) 318-3400

          Either Party may change the address to which notices, requests,
demands, claims, and other communications hereunder are to be delivered by
giving the other Party notice in the manner herein set forth.

          10.6           Mail. The Seller authorizes the Purchaser on and after
the Closing Date to receive and open all mail received by the Purchaser relating
to the Acquired Assets or the Business and to deal with the contents of such
communications in any proper manner. The Seller shall

-57-

--------------------------------------------------------------------------------



promptly deliver to the Purchaser any mail or other communications received by
the Seller after the Closing Date pertaining to the Acquired Assets or the
Business. The Purchaser shall promptly deliver to the Seller any mail or other
communication received by the Purchaser after the Closing Date pertaining to the
Excluded Assets or any Excluded Liabilities, and any cash, checks or other
instruments of payment in respect of the Excluded Assets. As soon as is
practicable after the Closing Date, upon the request of the Purchaser, the
Seller will mail to its vendors (to the extent such vendors are direct vendors
to the Richmond operations of the Seller) a notice, the form and content of
which shall be approved by the Purchaser or the Purchaser Parent, of the sale of
the Acquired Assets and the Business hereunder.

          10.7           Governing Law. This Agreement and all claims, disputes
or other Actions arising hereunder or out of the Contemplated Transactions shall
be governed by and construed in accordance with the laws of the State of
Delaware, without regard to the conflicts of law rules of such state.

          10.8           Amendments and Waivers. No amendment or waiver of any
provision of this Agreement will be valid and binding unless it is in writing
and signed, in the case of an amendment, by each of the Parties, or in the case
of a waiver, by the Party against whom the waiver is to be effective. No waiver
by any Party of any breach or violation of, default under or inaccuracy in any
representation, warranty or covenant hereunder, whether intentional or not, will
be deemed to extend to any prior or subsequent breach, violation, default of, or
inaccuracy in, any such representation, warranty or covenant hereunder or affect
in any way any rights arising by virtue of any prior or subsequent such
occurrence. No delay or omission on the part of any Party in exercising any
right, power or remedy under this Agreement will operate as a waiver thereof.

          10.9           Severability. Any term or provision of this Agreement
or of any Section hereof that is invalid or unenforceable in any situation in
any jurisdiction will not affect the validity or enforceability of the remaining
terms and provisions hereof or the validity or enforceability of the offending
term or provision in any other situation or in any other jurisdiction. In the
event that any provision hereof would, under applicable Legal Requirements, be
invalid or unenforceable in any respect, each Party hereto intends that such
provision will be construed by modifying or limiting it so as to be valid and
enforceable to the maximum extent compatible with, and possible under,
applicable Legal Requirements.

          10.10           Expenses. The Parties will each pay their own
Transaction Expenses, except for expenses specifically allocated to a Party
pursuant to this Agreement. For the avoidance of doubt, nothing in this Section
10.10 shall require the Purchaser or the Purchaser Parent to pay any fees or
expenses of any broker, agent or finder engaged by the Seller in connection with
this Agreement or the Contemplated Transactions. The Purchaser and the Purchaser
Parent on the one hand, and the Seller on the other hand, shall each bear 50% of
the costs of any sales, use, excise, and transfer Taxes, any transfer,
recording, registration and other fees, and any similar Taxes and fees
(collectively, “Transfer Taxes”) imposed with respect to the Contemplated
Transactions. The Seller shall, at its own expense, prepare or cause to be
prepared and file or cause to be filed all necessary Tax Returns and other
documentation with respect to all Transfer Taxes, and, if required by applicable
Legal Requirements, the Purchaser shall, and shall cause its Affiliates to, join
in the execution of any such Tax Returns and other documentation.

-58-

--------------------------------------------------------------------------------



          10.11           Rules of Construction. The Parties have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the Parties and no presumption or burden of
proof will arise favoring or disfavoring any Party by virtue of the authorship
of any of the provisions of this Agreement. Any reference to any federal, state,
local or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation. Any reference in this
Agreement to a “day” or number of “days” (without explicit reference to a
“Business Day”) shall be interpreted as a reference to a calendar day or number
of calendar days. If any action or notice is to be taken or given on or by a
particular calendar day, and such calendar day is not a Business Day, then such
action or notice shall be deferred until, or may be taken or given on, the next
Business Day. The disclosure of any matter in the Disclosure Schedule hereto
shall expressly not be deemed to constitute an admission by any Party, or to
otherwise imply, that any such matter is material for the purposes of this
Agreement. The Parties intend that each representation, warranty and covenant
contained herein shall have independent significance. If either Party has
breached any representation, warranty or covenant contained herein in any
respect, the fact that there exists another representation, warranty or covenant
relating to the same subject matter (regardless of the relative levels of
specificity) which the Party has not breached shall not detract from or mitigate
the fact that the Party is in breach of the first representation, warranty or
covenant.

          10.12           Incorporation of Schedules. The Schedules identified
in this Agreement, and the Disclosure Schedule, are incorporated herein by
reference and made a part hereof.

          10.13           Service of Process. Each Party hereby (a) consents to
service of process in any Action between the Parties arising in whole or in part
under or in connection with this Agreement in any manner permitted by the laws
of the State of Delaware, and (b) waives and agrees not to assert (by way of
motion, as a defense, or otherwise) in any such Action any claim that service of
process made in accordance with clause (a) does not constitute good and valid
service of process.

          10.14           Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT
THAT THEY WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY
RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS, WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. THE PARTIES AGREE THAT EITHER OF THEM MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT BETWEEN THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO
TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS
AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS WILL INSTEAD BE TRIED IN A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

-59-

--------------------------------------------------------------------------------



          10.15           Arbitration. Any dispute, controversy or claim arising
under, out of or relating to this Agreement, including without limitation its
validity, interpretation, performance, breach or termination thereof, will be
settled by final and binding arbitration in New York, New York in accordance
with (i) the then-current Commercial Arbitration Rules of the American
Arbitration Association (the “Rules”) and (ii) the terms of this Agreement. The
terms of this Agreement will control in the event of any inconsistency between
such terms and the Rules. The arbitration will be conducted before a panel of
three arbitrators. Each of the Parties shall designate one arbitrator and the
two arbitrators so designated shall select the third arbitrator. The arbitration
proceeding and all pleadings and written evidence will be in the English
language. The award of the arbitrator will be in writing setting forth findings
of fact and conclusions of law. Judgment on the arbitrator’s award will be final
and binding upon the Parties and may be entered in any court having jurisdiction
thereof. The arbitrator’s fees will be shared equally by the Parties and each
Party will bear its own costs and attorneys’ fees. All papers, documents, or
evidence, whether written or oral, filed with or presented in connection with
the arbitration proceeding will be deemed by the Parties and by the arbitrator
to be Confidential Information of both Parties. Notwithstanding the foregoing
provisions, each Party reserves the right to seek injunctive or other equitable
relief, including specific performance, in a court of competent jurisdiction
with respect to any dispute, controversy or claim arising under this Agreement
for which such relief is sought. Notwithstanding anything to the contrary
herein, each Party hereby waives, to the fullest extent permitted by Applicable
Law, any and all rights, claims and causes of action, known or unknown, foreseen
or unforeseen, which exist or may arise in the future, that such Party may have
against the other Party or any of such other Party’s Affiliates or
representatives for any special or punitive damages (except in the case of fraud
or intentional misrepresentation) in connection with this Agreement and the
transactions contemplated hereby.

[The remainder of this page is intentionally left blank.]

-60-

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, each of the undersigned has executed this
Agreement as an agreement under seal as of the date first above written.

 

 

 

 

 

ZYGO RICHMOND CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

ZYGO CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

ASML US, INC.

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 


--------------------------------------------------------------------------------





EXECUTION FORM

 

CONFIDENTIAL TREATMENT REQUESTED BY ZYGO CORPORATION FOR
CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934

 

EXHIBIT B

 

 

 

 

MASTER SUPPLY AGREEMENT

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

by and among

 



ASML US, Inc.

 

AND

 

ZYGO RICHMOND CORPORATION

 

ZYGO CORPORATION

 

--------------------------------------------------------------------------------

 

 

 

 

Date: [October 1], 2010

 

 

 

 

 

--------------------------------------------------------------------------------





EXECUTION FORM



TABLE OF CONTENTS

1 DEFINITIONS 1 2 SCOPE OF THE AGREEMENT; LICENSE
2
3 ORDERS
3
4 DELIVERY
3
5 PRICES
3
6 [***]
4
7 POSTPONEMENT OF DELIVERY
4
8 CONTINUATION
5
9 CANCELLATION
5
10 LEAD TIME FOR PRODUCTS
5
11 SPECIFICATIONS AND MODIFICATIONS
5
12 INSPECTION AND TESTING
6
13 WARRANTY
6
14 CONTINUED SUPPLY
7
15 INDEMNIFICATION
7
16 ASSIGNMENT AND SUBCONTRACTING
8
17 INVOICES AND PAYMENT
8
18 TERM AND TERMINATION
9
19 CONFIDENTIALITY
9
20 LIMITATION OF LIABILITY
10
21 ENVIRONMENT, HEALTH AND SAFETY
10
22 GENERAL
11
23 APPLICABLE LAW, ARBITRATION
11
EXHIBIT 1 – [***]
13
EXHIBIT 2 – PRODUCTS
14

 



 



[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.

 



 

--------------------------------------------------------------------------------





EXECUTION FORM



THIS MASTER SUPPLY AGREEMENT IS MADE ON [OCTOBER 1], 2010 (THE “EFFECTIVE DATE”)

BY AND AMONG

(1)           ASML US, Inc., a Delaware corporation with offices at 77 Danbury
Road, Wilton, Connecticut 06897 (hereinafter, “ASML”); and

(2)           Zygo Richmond Corporation, a Delaware corporation, and Zygo
Corporation, a Delaware corporation and the parent company of Zygo Richmond
Corporation, both with offices at Laurel Brook Road, Middlefield, Connecticut
06455-0448 (collectively, hereinafter, “Supplier”). ASML and Supplier are each a
“Party” and collectively with ASML, the “Parties”.

WHEREAS

 * Supplier and ASML have entered into that certain Asset Purchase Agreement
   (the “Asset Purchase Agreement”), on even date herewith, pursuant to which
   ASML is selling and transferring, and Supplier is purchasing and acquiring,
   the Acquired Assets (as defined in the Asset Purchase Agreement), and ASML is
   assigning and Supplier is assuming the Assumed Liabilities (as defined in the
   Asset Purchase Agreement), of the Richmond, California operations of ASML, on
   the date hereof and upon and subject to the terms set forth in the Asset
   Purchase Agreement;

 * The execution and delivery of this Master Supply Agreement by the Parties is
   a condition to the closing of the transactions contemplated by the Asset
   Purchase Agreement;

 * Supplier’s business is engaged in manufacturing and selling components for
   various applications, including components needed in the field of
   semiconductor processing systems, as set forth on Exhibit 2 (“Products”);

 * ASML is a leading manufacturer of semiconductor processing systems and a
   supplier of related processes/services and is interested in using the
   Products manufactured and sold by Supplier and ASML will use those Products
   for integrating them in its systems manufactured by ASML; and

 * The Parties wish to enter into this Master Supply Agreement, which will set
   forth the terms and conditions for delivery of the Products by Supplier to
   ASML.

 

IT IS AGREED AS FOLLOWS

1.                   DEFINITIONS

1.1               The following terms shall have the meanings specified below
for the purpose of this Agreement:

(a)             “Associated Companies” means the ultimate parent company of a
party and any and all companies, firms and legal entities with respect to which
now or hereafter that ultimate parent company (a) directly or indirectly holds
fifty percent (50%) or more of the nominal value of the issued share capital, or
(b) has fifty percent (50%) or more of the voting power at general meetings, or
(c) has the power to appoint a majority of the directors or to direct otherwise
the activities of such company, firm or legal entity but any such company, firm
or legal entity shall be deemed an Associated Company only as long as such
liaison exists.

(b)              “Cancellation” has the meaning as set forth in Section 7.3 of
this Agreement.

(c)              “Confidential Information” means: (a) all information related
to the Products, including, without limitation, documentation, drawings, designs
and specifications; (b) any non-public information of a Party, including,
without limitation, any

 

--------------------------------------------------------------------------------





EXECUTION FORM



information relating to a Party’s technology, techniques, know-how, research,
engineering, designs, finances, accounts, procurement requirements,
manufacturing, customer lists, business forecasts and marketing plans; (c) all
information of a Party that constitutes “Confidential Information” as defined in
the Asset Purchase Agreement; and (d) the specific terms and pricing set forth
in this Agreement.

(d)             “Continuation” has the meaning as set forth in Section 7.3 of
this Agreement.

(e)              “Defaulting Party” has the meaning as set forth in Section 18.2
of this Agreement.

(f)               “Fixed Price Decrease Percentage” has the meaning as set forth
in Section 6.1 of this Agreement.

(g)              “Holding Fee” has the meaning as set forth in Section 7.2(a) of
this Agreement.

(h)              “Inspection Period” has the meaning as set forth in Section
12.2 of this Agreement.

(i)                Intellectual Property Right(s) or IPR means patent rights
(including patent applications and disclosures), copyrights, mask work rights,
trade secrets, know how, manufacturing methods and any other intellectual
property rights recognized in any country or jurisdiction in the world, but
excluding trademarks and related rights (e.g., trade names, trademarks, service
marks, design patents, logos and trade dress).

(j)                “Original Delivery Date” has the meaning as set forth in
Section 7.1 of this Agreement.

(k)              “Products” has the meaning as set forth in the Recitals of the
Agreement.

(l)                “Purchase Order” means an order for Products delivered to
Supplier by ASML.

(m)            “Specifications” has the meaning as set forth in Section 11.1 of
this Agreement.

2.                SCOPE OF THE AGREEMENT; LICENSE

2.1             This Agreement constitutes a master agreement setting forth the
rights and obligations of the Parties with respect to all Purchase Orders for
the Products that ASML submits to Supplier. Subject to the terms and conditions
of this Agreement, Supplier will supply ASML with the Products and ASML will
purchase the Products ordered from Supplier pursuant to Purchase Orders placed
by ASML from time to time.

2.2             Supplier grants to ASML a nonexclusive, non-sublicensable
(except to the extent sublicensing is necessary for the exercise by ASML of its
rights to sell, offer for sale, import or otherwise dispose (such as renting,
loaning, or evaluating) of Products), worldwide, non-transferable, royalty-free
license under all of Supplier’s Intellectual Property Rights in the Products to
make improvements, modifications, and customizations to the Products, but not to
any other product, as and to the extent deemed necessary by ASML, in its sole
discretion, in order to use, sell, offer for sale, import and otherwise dispose
of the Products, on a standalone basis or as such Products are incorporated in
other ASML products and systems. ASML will not disclose Supplier’s Intellectual
Property Rights to any third party nor use such Supplier’s Intellectual Property
Rights, except as provided in this Section 2.2, without Supplier’s prior written
approval, which shall not be unreasonably withheld or delayed.

 

2



--------------------------------------------------------------------------------



EXECUTION FORM



3.                ORDERS

3.1             After the Effective Date, ASML shall provide Supplier, in good
faith, with rolling forecast information regarding its needs for Products. This
rolling forecast information will be updated by ASML on a regular basis.
Delivery of such forecasts by ASML shall not be considered a firm commitment to
purchase the forecasted amounts by ASML nor shall receipt of such forecasts by
Supplier be considered an agreement that Supplier will supply such forecasted
Product needs or that the Products shown in the forecast will be available for
purchase on the dates indicated in the forecasts.

3.2             Each written Purchase Order from ASML shall at a minimum specify
the Product type, the required quantity, applicable price in accordance with the
terms of this Agreement and the required delivery date (collectively, “Minimum
Ordering Terms”). Purchase Orders issued by ASML shall be deemed to have been
accepted by Supplier [***]. Except for Minimum Ordering Terms or as otherwise
agreed by the Parties in writing, any terms and conditions contained in a
Purchase Order or in Supplier’s quotation or order acknowledgment forms or any
other documents that are inconsistent with or in addition to the terms and
conditions of this Agreement will be deemed null and of no effect.

3.3             Supplier acknowledges and agrees that ASML Associated Companies
may submit Purchase Orders to Supplier and that, subject to Supplier providing
ASML with reasonable prior written notice and subject to ASML’s prior written
consent, which shall not be unreasonably withheld or delayed, Supplier
Associated Companies may fulfill such Purchase Orders, and the rights and
obligations under this Agreement shall apply to such Purchase Orders to the same
extent as if ASML had submitted such Purchase Orders or Supplier had fulfilled
them.

4.                DELIVERY

4.1             Supplier shall deliver Products on the delivery date(s)
indicated in the accepted Purchase Order. Supplier acknowledges and agrees that
time is of the essence.

4.2             Delivery of the Products shall be made [***] in accordance with
[***].

4.3             Risk of loss for and title to Products shall pass to ASML [***].

4.4             [***]

5.                PRICES

5.1             The price for a Product shall be the full and complete
consideration to Supplier for the proper and complete performance of its
obligations under and arising out of this Agreement, including the Purchase
Orders. [***]

5.2             If any modifications to the Products requested by ASML pursuant
to Section 11.2 will have consequences for the pricing of the Products or Spare
Parts, Supplier shall [***].

6.                [***]

7.                POSTPONEMENT OF DELIVERY

[***]

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.

 



3



--------------------------------------------------------------------------------



EXECUTION FORM



8.                CONTINUATION

8.1             If ASML selects Contisnuation, Supplier shall resume the
production of the Products and deliver them to ASML at the revised delivery date
mutually agreed upon by ASML and Supplier. ASML shall pay [***].

8.2             The total holding fee [***] will be invoiced upon shipment of
the Product and shall be clearly stated on the invoice submitted to the ASML
together with the shipment.

9.                CANCELLATION

ASML will have the right to cancel Purchase Orders for [***].

10.             LEAD TIME FOR PRODUCTS

10.1          Supplier commits to deliver Products to ASML, if required by ASML,
[***] weeks after receipt of a Purchase Order from ASML. In case Supplier cannot
yet commit to a [***] weeks order lead time for a Product, Supplier shall [***].

10.2      Supplier will inform ASML within [***] business days of receiving a
Purchase Order from ASML if the Purchase Order is not accepted due to it being
inconsistent with the terms of this Agreement; otherwise, the Purchase Order
shall be deemed to have been accepted.

11.             SPECIFICATIONS AND MODIFICATIONS

11.1          Supplier acknowledges and agrees that the Products it delivers to
ASML shall strictly conform to the applicable Technical Product Documentation
(the “TPD”), and any other mutually agreed upon requirements of ASML (the TPD
and any such mutually agreed upon requirements are referred to collectively as
(the “Specifications”).

11.2          ASML may request modifications to the TPD and/or requirements for
Products, and Supplier shall [***].

11.3          Upon ASML’s approval provided in accordance with Section 5.2,
Supplier will implement the agreed change as soon as reasonably possible.

12.             INSPECTION AND TESTING

12.1          ASML reserves the right, upon reasonable written notice and during
normal business hours, to inspect the Products at Supplier’s facility, so as to
verify that the Products strictly conform to the Specifications. If Products are
found to be defective in material, function or workmanship or otherwise not in
strict conformity with the Specifications, ASML shall have the right to reject
the defective Products. Supplier shall not deliver to ASML any of the Products
which have been rejected or required to be corrected by ASML by written notice
to Supplier, unless [***]. Supplier shall work with ASML to correct any
defective or rejected Products prior to shipment.

 

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.

4



--------------------------------------------------------------------------------



 



EXECUTION FORM



12.2         ASML shall conduct an incoming inspection concerning compliance
with the Specifications, defects in materials or workmanship or other
discrepancy of Products delivered or to be delivered hereunder by Supplier
within [***] days after arrival at ASML's site ("Inspection Period"). If a
Product is either found to be defective or not in strict conformity with the
Specifications within the Inspection Period, and ASML notifies Supplier of such
fact within the Inspection Period, ASML may (without prejudice to any of ASML’s
rights or remedies under this Agreement or under applicable law) reject the
Product and upon both Parties’ agreement, Supplier shall repair or replace the
Product [***]. If a Product is rejected, delivery shall be deemed not to have
taken place.

13.             WARRANTY

13.1         Supplier hereby represents and warrants that the Products will be
free from defects in materials and workmanship and will strictly conform to the
Specifications for a period of [***] months from the acceptance date. However,
the above [***] month warranty period shall be reduced to (a) [***] months from
the acceptance date for consumable parts of the Products, i.e., those parts that
are not intended to be used indefinitely or (b) [***] months from the acceptance
date for Supplier’s standard non-optical products that are not consumable parts.

13.2         Supplier further warrants that the Products do not infringe or
misappropriate any Intellectual Property Rights of a third party; provided,
however, that Supplier makes no representation or warranty with respect to
Products built by Supplier in accordance with designs originated solely by ASML.

13.3        Supplier’s warranties shall not cover any non-conformity or damage
to the Products as a result of (i) inappropriate or unauthorized handling, use,
repairing, storage or maintenance by ASML, or (ii) deterioration or ordinary
wear and tear.

13.4        EXCEPT AS SET FORTH ABOVE, SUPPLIER MAKES NO WARRANTY, EXPRESS OR
IMPLIED, OF ANY NATURE WHATSOEVER AND INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

13.5          ASML shall send Supplier written notice of any claims under this
Section within [***] weeks after it has detected the defect or non-conformity.

13.6         Returns: If ASML determines that a Product does not comply with the
warranty set forth in Section 13.1 (the “Product Specifications Warranty”), ASML
may return such Product to Supplier. ASML will comply with Supplier’s standard
RMA procedure. ASML will provide Supplier with a Return Purchase Order (“Return
PO”) not less than [***] business days prior to return of the Product to
Supplier. The Return PO will be for an amount [***].

13.7         Supplier’s Response: Within [***] business days after receipt of a
returned Product, Supplier must confirm or reject whether the Product complies
with the Product Specifications Warranty. Failure to respond within such [***]
business day period will be considered confirmation that the returned Product
does not comply with the Product Specifications Warranty. Supplier may reject a
returned Product only if can demonstrate that the returned Product complies with
the Product Specifications Warranty. Supplier will communicate such confirmation
or rejection through ASML’s “Q Portal” or, if Supplier has not been given access
to the Q Portal, via email to the ASML contact name listed in the Return PO.

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.

 

5



--------------------------------------------------------------------------------





EXECUTION FORM



13.8         Credit for Confirmed Warranty Returns: Supplier will issue a credit
note to ASML for the full value of the Return PO within [***] business days of
Supplier’s confirmation that a returned Product does not comply with the Product
Specifications Warranty. Instructions on transmitting the credit note will be
contained in the Return PO, or otherwise communicated by ASML. ASML will
subsequently, within a reasonable time frame, issue a new purchase order
requirement for another unit of the same Product so that the total quantity
purchased nets out to be the same as if ASML had not returned such Product.

13.9         Returned Product not under Warranty: [***]

13.10      Repaired Product: Supplier must provide the following information for
any Product that is repaired and subsequently shipped back to ASML.

13.11       1 - Product Serial Number.

13.12       2 - Material Notification number under which the Product was
originally returned

13.13       3 – Detailed description of what was done to repair the Product to
so that it complies with the Product Specifications Warranty

14.             CONTINUED SUPPLY

14.1         Supplier commits to supplying to ASML each Product until the end of
a period of [***] years after the date of the first delivery to ASML of such
Product. If during such [***] year period Supplier nevertheless determines that
it will no longer be able to continue to supply the respective Products,
Supplier shall inform ASML in writing as soon as reasonably practicable but in
no case with less than [***] months advanced written notice of termination of
such supply. [***]

14.2         Supplier shall be capable of supporting the Spare Parts and to
supply those to ASML until the end of the period of [***] years after the last
delivery to ASML of a Product to which the Spare Part relates. If during the
applicable [***] year period Supplier determines that it will no longer be able
to continue to supply the Spare Parts, Supplier shall inform ASML in writing as
soon as reasonably practicable but in no case with less than [***] months
advance written notice of termination of such supply.

15.             INDEMNIFICATION

15.1         Supplier will defend, hold harmless and indemnify, including
attorney's fees, ASML and ASML’s personnel against third party claims that arise
or are alleged to have arisen as a result of negligent or intentional acts or
omissions of Supplier or Supplier’s personnel (including contractors).

15.2         Supplier shall defend, indemnify and hold ASML harmless against all
fines, losses, damages, costs and expenses incurred by ASML, arising directly or
indirectly from a claim brought by a third party claiming that the manufacture,
sale, use or any other disposal by Supplier or by ASML or by any of its
customers of a Product delivered hereunder or any part thereof, or of equipment
incorporating such Products, constitutes or may constitute infringement of one
or more Intellectual Property Rights of such third party; provided that (a) such
claims are not the result of the implementation of a design originated solely by
ASML or

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.

6



--------------------------------------------------------------------------------







EXECUTION FORM



(b) such claims are not the result of ASML’s design of the of its equipment into
which the Product is incorporated, provided that Supplier did not contribute to
such design; and provided further, that ASML gives Supplier (i) written notice
of any such claim; (ii) authority to either settle or defend such claim; and
(iii) all reasonable cooperation and assistance, all at Supplier’s cost.
Supplier will not enter into any settlement or compromise or engage in any
defense that includes an admission of liability as to ASML or obligates ASML to
make any payments to such third party or otherwise results in prejudice to, or
adversely affects, ASML, without ASML’s express prior written consent.

15.3         ASML shall indemnify and hold Supplier harmless against all fines,
losses, damages, costs and expenses incurred by Supplier, arising directly or
indirectly from a claim brought by a third party that the manufacture, sale, use
or any other disposal by Supplier or by ASML or by any of its customers of a
Product delivered hereunder or any part thereof, or of equipment incorporating
such Products, constitutes or may constitute infringement of one or more
Intellectual Property Rights of such third party; provided that such claims are
result of the implementation of a design originated solely by ASML; and provided
further, that Supplier gives ASML (i) written notice of any such claim;
(ii) authority to either settle or defend such claim; and (iii) all reasonable
cooperation and assistance, all at ASML’s cost. ASML will not enter into any
settlement or compromise or engage in any defense that includes an admission of
liability as to Supplier or obligates Supplier to make any payments to such
third party or otherwise results in prejudice to, or adversely affects,
Supplier, without Supplier’s express prior written consent.

15.4         If the sale, use or other disposal of the Product is enjoined or
ASML reasonably believes that such enjoinment is possible, then Supplier shall,
at its option and expense, either procure for ASML and its customer(s) the right
to continue to make, use, sell, offer for sale, import or otherwise dispose of
such Product or replace such Product with a non-infringing modification to be
approved in writing by ASML; provided that the Product continues to comply with
the Performance Specification Warranty.

16.             ASSIGNMENT AND SUBCONTRACTING

16.1         Neither Party may assign or transfer a right or obligation under
this Agreement and/or a Purchase Order without the prior written consent of the
other Party.

17.             INVOICES AND PAYMENT

17.1         Unless stated otherwise by ASML, Supplier shall submit invoices in
PDF format (or other non-editable formats) directly to ASML-invoiceUS@cocq.de
which is ASML's document handling center for electronic processing.

17.2         Invoices may only be sent to ASML upon delivery of the respective
Products at the agreed place. Advance invoicing by Supplier is not allowed.

17.3         Invoices shall at least state the name and number of this
Agreement, the Purchase Order number, type of Product, quantity and price and
the number of the document(s) by which the Products, to which the invoice
relates, were transferred to ASML.

17.4         Payment shall be made within [***] days end of month.

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.

7



--------------------------------------------------------------------------------





EXECUTION FORM



18.             TERM AND TERMINATION

18.1        This Agreement shall be effective from the Effective Date and shall
continue in effect for an initial term of three (3) years. Thereafter, this
Agreement shall be extended automatically for additional successive two (2) year
terms, unless either Party gives written notice of termination to the other
Party no less than twelve (12) months prior to expiration of the original term
or any successive term. Termination of this Agreement shall be without prejudice
to any other remedies a Party may have hereunder or under applicable law.

18.2         If a Party (the “Defaulting Party”) is not able to remedy any
material breach of this Agreement within [***] days after the date on which that
written notice has been sent (or within such other extended period the Parties
may mutually agree upon), the non-Defaulting Party has the right to terminate
this Agreement and/or any outstanding Purchase Orders in whole or in part at the
end of the [***] days period by written notice to the Defaulting Party. The
non-Defaulting has this right without prejudice to any other rights or claims
accruing under this Agreement or in law.

18.3        This Agreement may be terminated with immediate effect by one Party
in the event that:

(a)             the other Party shall cease to carry on business in the normal
course; or

(b)             the other Party becomes insolvent or bankrupt; or

(c)             the other Party makes a general assignment for the benefit of
its creditors, or

(d)             the other Party suffers or permits the appointment of a receiver
or a manager for its business assets or avails itself or becomes subject to any
proceeding under bankruptcy laws or any other statute or laws relating to the
insolvency of protection of the right of creditors; or

(e)             control over one Party shall be or is transferred to others than
those exercising control at the Effective Date and such transfer is, in the
reasonable opinion of the other Party materially detrimental or potentially
materially detrimental to its reasonable business interests.

18.4        If any of the termination grounds mentioned in Section 18.3 occur, a
Party shall as soon as reasonably practicable inform the other Party in writing.

18.5        If this Agreement is terminated or cancelled, whatever the reason,
Sections intended by their nature to survive the termination of this Agreement
(e.g., warranties, indemnities, provisions related to Purchase Orders, etc.)
shall survive such termination or cancellation.

19.              CONFIDENTIALITY

19.1          Each Party on behalf of itself and its Associated Companies agrees
that, unless the disclosing Party gives its prior written authorization, it
shall that during the term of this Agreement and thereafter:

(a)              protect the other Party's Confidential Information against
disclosure in the same manner and with the same degree of care, but not less
than a reasonable degree of care, with which it protects confidential
information of its own;

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.

8



--------------------------------------------------------------------------------



 



EXECUTION FORM



(b)              limit circulation of the Confidential Information disclosed by
the other Party to such employees and subcontractors as have a need to know
solely for the execution of its respective obligations under this Agreement and
only after having bound such employees and third parties to confidentiality
obligations no less restrictive than it has agreed upon in this Agreement; and

(c)              not use the Confidential Information disclosed by the other for
any purpose other than for the purpose of exercising its respective rights and
performing its respective obligations under this Agreement.

19.2         The Parties, on behalf of themselves and their Associated Companies
agree that information disclosed by any Party pursuant to this Agreement which
would otherwise be Confidential Information, shall not be deemed Confidential
Information to the extent the receiving Party can prove that said information:

(a)              is part of the public domain without violation of this
Agreement; or

(b)             was rightfully known by the receiving Party prior to disclosure
by the disclosing Party, without an obligation of confidentiality (excluding
Confidential Information included in the Acquired Assets acquired by Supplier
from ASML); or

(c)              was lawfully obtained by the receiving Party from a third party
not bound by confidentiality obligations; or

(d)              was developed by the receiving Party completely independent of
any such disclosure by the disclosing Party; or

(e)             is disclosed pursuant to administrative or judicial action,
provided that the receiving Party shall use its commercially reasonable efforts
to maintain the confidentiality of the Confidential Information, e.g., by
asserting in such action any applicable privileges, and shall, unless prohibited
by applicable law, immediately after receiving written notice of such action,
notify the disclosing Party thereof and give the disclosing Party the
opportunity to seek any other legal remedies so as to maintain such Confidential
Information in confidence.

20.             LIMITATION OF LIABILITY

20.1         EXCEPT FOR EACH PARTY’S LIABILITY UNDER
SECTION 15 (INDEMNIFICATION) AND EXCEPT FOR EACH PARTY’S LIABILITY RESULTING
FROM A BREACH OF SECTION19 (CONFIDENTIALITY), IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
LOSS OR DAMAGE, OR LOSS OF PROFIT, LOSS OF REVENUE, LOSS OF BUSINESS, LOSS OF
CONTRACT OR LOSS OF OTHER ECONOMIC ADVANTAGE, ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR THE MANUFACTURE, SALE, SUPPLY OR USE OF THE PRODUCTS OR
ANY SERVICE PROVIDED UNDER THIS AGREEMENT, EVEN IF THE OTHER PARTY HAS
PREVIOUSLY BEEN ADVISED OF THE POSSIBILITY OF THE SAME.

20.2         Nothing in this Agreement shall have the effect of limiting or
excluding either Party’s liability for death or personal injury resulting from
its own negligence, or any other liability, if and to the extent that the same
may not be limited or excluded as a matter of law.



9



--------------------------------------------------------------------------------



EXECUTION FORM



21.             ENVIRONMENT, HEALTH AND SAFETY

21.1         Supplier shall fully comply with all applicable international and
national laws and regulations, including but not limited to, all environment,
health and safety (“EHS”) related laws and regulations in the performance of its
obligations under this Agreement. Supplier shall have in place decision,
management, control and continuous improvement systems to effectively manage
safety.

21.2         Supplier agrees to abide by all ASML's rules and regulations (of
which it has received prior notice in writing) while on ASML’s premises.
Supplier shall take all reasonable precautions to ensure safe working procedures
and conditions for performance while on ASML's premises and shall keep ASML's
site tidy and free from debris. ASML shall provide a work environment that is
legally compliant with applicable laws and regulations for all of Supplier’s
employees or contractors which perform work on ASML’s premises.

22.             GENERAL

22.1        Unless otherwise provided elsewhere, Parties shall send all
correspondence relating to this Agreement to the contact person indicated below:

If to ASML:

 

  If to Supplier: ASML U.S. Inc..   Zygo Corporation Attn: Larry Hart   Attn:
John Stack 77 Danbury Rd.   Laurel Brook Road Wilton, CT 06897   P.O. Box 448  
  Middlefield, CT  06455-0448 Email: larry.hart@asml.com   Email:
jstack@zygo.com

 

22.2        This Agreement, including all exhibits, along with the provisions of
the Asset Purchase Agreement referred to herein, constitute the entire agreement
between the Parties regarding the subject matter hereof, and supersedes all
prior agreements, understandings, negotiations and discussions, whether oral or
written, between the Parties regarding such subject matter. No amendment to or
modification of this Agreement will be binding unless in writing and signed by a
duly authorized representative of each Party.

23.             APPLICABLE LAW, ARBITRATION

23.1        The validity, construction and performance of this Agreement shall
be governed by and construed in accordance with the laws of the State of New
York, excluding that body of laws known as conflicts of law. The application of
the United Nations Convention on Contracts for the International Sale of Goods
shall be excluded.

23.2         Any dispute, controversy or claim arising under, out of or relating
to this Agreement, including without limitation its validity, interpretation,
performance, breach or termination thereof, will be settled by final and binding
arbitration in New York, New York in accordance with (i) the then-current
Commercial Arbitration Rules of the American Arbitration Association (the
(“Rules”) and (ii) the terms of this Agreement. The terms of this Agreement will
control in the event of any inconsistency between such terms and the Rules. The
arbitration will be conducted before a panel of three arbitrators reasonably
familiar with the technology and business covered by this Agreement. Each of the
Parties shall designate one arbitrator and the two arbitrators so designated
shall select the third arbitrator. The arbitration proceeding and all pleadings
and written evidence will be in the English language. The award of the
arbitrator will be in writing setting forth findings of fact and conclusions of
law. Judgment on the arbitrator's award will be final and binding upon the
Parties and may be entered in any court having jurisdiction thereof. The
arbitrator’s fees will be shared

10

--------------------------------------------------------------------------------



EXECUTION FORM



equally by the Parties and each Party will bear its own costs and attorneys’
fees. All papers, documents, or evidence, whether written or oral, filed with or
presented in connection with the arbitration proceeding will be deemed by the
Parties and by the arbitrator to be Confidential Information of both Parties.
Notwithstanding the foregoing provisions, each Party reserves the right to seek
injunctive or other equitable relief in a court of competent jurisdiction with
respect to any dispute, controversy or claim related to the actual or threatened
infringement, misappropriation or violation of a Party’s Intellectual Property
Rights or Confidential Information.

23.3            If any provision of this Agreement is held invalid or
unenforceable by a court of competent jurisdiction, then such provision will
automatically be adjusted to the minimum extent necessary in order to comply
with the requirements for validity or enforceability, and as so adjusted, will
be deemed a provision of this Agreement as though originally included herein. In
the event that the provision held invalid or unenforceable is of such a nature
that it cannot be so adjusted, such provision will be deemed deleted from this
Agreement as though such provision had never been included herein. In either
case, the remaining provisions of this Agreement will remain in full force and
effect.

23.4            The failure by either Party to enforce any provision of this
Agreement will not constitute a waiver of future enforcement of that or any
other provision. The waiver of any provision of this Agreement will only be
effective if in writing and signed by the Party waiving such provision.
Section headings are a matter of convenience and will not be considered part of
this Agreement. This Agreement has been negotiated by the Parties, which have
had reasonable access to legal counsel. This Agreement will be fairly
interpreted in accordance with its terms, without any construction in favor of
or against either Party as a result of having drafted any particular provision.

23.5            This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

IN WITNESS whereof, this Agreement has been signed on behalf of the Parties
hereto in two counterparts by persons duly authorized in that behalf.

 

 

ASML US, Inc.

 

  Zygo Corporation By:   By: Title:   Title:



11



--------------------------------------------------------------------------------



EXECUTION FORM



Exhibit 1 – [***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.

12



--------------------------------------------------------------------------------



EXHIBIT 2 – PRODUCTS

 

 

 
Leadtime in Weeks (5days)
Material 12NC Description Price (USD) Procured Fabrication Total       Material
            4022.484.85342 [***] [***] [***] [***] [***] 4022.486.91747 [***]
[***] [***] [***] [***] 4022.631.88373 [***] [***] [***] [***] [***]
4035.200.19131 [***] [***] [***] [***] [***] 4035.200.11102 [***] [***] [***]
[***] [***] 4035.200.11111 [***] [***] [***] [***] [***] 4022.620.10751 [***]
[***] [***] [***] [***] 4022.620.12212 [***] [***] [***] [***] [***]
4022.620.40201 [***] [***] [***] [***] [***] 4022.620.14824 [***] [***] [***]
[***] [***] 4035.200.21282 [***] [***] [***] [***] [***] 4035.200.21292 [***]
[***] [***] [***] [***] 4035.200.21302 [***] [***] [***] [***] [***]
4035.200.21312 [***] [***] [***] [***] [***] 4035.200.21322 [***] [***] [***]
[***] [***] 4035.200.39221 [***] [***] [***] [***] [***] 4035.200.39261 [***]
[***] [***] [***] [***] 4035.200.39341 [***] [***] [***] [***] [***]
4035.200.39401 [***] [***] [***] [***] [***] 4035.200.39411 [***] [***] [***]
[***] [***]             The pricing above lists the Richmond content for
each 12NC listed. Separate 12NC's  will be created for Richmond content.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.



--------------------------------------------------------------------------------



EXECUTION FORM

EXHIBIT C

LICENSE AND SUPPORT AGREEMENT

          This License and Support Agreement (this “Agreement”) is entered into
as of October ____, 2010 (the “Effective Date”), by and between Zygo
Corporation, a Delaware corporation having a place of business at Laurel Brook
Road, Middlefield, Connecticut (“Zygo”), ASML US, Inc., a Delaware corporation,
having a place of business at 77 Danbury Road, Wilton, Connecticut (“ASML”), and
ASML Holding NV, a company organized under the laws of The Netherlands having a
place of business at De Run 6501, 5504 DR Veldhoven, The Netherlands (“ASML
NV”).

RECITALS

          A.          Zygo and ASML have entered into that certain Asset
Purchase Agreement, on even date herewith (the “APA”), pursuant to which ASML is
selling and transferring, and Zygo is purchasing and acquiring, the Acquired
Assets, and ASML is assigning and Zygo is assuming the Assumed Liabilities, of
the Richmond, California operations of ASML (the “Business”), as of the date
hereof and upon and subject to the terms set forth in the APA.

          B.          Some of the Intellectual Property (all of which by
definition is included in the Acquired Assets) is used by businesses of ASML
other than the Business.

          C.          Some ASML and ASML NV intellectual property rights,
including patent rights, not included in the Acquired Assets have been used by
ASML in connection with the Acquired Assets and may continue to be used by Zygo
in connection with the Acquired Assets after the Closing.

          D.          As a result, the parties desire for Zygo to grant to ASML,
and for ASML and ASML NV to grant to Zygo, certain license rights and support
from and after the Closing.

          NOW THEREFORE, in consideration of the following mutual covenants and
promises, the parties agree as follows:

AGREEMENT

1.          DEFINITIONS. Capitalized terms not defined in this Agreement will
have the meaning given to them in the APA. As used herein, the term “ASML
Business Activities” means the business of designing, developing, demonstrating,
manufacturing (including having manufactured), using, marketing, offering for
sale, selling, importing, exporting, licensing and/or servicing, maintaining and
supporting semiconductor capital equipment, optical components and optical
systems, and related processes and services.

2.          CCOS SUPPORT. The parties acknowledge that certain of ASML’s
businesses, other than the Business, currently own and operate the CCOS
(computer controlled optical surfacing) equipment identified in Exhibit A (the
“CCOS Equipment”), which was developed, manufactured and supported by the
Business prior to the Closing and which is not included in the

1

--------------------------------------------------------------------------------



EXECUTION FORM

Acquired Assets. Accordingly, the parties agree that Zygo will provide on-going
support for such CCOS Equipment as set forth in Exhibit B. Zygo hereby grants to
ASML a non-exclusive, non-sublicensable, royalty-free, fully paid-up, perpetual
and irrevocable license to the CCOS technology included in the Acquired Assets
(including improvements thereto made after the Closing, to the extent delivered
to ASML as part of such support ) for use solely internally by ASML.

3.          ADDITIONAL SUPPORT. The parties acknowledge that prior to the
Closing, the Business developed certain process know-how, including processes
for ion beam figuring (“IBF”) and advanced glass machining, which know-how is
included in the Acquired Assets (the “Business Know-How”). The Business Know-How
may be useful to ASML in developing processes for ASML Business Activities. If
ASML decides to independently develop processes for ASML Business Activities
using the Business Know-How and decides it would be beneficial for certain Zygo
employees with knowledge of the Business Know-How to provide technical support
in developing these processes, ASML may send written request to ZYGO, detailing
the need and extent of support requested. Zygo will use commercially reasonable
efforts to make such employees (if they remain in the employ of Zygo) available,
to provide such technical support to ASML (including on-site at ASML if
requested), at a cost not to exceed Zygo’s then-standard billing rates plus
actual expenses (e.g., food, lodging, travel) approved by ASML, for a period of
three years from the Effective Date. After such date if ASML requests such
continuing technical support, Zygo will negotiate with ASML in good faith with
respect to the provision of such technical support. Zygo hereby grants to ASML a
non-exclusive, non-sublicensable, royalty-free, fully paid-up, perpetual and
irrevocable license to the Business Know-How, for use solely internally by ASML.

          For example, certain Zygo employees may have expertise in IBF
processes included in the Business Know-How. If ASML in the future buys an IBF
machine, it may be useful to ASML, under this Section 3, for such employees to
provide technical support to ASML in developing processes for the IBF machine
purchased by ASML. Note, however, that this Section 3 does not give ASML any
rights to the proprietary IBF machines included in the Acquired Assets, nor does
it give ASML a right to purchase any of the IBF machines included in the
Acquired Assets or to gain access to the designs of any IBF machine owned by
Zygo after the Closing.

4.          FURTHER LICENSE OF INTELLECTUAL PROPERTY. In furtherance of and in
addition to the foregoing, Zygo hereby grants to ASML a non-exclusive,
non-sublicensable, royalty-free, fully paid-up, perpetual and irrevocable
license to the Intellectual Property, solely for use internally by ASML.

5.          LICENSE TO ELECTROSTATIC CLAMP. Zygo hereby grants to ASML a
non-sublicensable, royalty-free, fully paid-up, perpetual and irrevocable
license to the electrostatic clamp and chuck process technology acquired from
ASML as part of the Acquired Assets (including improvements thereto made after
the Closing to the extent disclosed to ASML, and all Intellectual Property
therein) (the “ESC Process Technology”). The parties acknowledge that the
electrostatic clamp and chuck product designs are not part of the Acquired
Assets or ESC Process Technology and ASML’s use of the product designs are not
subject to the restrictions in this

2

--------------------------------------------------------------------------------



EXECUTION FORM

Section 5. For a period of five (5) years from the Effective Date, ASML wishes
that the ESC Process Technology is not used or incorporated for any vacuum-based
lithography systems other than those produced for ASML or ASML NV. To prevent
uses of the ESC Process Technology contrary to ASML’s wish, during such period
of five (5) years, prior to providing directly or indirectly any products and/or
services using or incorporating the ESC Process Technology, Zygo will inquire as
to whether such products and/or services are for vacuum-based lithography
systems and shall not knowingly use or incorporate, directly or indirectly, the
ESC Process Technology (including any improvements thereto) for any vacuum-based
lithography systems other than those produced for ASML or ASML NV. ASML’s
license rights to the ESC Process Technology under this Section 5 are limited
solely for use internally by ASML, except that any ESC Process Technology used
in ASML Business Activities outside of ASML prior to the Closing, and identified
in Exhibit D, may continue to be used in the same scope and manner in such
identified ASML Business Activities outside of ASML after the Closing. If ASML
decides it would be beneficial for certain Zygo employees with knowledge of the
licensed ESC Process Technology to provide technical transfer and support of the
licensed ESC Process Technology to ASML after Closing, ASML may send written
request to Zygo, detailing the need and extent of support requested. Zygo will
use commercially reasonable efforts to make such employees (if they remain in
the employ of Zygo) available to provide such technical transfer and support of
the licensed ESC Process Technology to ASML (including on-site at ASML if
requested), at a cost not to exceed Zygo’s then-standard billing rates plus
actual expenses (e.g., food, lodging, travel) approved by ASML, for a period of
three years from the Effective Date.

6.          PATENT LICENSE. ASML and ASML NV hereby grant to Zygo a
non-exclusive, non-sublicensable, royalty-free, fully paid-up, perpetual and
irrevocable license under the patent applications listed in Exhibit C-1,
including any patents resulting from any of the foregoing applications, and all
patent applications and patents claiming priority to the above applications
(including any divisional, continuation, continuation-in-part, substitute,
renewal and reissue applications therefrom) (collectively, the “Patent Rights”)
solely for use in the Business as operated at the Closing or any time during the
six (6) months prior to Closing. Notwithstanding the foregoing, this license
does not extend to any activities prohibited under Section 5 above.

          For three (3) years after the Effective Date, if Zygo can document
that additional patent rights owned by ASML or ASML NV at the time of Closing
and naming at least one inventor from the Business were used in the Business at
the Closing or any time during the six (6) months prior to Closing, Zygo may
send written notice to ASML. The written notice will include Zygo’s
documentation and claim charts based on Zygo’s documentation. ASML will
reasonably consider the notice and if ASML agrees with Zygo, then the additional
patent rights will be added to Exhibit C-1 by written amendment, provided that
ASML has the rights to do so and without additional cost to ASML. If ASML does
not agree, either party may request to resolve the disagreement according to the
dispute resolution process in this Agreement.

          For three (3) years after the Effective Date, if Zygo can document
that additional patent rights owned by ASML at the time of Closing and not
naming at least one inventor from the Business were used in the Business at the
Closing or any time during the six (6) months prior to Closing, Zygo may send
written notice to ASML. The written notice will include Zygo’s documentation and
claim charts based on Zygo’s documentation and a representation that Zygo

3

--------------------------------------------------------------------------------



EXECUTION FORM

has not and will not be using the patented technology for the benefit of ASML
competitors or their Affiliates for vacuum-based lithography systems. ASML will
reasonably consider the notice and if ASML agrees with Zygo, then the additional
patent rights will be added to Exhibit C-1 by written amendment, provided that
ASML has the rights to do so and without additional cost to ASML and further
provided that Zygo’s license under such additional patents will exclude any
activity for the benefit of ASML competitors or their Affiliates, for
vacuum-based lithography systems. If ASML does not agree, either party may
request to resolve the disagreement according to the dispute resolution process
in this Agreement.

7.          NON-PATENT LICENSE. ASML and ASML NV hereby grant to Zygo a
non-exclusive, non-sublicensable, royalty-free, fully paid-up, perpetual and
irrevocable license under the non-patent technology listed in Exhibit C-2 (the
“Technology Rights”) solely for use in the Business as operated at the Closing
or any time during the six (6) months prior to Closing. Notwithstanding the
foregoing, this license does not extend to any activities prohibited under
Section 5 above.

              For three (3) years after the Effective Date, if Zygo can document
that additional trade secrets, know-how or other non-patent technology rights
owned by ASML at the time of Closing were used in the Business at the Closing or
any time during the six (6) months prior to Closing, Zygo may send written
notice to ASML. The written notice will include Zygo’s documentation and basis
for its belief. ASML will reasonably consider the notice and if ASML agrees with
Zygo, then the additional technology rights will be added to Exhibit C-2 by
written amendment, provided that ASML has the rights to do so and without
additional cost to ASML. If ASML does not agree, either party may request to
resolve the disagreement according to the dispute resolution process in this
Agreement.

8.          AFFILIATES. Each license granted to a party under this Agreement
also extends to Affiliates of that party. “Affiliate” of a party means any
entity which is directly or indirectly controlling, controlled by or under
direct or indirect common control with the party. As used in this definition,
“control” of an entity means having (i) direct or indirect ownership of more
than fifty percent (50%) of the voting equity or beneficial interest of such
entity, (ii) the right to vote for or appoint at least fifty percent (50%) of
the board of directors or other governing body of such entity, or (iii)
management or operational control of such entity.

9.          CONFIDENTIALITY; RESTRICTIVE COVENANTS. The confidentiality
provisions set forth in Section 7.5 of the APA and the non-solicitation covenant
set forth in Section 7.12 of the APA (including the remedies for breach set
forth in the APA), are hereby incorporated by reference as if fully set forth
herein, and shall be applicable to the conduct of the parties hereto with
respect to this Agreement.

10.          RESERVATION OF RIGHTS. Except for those license rights expressly
granted in this Agreement, Zygo is not in this Agreement granting license rights
in its Intellectual Property to ASML or its Affiliates, and neither ASML nor
ASML NV is in this Agreement granting license rights in its intellectual
property to Zygo and its Affiliates. Each party reserves all other rights and
licenses in and to its intellectual property not expressly granted to the other
party under this Agreement.

4

--------------------------------------------------------------------------------



EXECUTION FORM

11.          LIMITATION OF LIABILITY. IN NO EVENT WILL EITHER PARTY BE LIABLE TO
THE OTHER FOR LOST PROFITS, LOST BUSINESS, OR ANY CONSEQUENTIAL, EXEMPLARY OR
INCIDENTAL DAMAGES ARISING OUT OF OR RELATING TO THIS AGREEMENT, REGARDLESS OF
WHETHER BASED IN CONTRACT OR TORT, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES, EXCEPT WITH RESPECT TO ANY VIOLATION OF SECTION 5 OR 9 HEREOF AND IN
THE CASE OF FRAUD. THE LICENSES GRANTED PURSUANT TO THIS AGREEMENT ARE GRANTED
ON AN “AS IS” BASIS. NO PARTY HERETO MAKES ANY WARRANTIES OF ANY KIND WITH
RESPECT TO SUCH LICENSES, EITHER EXPRESS OR IMPLIED, AND ALL SUCH WARRANTIES ARE
EXPRESSLY DISCLAIMED. NO PARTY HERETO MAKES ANY REPRESENTATION OR WARRANTY WITH
RESPECT TO THE MAINTENANCE, VALIDITY, ENFORCEABILITY OR NONINFRINGEMENT OF THE
PATENT RIGHTS LICENSED UNDER THIS AGREEMENT. EACH PARTY’S LIABILITY UNDER THIS
AGREEMENT WILL FURTHER BE LIMITED BY ANY LIMITATIONS IN THE APA THAT ON ITS
TERMS WOULD APPLY TO THIS AGREEMENT.

12.          GENERAL. This Agreement will be governed by and construed and
interpreted in accordance with the internal laws of the State of Delaware,
excluding that body of law applicable to conflict of laws. No waiver, amendment
or modification of any provision hereof or of any right or remedy hereunder will
be effective unless made in writing and signed by the party against whom such
waiver, amendment or modification is sought to be enforced. No failure by any
party to exercise, and no delay by any party in exercising, any right, power or
remedy with respect to the obligations secured hereby will operate as a waiver
of any such right, power or remedy. Either party may assign this Agreement or
any right or obligation hereunder, to a successor-in-interest in connection with
an acquisition, merger, or sale of all or substantially all of the business to
which this Agreement relates. This Agreement will be binding upon and inure to
the benefit of the successors and the permitted assigns of the respective
parties hereto. If any provision of this Agreement is declared by a court of
competent jurisdiction to be invalid, void, or unenforceable, the parties will
modify such provision to the extent possible to most nearly effect its intent.
This Agreement and the provisions of the APA and the Purchaser Supply Agreement
referred to herein constitute the entire understanding and agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements or understandings, written or oral, between the parties hereto
with respect to the subject matter hereof.

13.          ARBITRATION. Any dispute, controversy or claim arising under, out
of or relating to this Agreement, including without limitation its validity,
interpretation, performance, breach or termination thereof, will be settled by
final and binding arbitration in New York, New York in accordance with (i) the
then-current Commercial Arbitration Rules of the American Arbitration
Association (the (“Rules”) and (ii) the terms of this Agreement (including any
terms of the APA referred to herein). The terms of this Agreement will control
in the event of any inconsistency between such terms and the Rules. The
arbitration will be conducted before a panel of three arbitrators reasonably
familiar with the technology and business covered by this Agreement. Each of the
parties shall designate one arbitrator and the two arbitrators so designated
shall select the third arbitrator. The arbitration proceeding and all pleadings
and written evidence will be in

5

--------------------------------------------------------------------------------



EXECUTION FORM

the English language. The award of the arbitrator will be in writing setting
forth findings of fact and conclusions of law. Judgment on the arbitrator’s
award will be final and binding upon the parties and may be entered in any court
having jurisdiction thereof. The arbitrator’s fees will be shared equally by the
parties and each party will bear its own costs and attorneys’ fees. All papers,
documents, or evidence, whether written or oral, filed with or presented in
connection with the arbitration proceeding will be deemed by the parties and by
the arbitrator to be Confidential Information of both parties. Notwithstanding
the foregoing provisions, each party reserves the right to seek injunctive or
other equitable relief in a court of competent jurisdiction with respect to any
dispute, controversy or claim related to the actual or threatened infringement,
misappropriation or violation of a party’s intellectual property or Confidential
Information.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized representatives effective as of the Effective Date.

 

 

 

 

 

 

 

 

 

Zygo Corporation

 

ASML US, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Print Name:

 

 

Print Name:

 

 

 

 

 

 

 

 

Print Title:

 

 

Print Title:

 

 

 

 

 

 

 

 

 

 

 

 

ASML Holding NV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Title:

 

6

--------------------------------------------------------------------------------



EXECUTION FORM

EXHIBIT C-1

LICENSED PATENTS

 

 

 

 

Country

Application No.

Publication No.

Title

 

 

 

 

US

11/798,335

2008-0280539

Optical component fabrication using

 

 

 

amorphous oxide coated substrates

 

 

 

 

US

12/119,112

2008-0318066

Optical Component Fabrication Using

 

 

 

Coated Substrates

 

 

 

 

JP

2008-123970

2008-282019

Optical Component Fabrication Using

 

 

 

Coated Substrates

 

 

 

 

7

--------------------------------------------------------------------------------



EXECUTION FORM

EXHIBIT C-2

LICENSED KNOW-HOW AND TECHNOLOGY

None identified at time of Closing.

8

--------------------------------------------------------------------------------



EXECUTION FORM

EXHIBIT D

BILL OF SALE AND ASSIGNMENT

          This Bill of Sale and Assignment is executed and delivered pursuant
to, and in furtherance of, the Asset Purchase Agreement (the “Asset Purchase
Agreement”), made as of October ___, 2010, by and among Zygo Richmond
Corporation, a Delaware corporation (the “Purchaser”), Zygo Corporation, a
Delaware corporation, and ASML US, Inc., a Delaware corporation (the “Seller”).
Capitalized terms used and not otherwise defined herein shall have the meanings
given to such terms in the Asset Purchase Agreement.

          The Seller, for good and valuable consideration, the receipt and
adequacy of which are hereby forever acknowledged and confessed, does hereby
SELL, CONVEY, ASSIGN, TRANSFER and DELIVER unto the Purchaser all of the
Seller’s right, title and interest in and to all of the Acquired Assets,
including, without limitation, the Acquired Assets described on Schedules
2.1(a)(i), 2.1(a)(ii), and 2.1(d) to the Asset Purchase Agreement and the
following assets used in the past or current conduct of the Business, free and
clear of all Liens and liabilities, other than Permitted Liens and Assumed
Liabilities:

          (a)          (i) the tangible personal property and leasehold
improvements, including machinery, equipment (including computer equipment),
tools, furniture, fixtures, furnishings and shelving located at the Richmond
Facility, all as set forth on the fixed asset register attached as Schedule
2.1(a)(i) to the Asset Purchase Agreement, and (ii) all inventory of the
Business located at the Richmond Facility, consisting of materials and work in
progress, but excluding obsolete inventory and finished goods, all as set forth
on Schedule 2.1(a)(ii) to the Asset Purchase Agreement;

          (b)          all right, title and interest in (i) the Owned Real
Property and Improvements and (ii) all surveys, plans, specifications, operating
manuals, warranties and guarantees covering the Improvements;

          (c)          all cash generated by the Purchaser’s operation of the
Acquired Assets after the Closing Date;

          (d)          all of the Seller’s rights under the contracts listed on
Schedule 2.1(d) to the Asset Purchase Agreement;

          (e)          all Intellectual Property, goodwill associated therewith,
licenses and sublicenses granted to the Seller in respect thereto and rights of
the Seller thereunder, remedies against past, current and future infringements
thereof and rights to protection therein, in each case exclusively used in the
current conduct of the Business (except for Trademarks which include the
Seller’s name, other than ASML PerfectWave), to the extent transferable;

          (f)          all licenses, permits, consents, certificates, franchises
or other governmental authorizations exclusively used in the current conduct of
the Business by the Seller or the current ownership, use or operation of the
Owned Real Property or the Improvements by the Seller,

--------------------------------------------------------------------------------



other than any such licenses, permits, consents, certificates, franchises or
other governmental franchises which cannot be legally transferred;

          (g)          all books, records, files, printouts, drawings, data,
files, notes, notebooks, accounts, invoices, correspondence, specifications,
creative materials, advertising or promotional materials, marketing materials,
studies, reports, memoranda or papers, software (including past versions thereof
to the extent readily available and transferable) or relevant portion thereof
(collectively, “Records”), in each case in the Seller’s possession and
physically located at the Richmond Facility, whether in hard copy, electronic or
other format, and, in the case of Records in hard copy, physically located at
Richmond Facility, used exclusively in the past or current conduct of the
Business by the Seller or its predecessors, or the ownership, use and operation
of the Owned Real Property and Improvements by the Seller or its predecessors;

          (h)          all goodwill associated with the Acquired Assets; and

          (i)          any supplies ordered by the Seller for use exclusively in
the Business at the Richmond Facility, but not yet received as of the Closing
Date.

          TO HAVE AND TO HOLD, all and singular, the same unto the Purchaser,
its successors and assigns, to its own use forever.

          The Seller covenants that it shall, from time to time, make, execute
and deliver, or cause to be made, executed and delivered, such assignments,
deeds, bills of sale, drafts, checks and other instruments, acts, consents and
assurances as the Purchaser or counsel for the Purchaser may reasonably request
for the effectual consummation, confirmation and particularization of this Bill
of Sale and Assignment.

          The Seller further covenants and agrees that the covenants herein
contained shall be binding upon its successors and assigns and shall inure to
the benefit of the successors and assigns of the Purchaser.

          This Bill of Sale and Assignment does not replace, substitute for,
expand, extinguish, impair or limit in any way the rights, obligations, claims,
or remedies of any party under the terms and conditions of the Asset Purchase
Agreement. In the event of a conflict between the terms and conditions set forth
in this Bill of Sale and Assignment and the terms and conditions set forth in
the Asset Purchase Agreement, or the interpretation and application thereof, the
terms and conditions set forth in the Asset Purchase Agreement shall prevail,
govern, and control in all respects.

2

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the Seller has executed this Bill of
Sale and Assignment on this ___ day of _______, 2010.

 

 

 

 

ASML US, INC.

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

3

--------------------------------------------------------------------------------



EXECUTION FORM

EXHIBIT E

ASSUMPTION AGREEMENT

          This Assumption Agreement, made and entered into this ____ day of
___________, 2010, by and between Zygo Richmond Corporation, a Delaware
corporation (the “Purchaser”), and ASML US, Inc., a Delaware corporation (the
“Seller”), is executed and delivered pursuant to, and in furtherance of, the
Asset Purchase Agreement (the “Asset Purchase Agreement”), made as of October
__, 2010, by and among the Purchaser, Zygo Corporation, a Delaware corporation,
and the Seller. Capitalized terms used and not otherwise defined herein shall
have the meanings given to such terms in the Asset Purchase Agreement.

          WHEREAS, pursuant to the Asset Purchase Agreement, the Seller has
agreed to sell and transfer to the Purchaser the Acquired Assets; and

          WHEREAS, in connection with such sale and transfer of the Acquired
Assets, the Asset Purchase Agreement requires the Purchaser to assume the
Assumed Liabilities.

          NOW, THEREFORE, pursuant to the terms of the Asset Purchase Agreement
and for good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Purchaser and the Seller hereby agree as follows:

          1.          The Purchaser hereby assumes and agrees to otherwise
discharge the Assumed Liabilities.

          2.          Notwithstanding anything in this Assumption Agreement to
the contrary, the parties to this Assumption Agreement expressly understand and
agree that the Purchaser shall not assume or become liable for any obligations,
liabilities or indebtedness of the Seller other than as set forth in paragraph 1
hereof.

          3.          This Assumption Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns as permitted under the Asset Purchase Agreement.

          4.          This Assumption Agreement is to be governed by and
interpreted under the laws of the State of Delaware, without giving effect to
the principles of conflicts of laws thereof.

          5.          This Assumption Agreement does not replace, substitute
for, expand, extinguish, impair or limit in any way the rights, obligations,
claims, or remedies of any party to the Asset Purchase Agreement under the terms
and conditions of such Asset Purchase Agreement. In the event of a conflict
between the terms and conditions set forth in this Assumption Agreement and the
terms and conditions set forth in the Asset Purchase Agreement, or the
interpretation and application thereof, the terms and conditions set forth in
the Asset Purchase Agreement shall prevail, govern, and control in all respects.

          6.          This Assumption Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute but
one and the same instrument.

--------------------------------------------------------------------------------



EXECUTION FORM

          IN WITNESS WHEREOF, the parties hereto have duly executed this
instrument as of the day and year first above written.

 

 

 

 

ZYGO RICHMOND CORPORATION

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

ASML US, INC.

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:


--------------------------------------------------------------------------------



EXECUTION FORM

EXHIBIT F

FIRPTA CERTIFICATION

          Section 1445 of the Internal Revenue Code of 1986, as amended (the
“Code”), provides that a transferee (buyer) of a U.S. real property interest
must withhold tax if the transferor (seller) is a foreign person. For U.S. tax
purposes (including section 1445 of the Code), the owner of a disregarded entity
(which has legal title to a U.S. real property interest under local law) will be
the transferor of the property and not the disregarded entity. ASML US, INC., a
Delaware corporation (“Transferor”), is the “Seller” under that certain Asset
Purchase Agreement dated as of October __, 2010 (the “Asset Purchase
Agreement”), by and among between ZYGO RICHMOND CORPORATION, a Delaware
corporation (“Transferee”), ZYGO CORPORATION, a Delaware corporation, and
Transferor.

          To inform Transferee that withholding of tax is not required upon the
disposition to Transferee of a U.S. real property interest by Transferor, the
undersigned hereby certifies the following pursuant to Treas. Reg. § 1.1445-2(b)
on behalf of Transferor:

 

 

 

 

1.

Transferor is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate, as those terms are defined in the Code and Income Tax
Regulations.

 

 

 

 

2.

Transferor is not a disregarded entity as defined in §1.1445-2(b)(2)(iii) of the
Income Tax Regulations.

 

 

 

 

3.

Transferor’s U.S. employer identification number is: 77-0568140; and

 

 

 

 

4.

Transferor’s office address is:


 

 

 

ASML US, Inc.

 

8555 S. River Parkway

 

Tempe, AZ 85284

          Transferor understands that this certification may be disclosed to the
Internal Revenue Service by Transferee and that any false statement contained
herein could be punished by fine, imprisonment, or both.

          Under penalties of perjury, I declare that I have examined this
certification and to the best of my knowledge and belief it is true, correct,
and complete, and I further declare that I have authority to sign this
certification on behalf of Transferor.

 

 

 

 

 

ASML US, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Dated:  __________, 2010

 


--------------------------------------------------------------------------------



EXHIBIT G

MATTERS TO BE COVERED BY OPINION OF SELLER’S COUNSEL

[Actual opinion will contain customary exclusions and qualifications.
Capitalized terms used but
not defined herein shall have the definition ascribed to such term in the
Agreement.]

1.          The Seller is a corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization. Seller has all
requisite corporate power to own, lease and operate the Acquired Assets owned,
leased or operated by it and, to carry on the Business as now being conducted.
The Seller is duly qualified or licensed to do business and is in good standing
in the State of California.

2.          The Seller has all requisite corporate power and authority to enter
into the Operative Agreements, to perform its obligations thereunder, and to
consummate the Contemplated Transactions. The execution and delivery of the
Operative Agreements, and the consummation of the Contemplated Transactions,
have been duly authorized by all necessary corporate action on the part of the
Seller. No vote of the holders of the shares of capital stock of the Seller is
required to approve Seller’s execution of the Operative Agreements and the
consummation of the Contemplated Transactions by the Seller. The Agreement has
been duly executed and delivered by the Seller and constitutes the valid and
binding obligation of the Seller enforceable against the Seller in accordance
with its terms. The execution and delivery of the Agreement by the Seller and
the consummation of the Contemplated Transactions does not constitute a
violation of or a default under (i) any provision of the certificate of
incorporation or bylaws of the Seller or (ii) any Assumed Contract.

--------------------------------------------------------------------------------



EXECUTION FORM

EXHIBIT H

TRADEMARK ASSIGNMENT AGREEMENT

          This Assignment is made effective as of the date of signature hereto
(the “Effective Date”) by ASML Holding NV, a company organized under the laws of
the Netherlands with principal offices at De Run 6501, 5504 DR Veldoven, The
Netherlands (“Assignor”) in favor of Zygo Richmond Corporation, a Delaware
corporation with principal offices c/o Zygo Corporation, Laurel Brook Road,
Middlefield, Connecticut (“Assignee”).

          WHEREAS, the Assignor and the Assignee are parties to that certain
Asset Purchase Agreement, dated as of _____________, 2010 (the “Purchase
Agreement”), pursuant to which the Assignee has agreed to acquire the Assignor’s
right, title and interest in and to the registered and common law trademarks set
forth in Schedule A (the “Trademarks”).

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged,

          Assignor hereby assigns, conveys and transfers unto Assignee, its
successors, assigns and legal representatives, the entire right, title and
interest in the Trademarks, including domestic and foreign rights, including
without limitation: (i) all goodwill associated therewith; (ii) any and all
applications, registrations or certificates or renewals that may be issued or
granted therefor; (iii) all income, royalties, damages and payments now or
hereafter due or payable in respect thereto; (iv) all causes of action, either
in law or in equity, for damages for past, present or future infringement
thereof throughout the entire world; and (v) the right throughout the world to
file applications and/or renewals and obtain registrations in Assignee’s own
name throughout the world, including, without limitation, all rights of
priority.

          Assignor represents and warrants to Assignee that it has the full
right, power and authority to enter into this Assignment and grant the rights
granted in this Assignment. Assignor further agrees to execute any and all
powers of attorney, applications, assignments, declarations, affidavits, and any
other agreements, documents or instruments in connection therewith necessary or
appropriate to perfect such rights, title and interest assigned hereby in
Assignee, its successors, assigns and legal representatives.

          Assignor hereby agrees to communicate to Assignee, and its successors,
assigns and legal representatives, any facts known to Assignor respecting the
Trademark; and, at the expense of Assignee, to testify in any legal proceedings,
sign all lawful agreements, documents or instruments, make all lawful oaths and
generally do everything possible to vest title in Assignee and to aid Assignee,
its successors, assigns and legal representatives to obtain and enforce its
rights under the Trademark.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Assignor has executed this Assignment to be effective as of
the Effective Date.

ASML Holding NV
a company organized under the laws of the Netherlands

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

- 2 -

--------------------------------------------------------------------------------



SCHEDULE A
REGISTRATIONS, APPLICATIONS, AND COMMON LAW MARKS

Registered Trademarks

1.          ASML PerfectWave

 

 

 

 

 

Registration
Number

Date Registered

Serial Number

Filing Date

Country

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Common Law Trademarks

1.          PerfectWave

Countries where used and date of first use:

 

 

 

 

United States

 

 

 

 

 

 

 

 

 

 

 

- 3 -

--------------------------------------------------------------------------------